[secedgaramendmentno1tocr001.jpg]
AMENDMENT NO. 1 This AMENDMENT NO. 1 dated as of June 27, 2017 (this
“Amendment”), is entered into among MERCURY SYSTEMS, INC., a Massachusetts
corporation (the “Borrower”), certain subsidiaries of the Borrower, as
Guarantors, the Lenders party hereto (collectively, the “Lenders” and
individually, a “Lender”), and BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and amends the Credit Agreement dated as of May 2, 2016 (as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”) entered into among the Borrower, the Guarantors
party thereto, the Lenders from time to time party thereto and the other parties
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Existing Credit Agreement. W I T N E S
S E T H: WHEREAS, on the date hereof, the Borrower, the Administrative Agent and
each Person listed on Schedule 2.01 hereto (the “New Revolving Credit Lenders”)
desire to amend the Existing Credit Agreement in its entirety to, among other
things, refinance the Revolving Credit Loans and Revolving Credit Commitments
outstanding prior to the Amendment No. 1 Effective Date with a new senior
secured revolving credit facility in an aggregate principal amount of
$400,000,000 (“New Revolving Credit Facility”) and the commitments thereunder
(the “New Revolving Credit Commitments”); WHEREAS, after giving effect to the
repayment in full on the date hereof of all outstanding Term Loans under the
Existing Credit Agreement, the Lenders party hereto constitute Required Lenders
under the Existing Credit Agreement; and WHEREAS, on the date hereof, each New
Revolving Credit Lender has delivered its signature page hereto; and WHEREAS,
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citibank, N.A., KeyBanc
Capital Markets Inc., JPMorgan Chase Bank, N.A. and SunTrust Robinson Humphrey,
Inc. are acting as joint lead arrangers and joint book managers for this
Amendment (the “Amendment No. 1 Lead Arrangers”); NOW, THEREFORE, in
consideration of the premises and for other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged), the parties hereto,
intending to be legally bound hereby, agree as follows: 1. Amendments. (a)
Effective as of the Amendment No.1 Effective Date, and subject to the terms and
conditions set forth herein, the Existing Credit Agreement is hereby amended in
its entirety in the form of Exhibit A hereto (as so amended, the “Amended Credit
Agreement”).



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr002.jpg]
-2- (b) Effective as of the Amendment No. 1 Effective Date, and subject to the
terms and conditions set forth herein, Schedule 2.01 to the Existing Credit
Agreement is hereby amended and restated in its entirety in the form of Schedule
2.01 hereto. (c) Effective as of the Amendment No. 1 Effective Date, and subject
to the terms and conditions set forth herein, the Security Agreement is hereby
amended pursuant to Section 11.01 of the Credit Agreement and Section 6.02 of
the Security Agreement as follows: Section 3.01(e) of the Security Agreement is
hereby amended to delete the statement “and filings in the applicable real
estate records with respect to any fixtures relating to Mortgaged Properties and
the filing of Mortgages in the applicable filing offices”. 2. Conditions to
Effectiveness. This Amendment and the obligation of each New Revolving Credit
Lender shall become effective on the date (the “Amendment No. 1 Effective Date”)
when each of the following conditions shall have been satisfied: (a) The
Administrative Agent shall have received the following: (i) counterparts of this
Amendment executed and delivered by a duly authorized officer of each of the
Credit Parties, the New Revolving Credit Lenders, the L/C Issuer, the Swingline
Lender, the Administrative Agent, the Collateral Agent and Lenders constituting
the Required Lenders; (ii) a customary opinion of legal counsel from Ropes &
Gray LLP, counsel to the Credit Parties; (iii) with respect to each Credit
Party, copies of the Organization Documents of such Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a Responsible Officer of such Credit Party to be
true and correct as of the Amendment No. 1 Effective Date; (iv) with respect to
each Credit Party, such certificates or resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of such Credit
Party dated the Amendment No. 1 Effective Date evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Amendment and the other Credit
Documents to which Credit Party is a party; and (v) good standing certificates
for each Credit Party as of a recent date in its state or organization or
formation. (b) The Administrative Agent shall have received a certificate of a
Responsible Officer to the effect that the representations and warranties set
forth in Section 3 hereof are true and correct.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr003.jpg]
-3- (c) The Administrative Agent shall have received the results of UCC, tax and
judgment lien searches. (d) The Administrative Agent shall have received a
notice of prepayment in full of all Term Loans outstanding under the Existing
Credit Agreement and, prior to or substantially concurrently with the occurrence
of the Amendment No. 1 Effective Date, the Administrative Agent shall have
received a prepayment of all outstanding Term Loans equal to the outstanding
principal amount of all outstanding Term Loans plus all accrued and unpaid
interest thereon. (e) Prior to or substantially concurrently with the Amendment
No. 1 Effective Date, the Borrower shall have paid an upfront fee to the
Administrative Agent, for the ratable account of the New Revolving Credit
Lenders equal to the sum of (x) 0.05% multiplied by the principal amount of such
Lender’s New Revolving Credit Commitment on the Amendment No. 1 Effective Date
that is not in excess of such Lender’s “Revolving Credit Commitment” under the
Existing Credit Agreement immediately prior to the Amendment No. 1 Effective
Date and (y) 0.25% multiplied by the principal amount of such Lender’s New
Revolving Credit Commitment that is in excess of the amount of such Lender’s New
Revolving Credit Commitment that is subject to the foregoing subclause (x). (f)
Prior to or substantially concurrently with the occurrence of the Amendment No.
1 Effective Date, the Borrower shall have paid all costs and expenses owing to
the Amendment No. 1 Lead Arrangers that are due and payable on or prior to the
Amendment No. 1 Effective Date and, to the extent invoiced at least two Business
Days prior to the Amendment No. 1 Effective Date, all reasonable costs and
expenses of the Administrative Agent and the Amendment No. 1 Lead Arrangers in
connection with this Amendment. 3. Representations and Warranties. On and as of
the Amendment No. 1 Effective Date, the Borrower hereby represents and warrants
to the Administrative Agent and each New Revolving Credit Lender, after giving
effect to the amendments set forth in this Amendment, that: (a) The
representations and warranties of the Borrower and each other Credit Party
contained in Article 6 of the Amended Credit Agreement or any other Credit
Document are true and correct in all material respects (except that any
representation and warranty that is qualified as to “materiality” or “Material
Adverse Effect” is true and correct in all respects) on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (except that any representation and warranty
that is qualified as to “materiality” or “Material Adverse Effect” shall be true
and correct in all respects) as of such earlier date; and (b) No Default or
Event of Default exists. 4. Reference to the Effect on the Credit Documents. (a)
Each reference in the Existing Credit Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein,” or words of like import and each reference in
the other Credit Documents to the Existing Credit Agreement (including, without
limitation, by means of words



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr004.jpg]
-4- like “thereunder,” “thereof” and words of like import), shall mean and be a
reference to the Amended Credit Agreement. (b) Except as expressly amended
hereby, all of the terms and provisions of the Credit Documents are and shall
remain in full force and effect and are hereby ratified and confirmed. (c) The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders, the Borrower or the Administrative Agent under any of the Credit
Documents, nor constitute a waiver or amendment of any other provision of any of
the Credit Documents or for any purpose except as expressly set forth herein.
(d) On and after the effectiveness of this Amendment, this Amendment shall for
all purposes constitute a Credit Document. 5. Reaffirmation. Each Credit Party
hereby consents to this Amendment and acknowledges and agrees that,
notwithstanding the execution and delivery of this Amendment, the Collateral
Documents and, to the extent such Credit Party is a party thereto, the Guaranty
provided to the Administrative Agent by such Credit Party remain in full force
and effect and the security interest granted by such Credit Party under the
Collateral Documents shall secure all Secured Obligations (as defined in the
Amended Credit Agreement), and the rights and remedies of the Administrative
Agent thereunder and the obligations and liabilities of such Credit Party
thereunder, in each case, as have been amended by this Amendment, remain in full
force and effect and shall not be affected, impaired or discharged hereby. This
Amendment does not constitute a novation of the Credit Agreement. 6. Execution
in Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment. 7. Governing Law. THIS AMENDMENT AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT (INCLUDING ANY
CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK. 8. Section Titles.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr005.jpg]
-5- Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Amendment or any other Credit Document. 9. Severability. If any provision of
this Amendment or the other Credit Documents is held to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining
provisions of this Amendment and the other Credit Documents shall not be
affected or impaired thereby and the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. 10. Successors. The terms
of this Amendment shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective permitted successors and assigns. 11. Waiver
of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION. [SIGNATURE PAGES FOLLOW]



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr006.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above. Borrower MERCURY SYSTEMS, INC. By: /s/ Gerald
M. Haines II Name: Gerald M. Haines II Title: Executive Vice President, Chief
Financial Officer and Treasurer Subsidiary Guarantors MERCURY DEFENSE SYSTEMS,
INC. By: /s/ Gerald M. Haines II Name: Gerald M. Haines II Title: Chief
Financial Officer and Treasurer MERCURY CORP. – SECURITY SOLUTIONS By: /s/
Gerald M. Haines II Name: Gerald M. Haines II Title: Chief Financial Officer and
Treasurer ARXAN RESEARCH, INC. By: /s/ Gerald M. Haines II Name: Gerald M.
Haines II Title: Chief Financial Officer and Treasurer DELTA MICROWAVE, LLC By:
/s/ Gerald M. Haines II Name: Gerald M. Haines II Title: Executive Vice
President, Chief Financial Officer and Treasurer 1 2



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr007.jpg]
BANK OF AMERICA, N.A., as Administrative Agent, Collateral Agent, New Revolving
Credit Lender and L/C Issuer By: /s/ Monica Sevila Name: Monica Sevila Title:
Senior Vice President



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr008.jpg]
[LENDER], as a New Revolving Credit Lender By:
___________________________________ Name: Title:



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr009.jpg]
EXHIBIT A AMENDED CREDIT AGREEMENT [See attached] 1



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr010.jpg]
Error! Unknown document property name. CREDIT AGREEMENT dated as of May 2, 2016,
as amended by Amendment No. 1 dated as of June 27, 2017 among MERCURY SYSTEMS,
INC., as the Borrower and CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors,
THE LENDERS PARTY HERETO, BANK OF AMERICA, N.A., as Administrative Agent and
Collateral Agent MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, CITIBANK,
N.A., KEYBANC CAPITAL MARKETS INC., JPMORGAN CHASE BANK, N.A., and SUNTRUST
ROBINSON HUMPHREY, INC., as Joint Lead Arrangers and Joint Book Managers, and TD
BANK, N.A., U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO BANK, N.A., as
Co-Documentation Agents



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr011.jpg]
i TABLE OF CONTENTS PAGE ARTICLE 1 DEFINITIONS AND ACCOUNTING TERMS Section
1.01. Defined Terms
.......................................................................................................
2 Section 1.02. Interpretive Provisions
........................................................................................
52 Section 1.03. Accounting Terms and Provisions
...................................................................... 53
Section 1.04. Rounding
.............................................................................................................
54 Section 1.05. Times of Day
.......................................................................................................
54 Section 1.06. Letter of Credit Amounts
....................................................................................
54 Section 1.07. Pro Forma Calculations
.......................................................................................
54 Section 1.08. Timing of Payment and Performance
.................................................................. 58 Section
1.09. Currency Generally
.............................................................................................
58 Section 1.10. Exchange Rates; Currency Equivalents
.............................................................. 58 Section 1.11.
Additional Alternative Currencies
....................................................................... 59
Section 1.12. Cumulative Equity Credit Transactions
.............................................................. 59 Section 1.13.
References to Agreements, Laws, Etc
................................................................. 59 ARTICLE 2
COMMITMENTS AND CREDIT EXTENSIONS Section 2.01. Commitments
......................................................................................................
60 Section 2.02. Borrowings, Conversions and Continuations.
..................................................... 61 Section 2.03.
Additional Provisions with Respect to Letters of Credit
..................................... 62 Section 2.04. Additional Provisions
with Respect to Swingline Loans .................................... 72 Section
2.05. Repayment of Loans
............................................................................................
75 Section 2.06. Prepayments
........................................................................................................
75 Section 2.07. Termination or Reduction of Commitments
....................................................... 79 Section 2.08.
Interest
.................................................................................................................
79 Section 2.09. Fees
......................................................................................................................
80 Section 2.10. Computation of Interest and Fees; Retroactive Adjustments to
Applicable Percentage
...........................................................................................................
82 Section 2.11. Payments Generally; Administrative Agent’s Clawback
.................................... 83 Section 2.12. Sharing of Payments by
Lenders
......................................................................... 85
Section 2.13. Evidence of Debt
.................................................................................................
86 Section 2.14. [Reserved]
...........................................................................................................
86 Section 2.15. [Reserved]
...........................................................................................................
86 Section 2.16. Cash Collateral
....................................................................................................
86 Section 2.17. Defaulting Lenders
..............................................................................................
88 Section 2.18. Incremental Facilities
..........................................................................................
90 Section 2.19. Amend and Extend Transactions
......................................................................... 95
Section 2.20. Refinancing Facilities
..........................................................................................
96



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr012.jpg]
ii ARTICLE 3 TAXES, YIELD PROTECTION AND ILLEGALITY Section 3.01. Taxes
.................................................................................................................
101 Section 3.02. Illegality
.............................................................................................................
106 Section 3.03. Inability to Determine Rates
..............................................................................
107 Section 3.04. Increased Cost; Capital Adequacy
.................................................................... 107 Section
3.05. Compensation for Losses
..................................................................................
109 Section 3.06. Mitigation Obligations; Replacement of Lenders
............................................. 110 Section 3.07. Survival Losses
..................................................................................................
111 ARTICLE 4 GUARANTY Section 4.01. The Guaranty
.....................................................................................................
111 Section 4.02. Obligations Unconditional
................................................................................
112 Section 4.03. Reinstatement
....................................................................................................
113 Section 4.04. Certain Waivers
.................................................................................................
113 Section 4.05. Remedies
...........................................................................................................
113 Section 4.06. Rights of Contribution
.......................................................................................
114 Section 4.07. Guaranty of Payment; Continuing Guarantee
................................................... 114 Section 4.08. Keepwell
............................................................................................................
114 Section 4.09. Release of Guarantors
.......................................................................................
114 ARTICLE 5 CONDITIONS PRECEDENT TO CREDIT EXTENSIONS Section 5.01. Conditions
to the Closing Date
......................................................................... 115
Section 5.02. Conditions to all Credit Extensions after the Closing
Date............................... 118 ARTICLE 6 REPRESENTATIONS AND WARRANTIES
Section 6.01. Existence, Qualification and Power
.................................................................. 119 Section
6.02. Authorization; No Contravention
...................................................................... 119
Section 6.03. Governmental Authorization; Other Consents
.................................................. 119 Section 6.04. Binding
Effect
...................................................................................................
120 Section 6.05. Financial Statements
..........................................................................................
120 Section 6.06. No Material Adverse Effect
..............................................................................
120 Section 6.07. Litigation
...........................................................................................................
120 Section 6.08. Labor Matters
....................................................................................................
120 Section 6.09. Ownership of Property; Liens
........................................................................... 120
Section 6.10. Environmental Matters
......................................................................................
121 Section 6.11. [Reserved]
.........................................................................................................
121 Section 6.12. Taxes
.................................................................................................................
121 Section 6.13. ERISA Compliance
...........................................................................................
121 Section 6.14. Subsidiaries
.......................................................................................................
122



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr013.jpg]
iii Section 6.15. Margin Regulations; Investment Company Act
................................................ 122 Section 6.16. Disclosure
..........................................................................................................
122 Section 6.17. Compliance with Laws
......................................................................................
123 Section 6.18. Collateral Documents
........................................................................................
123 Section 6.19. Intellectual Property
..........................................................................................
123 Section 6.20. Solvency
............................................................................................................
124 Section 6.21. Patriot Act; Sanctioned Persons
........................................................................ 124
Section 6.22. EEA Financial Institutions
................................................................................
124 ARTICLE 7 AFFIRMATIVE COVENANTS Section 7.01. Financial Statements
..........................................................................................
125 Section 7.02. Certificates; Other Information
......................................................................... 126
Section 7.03. Notification
........................................................................................................
127 Section 7.04. Payment of Taxes
..............................................................................................
128 Section 7.05. Preservation of Existence, Etc
........................................................................... 128
Section 7.06. Maintenance of Properties
.................................................................................
128 Section 7.07. Maintenance of Insurance
.................................................................................
129 Section 7.08. Compliance with Laws; Environmental Laws
.................................................. 129 Section 7.09. Books and
Records
............................................................................................
129 Section 7.10. Inspection Rights
...............................................................................................
129 Section 7.11. Use of Proceeds
.................................................................................................
130 Section 7.12. Joinder of Subsidiaries as Guarantors
............................................................... 130 Section
7.13. Further Assurances
............................................................................................
132 Section 7.14. Designation of Subsidiaries
...............................................................................
132 Section 7.15. Post-Closing Obligations
...................................................................................
132 ARTICLE 8 NEGATIVE COVENANTS Section 8.01. Liens
..................................................................................................................
132 Section 8.02. Investments
........................................................................................................
136 Section 8.03. Indebtedness
......................................................................................................
138 Section 8.04. Mergers and Dissolutions
..................................................................................
143 Section 8.05. Dispositions
.......................................................................................................
144 Section 8.06. Restricted Payments
..........................................................................................
146 Section 8.07. Change in Nature of Business
........................................................................... 147
Section 8.08. Change in Fiscal Year
.......................................................................................
147 Section 8.09. Transactions with Affiliates
..............................................................................
147 Section 8.10. [Reserved]
.........................................................................................................
148 Section 8.11. Financial Covenants
..........................................................................................
148 Section 8.12. Prepayments etc. of Indebtedness
..................................................................... 149
Section 8.13. Burdensome Agreements
..................................................................................
149



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr014.jpg]
iv ARTICLE 9 EVENTS OF DEFAULT AND REMEDIES Section 9.01. Events of Default
...............................................................................................
150 Section 9.02. Remedies Upon Event of Default
...................................................................... 153
Section 9.03. Application of Funds
.........................................................................................
153 ARTICLE 10 ADMINISTRATIVE AGENT Section 10.01. Appointment and Authorization
of Administrative Agent ................................ 154 Section 10.02.
Rights as a Lender
.............................................................................................
155 Section 10.03. Exculpatory Provisions
......................................................................................
155 Section 10.04. Reliance by Administrative Agent
.................................................................... 156 Section
10.05. Delegation of Duties
..........................................................................................
157 Section 10.06. Resignation of the Administrative Agent
.......................................................... 157 Section 10.07.
Non-Reliance on Administrative Agent and Other Lenders
............................. 158 Section 10.08. No Other Duties
.................................................................................................
158 Section 10.09. Administrative Agent May File Proofs of Claim; Credit Bidding
.................... 158 Section 10.10. Collateral and Guaranty Matters
....................................................................... 160
Section 10.11. Swap Contracts and Treasury Management Agreements
.................................. 161 ARTICLE 11 MISCELLANEOUS Section 11.01.
Amendments, Etc
..............................................................................................
161 Section 11.02. Notices; Effectiveness; Electronic Communications
........................................ 165 Section 11.03. No Waiver;
Cumulative Remedies; Enforcement .............................................
167 Section 11.04. Expenses; Indemnity; Damage Waiver
............................................................. 168 Section 11.05.
Payments Set Aside
...........................................................................................
171 Section 11.06. Successors and Assigns
.....................................................................................
171 Section 11.07. Treatment of Certain Information; Confidentiality
........................................... 178 Section 11.08. Right of Setoff
...................................................................................................
179 Section 11.09. Interest Rate Limitation
.....................................................................................
180 Section 11.10. Counterparts; Integration
...................................................................................
180 Section 11.11. Survival of Representations and Warranties
..................................................... 180 Section 11.12.
Severability
........................................................................................................
180 Section 11.13. Replacement of Lenders
....................................................................................
181 Section 11.14. Governing Law; Jurisdiction; Etc
...................................................................... 182
Section 11.15. Waiver of Jury Trial
..........................................................................................
183 Section 11.16. USA Patriot Act Notice
.....................................................................................
183 Section 11.17. Termination
.......................................................................................................
183 Section 11.18. No Advisory or Fiduciary Responsibility
......................................................... 184 Section 11.19.
Electronic Execution
.........................................................................................
184 Section 11.20. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions ......... 185 Section 11.21. Judgment Currency
............................................................................................
185



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr015.jpg]
v SCHEDULES Schedule I Guarantors Schedule 2.01 Lenders and Commitments Schedule
2.03 Existing Letters of Credit Schedule 6.14 Subsidiaries Schedule 7.15
Post-Closing Obligations Schedule 8.01 Existing Liens Schedule 8.02 Existing
Investments Schedule 8.03 Existing Indebtedness Schedule 8.09 Transactions with
Affiliates Schedule 8.13 Burdensome Agreements Schedule 11.02 Notice Addresses
EXHIBITS Exhibit 1.01-1 Form of Perfection Certificate Exhibit 1.01-2 Form of
Security Agreement Exhibit 1.01-3 Form of Intercompany Note Exhibit 2.02 Form of
Loan Notice Exhibit 2.13-1 Form of Revolving Credit Note Exhibit 2.13-2 Form of
Swingline Note Exhibit 2.13-3 Form of Term Note Exhibit 5.01(j) Form of Solvency
Certificate Exhibit 7.02(a) Form of Compliance Certificate Exhibit 7.12 Form of
Joinder Agreement Exhibit 11.06(b) Form of Assignment and Assumption Exhibit
11.06(i) Dutch Auction Procedures



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr016.jpg]
CREDIT AGREEMENT This CREDIT AGREEMENT (the “Credit Agreement” or the
“Agreement”) is entered into as of May 2, 2016 and amended as of June 27, 2017,
among MERCURY SYSTEMS, INC., a Massachusetts corporation (the “Borrower”), the
Guarantors identified herein, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and BANK OF AMERICA,
N.A., as Administrative Agent, Collateral Agent, Swingline Lender and L/C
Issuer. PRELIMINARY STATEMENTS The Borrower intends to acquire Microsemi LLC –
RF Integrated Solutions, a Delaware limited liability company (the “Target”);
Pursuant to the Stock Purchase Agreement, dated as of March 23, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Acquisition Agreement”) among the Borrower and Microsemi Corporation, the
Borrower has agreed to acquire all of the Capital Stock of the Target (the
“Microsemi Acquisition”); Substantially simultaneously with the consummation of
the Microsemi Acquisition, the Lenders extended credit to the Borrower in the
form of (i) a term A loan facility on the Closing Date (as this and other
capitalized terms used in these preliminary statements are defined in Section
1.01 below) in an aggregate principal amount of $200,000,000 and (ii) a
revolving credit facility with an initial aggregate principal amount of
commitments of $100,000,000. The proceeds of the term A loan facility funded on
the Closing Date, together with the proceeds of (i) Revolving Credit Loans made
on the Closing Date, (iii) the Pre-Closing Equity Offering and (iv) solely at
the option of the Borrower, cash on the balance sheet, in each case, were be
used by the Borrower to (1) consummate the Refinancing, (2) finance the
Microsemi Acquisition and (3) pay Transaction Expenses in connection with the
foregoing. On the Amendment No. 1 Effective Date the Term Loans made on the
Closing Date were optionally prepaid in full pursuant to Section 2.06(a) hereof.
The Borrower has requested that the Lenders extend credit to the Borrower in the
form of an upsized revolving credit facility with an initial aggregate principal
amount of commitments of $400,000,000. The revolving credit facility will permit
the issuance of one or more Letters of Credit from time to time and the making
of one or more Revolving Credit Loans and/or Swingline Loans from time to time.
The proceeds of the revolving credit facility and the commitments hereunder made
available on the Amendment No. 1 Effective Date will be used by the Borrower for
general corporate purposes (including Acquisitions and other purposes not
prohibited hereunder). The Lenders have indicated their willingness to lend and
the L/C Issuer has indicated its willingness to issue letters of credit, in each
case, on the terms and subject to the conditions set forth herein.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr017.jpg]
2 In consideration of these premises and the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto covenant and agree as follows: ARTICLE 1 DEFINITIONS AND
ACCOUNTING TERMS Section 1.01. Defined Terms. As used in this Credit Agreement,
the following terms have the meanings provided below: “Acquired Indebtedness”
means, with respect to any specified Person, (a) Indebtedness of any other
Person existing at the time such other Person is merged, consolidated or
amalgamated with or into or became a Restricted Subsidiary of such specified
Person, including Indebtedness incurred in connection with, or in contemplation
of, such other Person merging, amalgamating or consolidating with or into, or
becoming a Restricted Subsidiary of, such specified Person; and (b) Indebtedness
secured by a Lien encumbering any asset acquired by such specified Person.
“Acquisition” means the purchase or acquisition by any Person of (a) more than
50% of the Capital Stock with ordinary voting power of another Person (including
as a result of the purchase by such Person of Capital Stock of an existing joint
venture to the extent that after giving effect thereto, such Person owns more
than 50% of such Capital Stock) or (b) all or any substantial portion of the
property (other than Capital Stock) of, or a business unit, a line of business
or division of, another Person, whether or not involving a merger or
consolidation with such Person. “Acquisition Agreement” has the meaning provided
in the preliminary statements hereto. “Acquisition Agreement Representations”
means the representations made by or with respect to the Target and its
Subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that the Borrower has (or its applicable
affiliate has) the right (taking into account any applicable cure provisions),
pursuant to the Acquisition Agreement, to terminate its obligations under the
Acquisition Agreement to consummate the Microsemi Acquisition (or the right not
to consummate the Microsemi Acquisition pursuant to the Acquisition Agreement)
as a result of a breach of such representations and warranties. “Act” has the
meaning provided in Section 11.16. “Additional Lender” means, at any time, any
Person that is not an existing Lender and that agrees to provide any portion of
any (a) Incremental Loans or Incremental Commitments pursuant to an Incremental
Amendment in accordance with Section 2.18 or (b) Refinancing Facilities pursuant
to a Refinancing Amendment in accordance with Section 2.20; provided that such
Additional Lender shall be (x) with respect to Incremental Term Loans,
Incremental Term Commitments or Refinancing Term Loans, an Eligible Assignee
with respect to Term Loans and



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr018.jpg]
3 (y) with respect to Incremental Revolving Commitments or Refinancing Revolving
Commitments, an Eligible Assignee with respect to Revolving Credit Commitments.
“Adequate Assurance” means (i) with respect to L/C Obligations, such assurance
as the L/C Issuer may reasonably require, and (ii) with respect to Swingline
Loans, such assurance as the Swingline Lender may reasonably require, in each
case, that any Defaulting Lender will be capable of honoring its obligations to
fund its portion of L/C Obligations and Swingline Loans, as appropriate, and
participation interests therein, including existing and future obligations
hereunder and under the other Credit Documents. Adequate Assurance may be in the
form of cash collateral, posting of letters of credit or other arrangement, in
each case in form, amount and other respects reasonable satisfactory to the L/C
Issuer or the Swingline Lender, as applicable, in their discretion.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Credit Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 (as may be updated from time
to time), or such other address or account as the Administrative Agent may from
time to time notify the Borrower and the Lenders. “Administrative Questionnaire”
means an administrative questionnaire for the Lenders in a form supplied by the
Administrative Agent. “Affiliate” means, with respect to any Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Arrangers. “Agent-Related Distress Event” means, with respect to the
Administrative Agent or any Person that directly or indirectly Controls the
Administrative Agent (each, a “Distressed Agent- Related Person”), a voluntary
or involuntary case with respect to such Distressed Agent-Related Person under
any Debtor Relief Law, or a custodian, conservator, receiver or similar official
is appointed for such Distressed Agent-Related Person or any substantial part of
such Distressed Agent-Related Person’s assets, or such Distressed Agent-Related
Person makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Agent-Related Person to be, insolvent or
bankrupt; provided that an Agent-Related Distress Event shall not be deemed to
have occurred solely by virtue of the ownership or acquisition of any Capital
Stock in the Administrative Agent or any Person that directly or indirectly
Controls the Administrative Agent by a Governmental Authority or an
instrumentality thereof. “Aggregate Commitment Percentage” means (a) in respect
of the Term Loan Facility, with respect to any Term Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Loan Facility
represented by the principal amount of such Term Lender’s Term Loans at such
time and (b) in respect of the Revolving Credit Facility, with respect to any



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr019.jpg]
4 Revolving Credit Lender at any time, the percentage (carried out to the ninth
decimal place) of the Revolving Credit Facility represented by such Revolving
Credit Lender’s Revolving Credit Commitment at such time. If the Revolving
Credit Commitments have been terminated pursuant to Section 9.02 or have
expired, then the Aggregate Commitment Percentage of each Revolving Credit
Lender in respect of the Revolving Credit Facility shall be determined based on
the Aggregate Commitment Percentage of such Revolving Credit Lender in respect
of the Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Aggregate Commitment Percentage of each
Lender, as of the Amendment No. 1 Effective Date is set forth opposite the name
of such Lender on Schedule 2.01 to Amendment No. 1 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Aggregate Commitments” means the Commitments of all Lenders. “Aggregate
Revolving Credit Commitments” means the Revolving Credit Commitments of all
Revolving Credit Lenders. “Aggregate Revolving Credit Committed Amount” has the
meaning provided in Section 2.01(b). “Agreement” has the meaning provided in the
introductory paragraph hereto. “Agreement Currency” has the meaning specified in
Section 11.21. “Alternative Currency” means Canadian Dollars, Euros, Francs,
Sterling, Rupees and Yen, together with each other currency (other than Dollars)
that is approved in accordance with Section 1.11. “Alternative Currency
Equivalent” means, at any time, with respect to any amount denominated in
Dollars, the equivalent amount thereof in the applicable Alternative Currency as
determined by the Administrative Agent or the L/C Issuer, as the case may be, at
such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) for the purchase of such Alternative Currency with
Dollars. “Amendment No. 1” shall mean Amendment No. 1 to this Credit Agreement
dated as of June 27, 2017. “Amendment No. 1 Effective Date” shall mean June 27,
2017. “Annual Financial Statements” has the meaning specified in the definition
of Historical Financial Statements. “Applicable Percentage” means in respect of
the Revolving Credit Facility, the following percentages per annum, based on the
Consolidated Total Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.02(a);
provided that from the Amendment No. 1 Effective Date until the receipt by the
Administrative Agent of the Compliance Certificate with respect to the first
full fiscal quarter of



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr020.jpg]
5 the Borrower following the Amendment No. 1 Effective Date, Pricing Level I
shall apply to the Revolving Credit Loans, the Letter of Credit Fee and the
Commitment Fee: Applicable Percentage for Pricing Level Consolidated Total Net
Leverage Ratio Eurocurrency Rate Loans Base Rate Loans Letter of Credit Fee
Commitment Fee I Less than or equal to 1.00:1.00…………….. 1.375% 0.375% 1.375%
0.25% II Greater than 1.00:1.00 but less than or equal to 1.50:1.00
................................... 1.50% 0.50% 1.50% 0.25% III Greater than
1.50:1.00 but less than or equal to 2.00:1.00
................................... 1.50% 0.50% 1.50% 0.30% IV Greater than
2.00:1.00 but less than or equal to 2.50:1.00
................................... 1.75% 0.75% 1.75% 0.35% V Greater than
2.50:1.00 .................... 2.25% 1.25% 2.25% 0.40% Any increase or decrease
in the Applicable Percentage resulting from a change in the Consolidated Total
Net Leverage Ratio shall become effective on the date a Compliance Certificate
is delivered pursuant to Section 7.02(a); provided, however, that if (i) a
Compliance Certificate is not delivered when due in accordance therewith, then
Pricing Level V shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered until the first
Business Day after the date on which such Compliance Certificate was delivered
and (ii) at the option of the Administrative Agent or the Required Lenders, as
of the first Business Day after (x) in the case of an Event of Default under
Section 9.01(a) that has occurred and is continuing, the delivery of written
notice to the Borrower or (y) in the case of an Event of Default under Section
9.01(f) that has occurred and is continuing, the date such Event of Default
shall have occurred, then in either case Pricing Level V shall apply, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured, waived or no longer continuing (and thereafter the Pricing Level
otherwise determined in accordance with this definition shall apply).
Notwithstanding the foregoing, (v) the Applicable Percentage in respect of any
Class of Extended Revolving Commitments or any Extended Term Loans or Revolving
Credit Loans or Swingline Loan made pursuant to any Extended Revolving
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Amendment, (w) the Applicable Percentage in respect of any
Class of Incremental Commitments, and Class of Incremental Term Loans or any
Class of Incremental Revolving Loans shall be the applicable percentages per
annum set forth in the relevant Incremental Amendment, (x) the Applicable
Percentage in respect of any Class of Replacement Term Loans shall be the
applicable percentages per annum set forth in the relevant agreement, (y) the
Applicable Percentage in respect of any Class of Refinancing



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr021.jpg]
6 Revolving Commitments, any Class of Refinancing Revolving Loans or any Class
of Refinancing Term Loans shall be the applicable percentages per annum set
forth in the relevant Refinancing Amendment and (z) in the case of any Term
Loans and any Class of Incremental Term Loans, the Applicable Percentage shall
be increased as, and to the extent, necessary to comply with the provisions of
Section 2.18. “Applicable Time” means, with respect to any payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be reasonably determined by the L/C Issuer and
notified to the Borrower at the time such Letter of Credit is issued to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment. “Appropriate Lender” means, at any
time, (a) with respect to either the Term Loan Facility or the Revolving Credit
Facility, a Lender that has a Commitment with respect to such Facility or holds
a Term Loan or a Revolving Credit Loan, respectively, at such time, (b) with
respect to the L/C Sublimit, (i) the L/C Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Revolving Credit
Lenders and (c) with respect to the Swingline Sublimit, (i) the Swingline Lender
and (ii) if any Swingline Loans are outstanding pursuant to Section 2.04(a), the
Revolving Credit Lenders. “Approved Bank” means (a) any Lender, (b) any domestic
commercial bank of recognized standing having combined capital and surplus in
excess of $250,000,000 or any foreign bank of recognized standing having capital
and surplus in excess of $100,000,000 (or the Dollar Equivalent as of the date
of determination) or (c) any bank whose short-term commercial paper rating from
S&P is at least A-2 or the equivalent thereof or from Moody’s is at least P-2 or
the equivalent thereof. “Approved Fund” means any Fund that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender. “Arrangers” means
MLPF&S (or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the date of this Agreement),
Citibank, N.A., KeyBanc Capital Markets Inc., JPMorgan Chase Bank, N.A. and
SunTrust Robinson Humphrey, Inc., in their respective capacities as joint lead
arrangers and joint book managers. “Assignees” has the meaning set forth in
Section 11.06(b). “Assignee Group” means two or more Eligible Assignees that are
Affiliates of one another or two or more Approved Funds managed by the same
investment advisor. “Assignment and Assumption” means an assignment and
assumption entered into by a Lender and an Eligible Assignee (with the consent
of any party whose consent is required by Section 11.06 and accepted by the
Administrative Agent), in substantially the form of Exhibit 11.06(b) or any
other form approved by the Administrative Agent.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr022.jpg]
7 “Attributable Indebtedness” means, subject to the second sentence of Section
1.03(a), on any date, in respect of any Capitalized Lease of any Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP. “Auction” has the meaning
provided in Section 11.06(i). “Auction Manager” means the Administrative Agent.
“Auction Procedures” means the Dutch Auction Procedures set forth on Exhibit
11.06(i). “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution. “Bail-In Legislation” means, with respect to any
EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule. “Bank of America” means Bank of America, N.A.,
together with its successors. “Base Rate” means for any day a fluctuating rate
per annum equal to the highest of (a) the Federal Funds Rate plus one-half of
one percent (0.5%), (b) the Prime Rate and (c) except during a Eurocurrency
Unavailability Period, the Eurocurrency Rate plus one percent (1.00%) and if the
Base Rate shall be less than 1.00%, such rate shall be deemed to be 1.00% for
purposes of this Agreement. “Base Rate Loan” means a Revolving Credit Loan or a
Term Loan that bears interest based on the Base Rate. “Borrower” has the meaning
provided in the introductory paragraph hereto. “Borrower Notice” has the meaning
provided in the definition of Real Estate Collateral Requirements. “Borrowing”
means a Revolving Credit Borrowing, a Swingline Borrowing or a Term Borrowing,
as the context may require. “Business Day” means any day other than a Saturday,
Sunday or other day on which commercial banks are authorized to close under the
Laws of, or are in fact closed in, the State where the Administrative Agent’s
office is located, and, if such day relates to any interest rate settings as to
a Eurocurrency Rate Loan, any fundings, disbursements, settlements and payments
in respect of any such Eurocurrency Rate Loan, or any other dealings to be
carried out pursuant to this Credit Agreement in respect of any such
Eurocurrency Rate Loan, means any such day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market. “Canadian Dollars” means the lawful currency of Canada.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr023.jpg]
8 “Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person. “Capitalized Leases” means, subject to the second
sentence of the first paragraph of Section 1.03, all leases that have been or
should be, in accordance with GAAP, recorded as capitalized leases. “Capitalized
Software Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities) by the Borrower and the
Restricted Subsidiaries during such period in respect of purchased software or
internally developed software and software enhancements that, in conformity with
GAAP, are or are required to be reflected as capitalized costs on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries.
“Cash Collateral” has the meaning provided in the definition of Cash
Collateralize. “Cash Collateralize” means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the Administrative Agent, the
L/C Issuer or the Swingline Lender (as applicable) and the Revolving Credit
Lenders, as collateral for L/C Obligations, Obligations in respect of Swingline
Loans, or obligations of Revolving Credit Lenders to fund participations in
respect of either thereof (as the context may require), cash or deposit account
balances or, if the L/C Issuer or the Swingline Lender benefitting from such
collateral shall agree in its sole discretion, other credit support (“Cash
Collateral”), in each case pursuant to documentation in form and substance
reasonable satisfactory to (a) the Administrative Agent and (b) the L/C Issuer
or the Swingline Lender (as applicable). Derivatives of such term have
corresponding meanings. “Cash Equivalents” means to the extent owned by the
Borrower or any Restricted Subsidiary: (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twenty
four (24) months from the date of acquisition, (b) time deposits or eurodollar
time deposits with, insured certificates of deposit, bankers’ acceptances or
overnight bank deposits of, or letters of credit issued by, any Approved Bank,
in each case with maturities of not more than twenty four (24) months from the
date of acquisition, (c) commercial paper and variable or fixed rate notes
issued by any Approved Bank (or by the parent company thereof) or any variable
rate notes issued by, or guaranteed by, any domestic corporation rated A-2 (or
the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, and maturing within twelve months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer having
capital and surplus in excess of $250,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least one
hundred percent (100%) of the amount of the repurchase obligations, (e)
Investments (classified



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr024.jpg]
9 in accordance with GAAP as current assets) in money market investment programs
registered under the Investment Company Act of 1940 that are administered by
reputable financial institutions having capital of at least $250,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subclauses hereof, (f) securities with average maturities of twenty
four (24) months or less from the date of acquisition issued or fully guaranteed
(1) by any state, commonwealth or territory of the United States, by any
political subdivision or taxing authority of any such state, commonwealth or
territory or by (2) any foreign government, in each case, having an investment
grade rating from either S&P or Moody’s (or the equivalent thereof), (g)
Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of twelve (12) months or less
from the date of acquisition in money market funds rated AAA- (or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s, (h) other short-term investments utilized by Foreign Subsidiaries in
accordance with normal investment practices for cash management in investments
of a type analogous to the foregoing and local currencies held by them from time
to time in the ordinary course of business and not for speculation, (i)
securities with maturities of twelve (12) months or less from the date of
acquisition backed by standby letters of credit issued by an Approved Bank and
(j) investment funds investing at least 90% of their assets in securities of the
types described in clauses (a) through (i) above. “CFC” means a “controlled
foreign corporation” within the meaning of Section 957 of the Code. “CFC Holdco”
means any Domestic Subsidiary that has no material assets other than Capital
Stock (or Capital Stock and indebtedness) of one or more Foreign Subsidiaries
that are CFCs or any other Domestic Subsidiary that itself is a CFC Holdco.
“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued; provided that a Lender shall be entitled to compensation with
respect to any such adoption taking effect, making or issuance becoming
effective after the date of this Agreement only if it is the applicable Lender’s
general policy or practice to demand compensation in similar circumstances under
comparable provisions of other financing agreements. “Change of Control” means
the occurrence of any of the following: (a) any person or persons constituting a
“group” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, but



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr025.jpg]
10 excluding any employee benefit plan of such person and its subsidiaries, and
any person or entity acting in its capacity as trustee, agent or other fiduciary
or administrator of any such plan), becomes the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of equity
interests representing more than thirty- five (35%) of the aggregate ordinary
voting power represented by the issued and outstanding equity interests of the
Borrower; (b) the first day on which a majority of the members of the Board of
Directors of the Borrower are not Continuing Directors; or (c) a “change of
control” (or similar event) shall occur in any document pertaining to the
Incremental Equivalent Debt, Refinancing Equivalent Debt, Ratio Debt or any
refinancing thereof; provided that such debt is in an aggregate outstanding
principal amount in excess of $15,000,000. “Class” means (i) with respect to
Commitments or Loans, those of such Commitments or Loans that have the same
terms and conditions (without regard to differences in the Type of Loan,
Interest Period, upfront fees, OID or similar fees paid or payable in connection
with such Commitments or Loans, or differences in tax treatment (e.g.,
“fungibility”)); provided that such Commitments or Loans may be designated in
writing by the Borrower and Lenders holding such Commitments or Loans as a
separate Class from other Commitments or Loans that have the same terms and
conditions and (ii) with respect to Lenders, those of such Lenders that have
Commitments or Loans of a particular Class. “Closing Date” means May 2, 2016.
“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents. “Collateral Agent” means Bank of America, in its capacity
as collateral agent under any of the Credit Documents, or any successor
collateral agent. “Collateral and Guarantee Requirement” means, at any time, the
requirement that: (a) the Administrative Agent shall have received each
Collateral Document required to be delivered (i) on the Closing Date, pursuant
to Section 5.01(a) and (ii) at such time as may be designated therein, pursuant
to the Collateral Documents, Section 7.12, 7.13 or 7.15, subject, in each case,
to the limitations and exceptions of this Credit Agreement and the Collateral
Documents, duly executed by each Credit Party thereto; (b) all Obligations
(other than, with respect to any Guarantor, any Excluded Swap Obligations of
such Guarantor) shall have been unconditionally guaranteed by each Restricted
Subsidiary of the Borrower that is a wholly owned Material Domestic Subsidiary
(other than any Excluded Subsidiary) including those that are listed on Schedule
I hereto (each, a “Guarantor”);



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr026.jpg]
11 (c) the Obligations and the Guaranty shall have been secured by a first-
priority security interest (subject to Permitted Liens) in (i) all Capital Stock
of each Restricted Subsidiary that is a Domestic Subsidiary (other than a
Domestic Subsidiary described in the following clause (ii)(A)) that is directly
owned by the Borrower or any Guarantor and (iii) 65% of the issued and
outstanding Capital Stock directly owned by the Borrower or any Guarantor of (A)
each Restricted Subsidiary that is a CFC Holdco and (B) each Restricted
Subsidiary that is a Foreign Subsidiary; and (d) except to the extent otherwise
provided hereunder, or under any Collateral Document, the Obligations and the
Guaranty shall, subject to Permitted Liens, have been secured by a perfected
first-priority security interest (to the extent such security interest may be
perfected by delivering certificated securities or instruments, filing financing
statements under the Uniform Commercial Code or making any necessary filings
with the United States Patent and Trademark Office or United States Copyright
Office or to the extent required in the Security Agreement or this Agreement) in
substantially all tangible and intangible assets of the Borrower and each
Guarantor (including accounts receivable, inventory, equipment, investment
property, contract rights, applications and registrations of intellectual
property filed in the United States, other general intangibles, intercompany
notes and proceeds of the foregoing), in each case, with the priority required
by the Collateral Documents, and in each case subject to exceptions and
limitations otherwise set forth in this Credit Agreement and the Collateral
Documents; provided, however, that the foregoing definition shall not require
and the Credit Documents shall not contain any requirements as to the creation
or perfection of pledges of, security interests in, or taking other actions with
respect to any Excluded Property. The Administrative Agent may grant extensions
of time for the perfection of security interests in particular assets and the
delivery of assets (including extensions beyond the Closing Date for the
perfection of security interests in the assets of the Credit Parties on such
date) where it reasonably determines, in consultation with the Borrower, that
perfection cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required by this Credit Agreement or the
Collateral Documents. No actions in any non-U.S. jurisdiction or required by the
Laws of any non-U.S. jurisdiction shall be required in order to create any
security interests in assets located or titled outside of the U.S. or to perfect
such security interests, including any intellectual property registered in any
non-U.S. jurisdiction (it being understood that there shall be no security
agreements or pledge agreements governed under the Laws of any non-U.S.
jurisdiction). No actions shall be required with respect to Collateral requiring
perfection through control agreements or perfection by “control” (as defined in
the UCC) (including deposit accounts or other bank accounts or securities
accounts) or possession, other than in respect of (i) certificated Capital Stock
of wholly owned Restricted Subsidiaries directly owned by the Borrower or by any
Guarantor otherwise required to be pledged pursuant to the provisions of clause
(c) of this definition of “Collateral and Guarantee Requirement” and not
otherwise constituting Excluded Property and (ii) Pledged Debt (as defined in
the Security Agreement) to the extent required to be delivered to the
Administrative Agent pursuant to the terms of the Security Agreement.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr027.jpg]
12 “Collateral Documents” means the Security Agreement, the Intellectual
Property Security Agreements and any other documents executed and delivered by
the Credit Parties in order to grant to the Collateral Agent a security interest
in the Collateral as security for the Obligations. “Commitment” means a Term
Commitment or a Revolving Credit Commitment, as the context may require.
“Commitment Fee” has the meaning set forth in Section 2.09(a)(i). “Commitment
Period” means, in respect of the Revolving Credit Facility, the period from and
including the Amendment No. 1 Effective Date to the earlier of (a)(i) in the
case of Revolving Credit Loans and Swingline Loans, the Revolving Termination
Date or (ii) in the case of the Letters of Credit, the L/C Expiration Date, or
(b) the date on which the Revolving Credit Commitments shall have been
terminated as provided herein. “Commodity Exchange Act” means the Commodity
Exchange Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any
successor statute. “Compliance Certificate” means a certificate substantially in
the form of Exhibit 7.02(a). “Connection Income Taxes” means Taxes as described
in clause (a)(ii) of “Excluded Taxes” that are imposed on or measured by net
income (however denominated) or that are franchise Taxes or branch profits
Taxes. “Consolidated Cash Interest Coverage Ratio” means, with respect to any
Test Period, the ratio of (a) Consolidated EBITDA for such Test Period to (b)
Consolidated Interest Expense for such Test Period. “Consolidated EBITDA” means,
for any period, the Consolidated Net Income for such period, plus (a) without
duplication, and except with respect to clauses (vii) and (ix) below, to the
extent deducted (and not added back or excluded) in arriving at such
Consolidated Net Income, the sum of the following amounts for such period with
respect to the Borrower and its Restricted Subsidiaries: (i) total interest
expense determined in accordance with GAAP and, to the extent not reflected in
such total interest expense, any expense or loss on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk and not for speculative purposes, net of interest income and gains on such
hedging obligations, and costs of surety bonds in connection with financing
activities (whether amortized or immediately expensed), (ii) provision for taxes
based on income, profits or capital gains of the Borrower and the Restricted
Subsidiaries, including federal, state, local, franchise and similar taxes and
foreign withholding taxes paid or accrued during such period including penalties
and interest related to such taxes or arising from any tax examinations and the
net tax expense associated with any adjustments made pursuant to the definition
of “Consolidated Net Income,”



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr028.jpg]
13 (iii) depreciation and amortization (including amortization of intangible
assets, deferred financing fees and Capitalized Software Expenditures) for such
period, (iv) [reserved], (v) (A) restructuring charges or reserves, severance,
relocation costs or expenses, integration costs, transition costs, pre-opening,
opening, closing and consolidation costs for facilities and one-time
compensation charges (including signing, retention and completion bonuses),
other costs relating to the closure of facilities or impairment of facilities,
costs incurred in connection with acquisitions, other business optimization
expenses (including costs and expenses relating to business optimization
programs and new systems design, retention charges, systems establishment costs
(including information technology systems) and implementation costs), production
line start-up costs, severance and other restructuring charges representing cash
items (including restructuring costs related to acquisitions and to closure of
facilities, and excess pension charges) and (B) earn-out and contingent
consideration obligations (including to the extent accounted for as bonuses,
compensation or otherwise) and adjustments thereof and purchase price
adjustments, in each case in connection with acquisitions, and (C) Transaction
Expenses. (vi) the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
non- controlling interests of third parties in any non-wholly owned Restricted
Subsidiary, (vii) (A) cost savings, operating expense reductions and synergies
related to the Transactions that are reasonably identifiable and factually
supportable and projected by the Borrower in good faith to result from actions
that have been taken or with respect to which substantial steps have been taken
or are expected to be taken (in the good faith determination of the Borrower)
within 12 months after the Closing Date (calculated on a pro forma basis as
though such cost savings, operating expense reductions and synergies had been
realized on the first day of such period and as if such cost savings, operating
expense reductions and synergies were realized during the entirety of such
period), net of the amount of actual benefits realized during such period from
such actions; and (B) cost savings, operating expense reductions and synergies
related to mergers and other business combinations, acquisitions, divestitures,
restructurings, cost savings initiatives and other similar initiatives and
actions that are reasonably identifiable and factually supportable and projected
by the Borrower in good faith to result from actions that have been taken or
with respect to which substantial steps have been taken or are expected to be
taken (in the good faith determination of the Borrower) within 12 months after a
merger or other business combination, acquisition or divestiture is consummated
or any other restructuring, cost savings initiative or other initiative or
action (calculated on a pro forma basis as though such cost savings, operating
expense reductions and synergies had been realized on the first day of such
period and as if such cost savings, operating expense reductions and synergies
were realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that no cost
savings, operating expense reductions and synergies shall be added back pursuant
to this clause (vii) to the extent duplicative of any expenses or charges
otherwise added



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr029.jpg]
14 back to Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period; provided, further, that the amount of adjustments
made pursuant to clause (B) above for any Test Period, when added to the
aggregate amount of add backs made pursuant to Section 1.07(c), shall not exceed
15% of Consolidated EBITDA (prior to giving effect to such clause (B) or Section
1.07(c) but, for the avoidance of doubt, after giving effect to other pro forma
adjustments) for such Test Period, (viii) any net loss from disposed, abandoned
or discontinued operations (excluding held-for-sale discontinued operations
until actually disposed of), (ix) cash receipts (or any netting arrangements
resulting in reduced cash expenditures) not representing Consolidated EBITDA or
Consolidated Net Income in any period to the extent non-cash gains relating to
such income or netting arrangement were deducted in the calculation of
Consolidated EBITDA pursuant to paragraph (b) below for any previous period and
not added back, (x) non-cash expenses, charges and losses (including reserves,
impairment charges or asset write-offs, write-offs of deferred financing fees,
losses from investments recorded using the equity method, stock-based awards
compensation expense), in each case other than (A) any non-cash charge
representing amortization of a prepaid cash item that was paid and not expensed
in a prior period and (B) any non-cash charge relating to write-offs,
write-downs or reserves with respect to accounts receivable in the normal course
or inventory; provided that if any non-cash charges referred to in this clause
(x) represents an accrual or reserve for potential cash items in any future
period, (1) the Borrower may elect not to add back such non-cash charge in the
current period and (2) to the extent the Borrower elects to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA in such future period to such extent
paid, (xi) any fees and expenses incurred during such period (including any
premiums, make-whole or penalty payments), or any amortization thereof for such
period, in connection with any acquisition, investment, asset disposition,
issuance or repayment of debt, issuance of equity securities, refinancing
transaction or amendment or other modification of any debt instrument (in each
case, including any such transaction consummated on or prior to the Closing Date
and any such transaction undertaken but not completed) and any charges or
non-recurring merger costs incurred during such period as a result of any such
transaction, in each case whether or not successful (including, for the
avoidance of doubt the effects of expensing all transaction related expenses in
accordance with FASB ASC 805 and gains or losses associated with FASB ASC 460),
(xii) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs or any
other equity-based compensation, (xiii) any expenses, charges or losses that are
covered by indemnification or other reimbursement provisions in connection with
any Investment, Acquisition or any



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr030.jpg]
15 sale, conveyance, transfer or other disposition of assets permitted under
this Credit Agreement, to the extent actually reimbursed, or, so long as the
Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is in
fact indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365 day period), (xiv) to
the extent covered by insurance and actually reimbursed, or, so long as the
Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is in fact reimbursed within 365 days of the date of such
determination (with a deduction in the applicable future period for any amount
so added back to the extent not so reimbursed within such 365 days), expenses,
charges or losses with respect to liability or casualty events or business
interruption, minus (b) without duplication and to the extent included in
arriving at such Consolidated Net Income, (i) non-cash gains (excluding any
non-cash gain to the extent it represents the reversal of an accrual or reserve
for a potential cash item that reduced Consolidated EBITDA in any prior period),
(ii) any net income from disposed, abandoned or discontinued operations
(excluding held-for-sale discontinued operations until actually disposed of) and
(iii) the amount of any minority interest income consisting of Restricted
Subsidiary losses attributable to minority interests or non-controlling
interests of third parties in any non-wholly owned Restricted Subsidiary;
provided that, for the avoidance of doubt, any gain representing the reversal of
any non-cash charge referred to in clause (a)(x)(B) above for a prior period
shall be added (together with, without duplication, any amounts received in
respect thereof to the extent not increasing Consolidated Net Income) to
Consolidated EBITDA in any subsequent period to such extent so reversed (or
received); provided, further, that: (A) to the extent included in Consolidated
Net Income, there shall be excluded in determining Consolidated EBITDA (x)
currency translation or transaction gains and losses related to currency
remeasurements of Indebtedness (including the net loss or gain (i) resulting
from Swap Contracts for currency exchange risk and (ii) resulting from
intercompany indebtedness) and (y) all other foreign currency translation or
transaction gains or losses to the extent such gains or losses are non-cash
items, (B) to the extent included in Consolidated Net Income, there shall be
excluded in determining Consolidated EBITDA for any period any adjustments
resulting from the application of FASB ASC 815 and International Accounting
Standard No. 39 and their respective related pronouncements and interpretations,
(C) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any income (loss or expenses)
for such period attributable to the early extinguishment of (i) Indebtedness,
(ii) obligations under any Swap Contracts or (iii) other derivative instruments.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr031.jpg]
16 For the avoidance of doubt, Consolidated EBITDA shall be calculated,
including pro forma adjustments, in accordance with Section 1.07. “Consolidated
Interest Expense” means, for any period, the cash interest expense (including
that attributable to Capitalized Leases), net of cash interest income, of the
Borrower and its Restricted Subsidiaries, determined on a consolidated basis in
accordance with GAAP, with respect to all outstanding Indebtedness of the
Borrower and its Restricted Subsidiaries, including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net cash costs under Swap Contracts; provided that
there shall be excluded from Consolidated Interest Expense for any period: (a)
deferred financing costs, debt issuance costs, commissions, fees (including
amendment and contract fees) and expenses and, in each case, the amortization
thereof, and any other amounts of non-cash interest, (b) the accretion or
accrual of discounted liabilities and any prepayment premium or penalty during
such period, (c) non-cash interest expense attributable to the movement of the
mark-to- market valuation of obligations under Swap Contracts or other
derivative instruments pursuant to FASB ASC 815. (d) any cash costs associated
with early termination in respect of hedging agreements for interest rates, (e)
Transaction Expenses, (f) annual agency fees paid to the Administrative Agent,
(g) costs associated with obtaining Swap Contracts, (h) any expense resulting
from the discounting of any Indebtedness in connection with the application of
recapitalization accounting or, if applicable, acquisition accounting in
connection with the Transactions or any acquisition, and (i) the cash interest
expense (or income) of all Unrestricted Subsidiaries for such period to the
extent otherwise included in Consolidated Interest Expense. “Consolidated Net
Income” means, for any period, net income (or loss) of the Borrower and the
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP, but excluding (i) any after-tax effect of extraordinary,
non-recurring or unusual items (including gains or losses and all fees and
expenses relating thereto) for such period, (ii) the cumulative effect of a
change in accounting principles during such period to the extent included in
Consolidated Net Income,



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr032.jpg]
17 (iii) any net after-tax effect of gains or losses (less all fees, expenses
and charges relating thereto) on discontinued operations or asset dispositions,
abandonments or the sale or other disposition of Capital Stock of any Person, in
each case other than in the ordinary course of business (as determined in good
faith by the Borrower), (iv) the net income (loss) for such period of any Person
that is not a Subsidiary of the Borrower, or is an Unrestricted Subsidiary, or
that is accounted for by the equity method of accounting; provided that
Consolidated Net Income of the Borrower shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash or
Cash Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Borrower or a Restricted Subsidiary thereof in respect of
such period, (v) any impairment charge or asset write-off or write-down,
including impairment charges or asset write-offs or write-downs related to
intangible assets, long- lived assets, investments in debt and equity securities
or as a result of a Change in Law, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP, and (vi) the income (or
loss) of any Person accrued prior to the date it becomes a Restricted Subsidiary
of Borrower or is merged into or consolidated with Borrower or any of its
Subsidiaries or that Person’s assets are acquired by Borrower or any of its
Restricted Subsidiaries shall be excluded (except to the extent required for any
calculation of Consolidated EBITDA on a Pro Forma Basis in accordance with
Section 1.07). There shall be excluded from Consolidated Net Income for any
period the acquisition accounting effects of adjustments in component amounts
required or permitted by GAAP pursuant to FASB ASC 805 (including in the
inventory, property and equipment, fair value of leased property, software,
goodwill, intangible assets, in-process research and development, deferred
revenue, deferred rent, contingent considerations and debt line items thereof)
and related authoritative pronouncements (including the effects of such
adjustments pushed down to the Borrower and the Restricted Subsidiaries), as a
result of the Transactions, any acquisition constituting an Investment permitted
under this Agreement consummated prior to or after the Closing Date, or the
amortization or write-off of any amounts thereof. “Consolidated Total Net Debt”
means, as of any date of determination, (a) the aggregate principal amount of
Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on such
date, in an amount that would be reflected on a balance sheet prepared as of
such date on a consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Indebtedness resulting from the application of
acquisition accounting in connection with the Transactions or any acquisition
constituting an Investment permitted under this Agreement) consisting of
Indebtedness for borrowed money, Attributable Indebtedness, and debt obligations
evidenced by promissory notes or similar instruments (including purchase money
debt) and all guarantees of Indebtedness of such type that is owed by a Person
that is not the Borrower or a Restricted Subsidiary, minus (b) the aggregate
amount not to exceed for purposes of this clause (b) $85,000,000 of cash and
Cash Equivalents (other than Restricted



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr033.jpg]
18 Cash), in each case, included on the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries as of such date, free and clear of all
Liens (other than Liens permitted by clauses (a), (b), (c), (e), (f), (j), (l),
(m), (p), (t) and (w) of Section 8.01 (to the extent, with respect to such
clauses (m), (t) and (w) of Section 8.01, such Liens are not first priority
Liens or the obligations secured by such Lien are subordinated to the
Obligations); provided that (A) Consolidated Total Net Debt shall not include
Indebtedness in respect of (i) letters of credit, except to the extent of
unreimbursed amounts thereunder and (which unreimbursed amount under commercial
letters of credit shall not be counted as Consolidated Total Net Debt until
three Business Days after such amount is drawn) and (ii) Unrestricted
Subsidiaries and (B) for the avoidance of doubt, it is understood and agreed
that obligations under Swap Contracts do not constitute Consolidated Total Net
Debt. “Consolidated Total Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Total Net Debt as of the last day of such
Test Period to (b) Consolidated EBITDA for such Test Period. “Continuing
Directors” means, as of any date of determination, any director or manager (or
their equivalent) of the Borrower: (a) who was a director or manager (or their
equivalent) on the Closing Date; or (b) whose nomination for election to the
board of directors or managers (or their equivalent) of the Borrower is
recommended by, or is otherwise elected to the board of directors or managers
(or their equivalent) with the approval of, a majority of the then Continuing
Directors at the time of such nomination or election. “Contractual Obligation”
means, as to any Person, any provision of any security issued by such Person or
of any agreement, instrument or other undertaking to which such Person is a
party or by which it or any of its property is bound. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent. “Credit Agreement” has the meaning
provided in the introductory paragraph hereto. “Credit Documents” means this
Credit Agreement, the Notes, the Issuer Documents, the Collateral Documents, the
Guaranties, each Request for Credit Extension, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.16
of this Credit Agreement and the Joinder Agreements. “Credit Extension” means
each of the following: (a) a Borrowing, (b) the conversion or continuation of a
Borrowing and (c) an L/C Credit Extension.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr034.jpg]
19 “Credit Parties” means, collectively, the Borrower and the Guarantors.
“Credit Party Materials” has the meaning provided in Section 7.02. “Cumulative
Equity Credit” means, at any date, an amount determined on a cumulative basis
equal to, without duplication: (a) the cumulative amount of cash and Cash
Equivalent proceeds from the sale of Qualified Stock of the Borrower after the
Closing Date and on or prior to such time (including upon exercise of warrants
or options) (other than any amount used to incur Indebtedness pursuant to
Section 8.03(o), make Restricted Payments pursuant to Section 8.06(d) or make
prepayments of Junior Debt pursuant to Section 8.12(a)) which proceeds have been
contributed as common equity to the capital of the Borrower, plus (b) 100% of
the aggregate amount of contributions to the common capital of the Borrower
received in cash and Cash Equivalents after the Closing Date (other than any
amount used to incur Indebtedness pursuant to Section 8.03(o), make Restricted
Payments pursuant to Section 8.06(d) or make prepayments of Junior Debt pursuant
to Section 8.12(a)), plus (c) an amount equal to any returns in cash and Cash
Equivalents (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received by
the Borrower or any Restricted Subsidiary in respect of any Investments made
pursuant to Section 8.02(m)(y), minus (d) any amount of the Cumulative Equity
Credit used to make Investments pursuant to Section 8.02(m)(y), make Restricted
Payments pursuant to Section 8.06(h)(y) or make payments or distributions in
respect of Junior Debt pursuant to Section 8.12(a)(iii)(y) after the Closing
Date and prior to such time. “Debtor Relief Laws” means the Bankruptcy Code of
the United States, and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally. “Default” means any event, act or
condition that constitutes an Event of Default or that, with the giving of
notice, the passage of time, or both, would constitute an Event of Default.
“Default Rate” means, (a) in the case of the Letter of Credit Fee, an interest
rate equal to the sum of (i) the Applicable Percentage for Revolving Credit
Loans that are Base Rate Loans, plus (ii) two percent (2.0%) per annum; (b) in
the case of Eurocurrency Rate Loans under any Facility, an interest rate equal
to the sum of (i) the Eurocurrency Rate therefor, plus (ii) the Applicable
Percentage



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr035.jpg]
20 in respect of Eurocurrency Rate Loans under such Facility, plus (iii) two
percent (2.0%) per annum; (c) in the case of Base Rate Loans under any Facility,
an interest rate equal to the sum of (i) the Base Rate, plus (ii) the Applicable
Percentage in respect of Base Rate Loans under such Facility, plus (iii) two
percent (2.0%) per annum; and (d) in all other cases, an interest rate equal to
the sum of (i) the Base Rate, plus (ii) the Applicable Percentage in respect of
Revolving Loans that are Base Rate Loans, plus (iii) two percent (2.0%) per
annum. “Defaulting Lender” means any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default, shall be
specifically identified in such writing) has not been satisfied or (ii) pay to
the Administrative Agent, the L/C Issuer, the Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the L/C Issuer or the Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
became the subject of a Bail-in Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority or instrumentality)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender upon delivery of written notice of such determination to the
Borrower, the L/C Issuer, the Swingline Lender and the Lenders.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr036.jpg]
21 “Defaulting Lender Account” has the meaning provided in Section 2.17(a).
“Disposition” or “Dispose” means the sale, transfer, license, lease, abandonment
or other disposition of any Property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
excluding, for purposes hereof, (a) Dispositions of obsolete, worn out, surplus
or no longer used or useful property, whether now owned or hereafter acquired,
(b) Dispositions of inventory and goods held for sale in the ordinary course of
business in the ordinary course of business, (c) Dispositions of equipment or
real property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are reasonably promptly applied to the purchase price of
such replacement property, (d) Dispositions or discounts without recourse of
accounts receivable in connection with the compromise or collection thereof in
the ordinary course of business, (e) any Involuntary Disposition and (f) the
unwinding of any Swap Contract. “Disqualified Institutions” means those Persons
(the list of all such Persons, the “Disqualified Institutions List”) that are
(i) identified in writing by the Borrower to the Administrative Agent prior to
March 23, 2016, (ii) competitors of the Borrower and its Subsidiaries that are
identified in writing by the Borrower to the Administrative Agent from time to
time or (iii) Affiliates of such Persons set forth in clauses (i) and (ii) above
(in the case of Affiliates of such Persons set forth in clause (ii) above, other
than bona fide fixed income investors or debt funds) that are either (a)
identified in writing by the Borrower to the Administrative Agent from time to
time or (b) clearly identifiable on the basis of such Affiliate’s name; provided
that to the extent Persons are identified as Disqualified Institutions in
writing by the Borrower to the Administrative Agent after the Closing Date
pursuant to clauses (ii) or (iii)(a), the inclusion of such Persons as
Disqualified Institutions shall not retroactively apply to prior assignments or
participations in respect of any Loan under this Credit Agreement. Until the
disclosure of the identity of a Disqualified Institution to the Lenders
generally by the Administrative Agent, such Person shall not constitute a
Disqualified Institution for purposes of a sale of a participation in a Loan or
an assignment of a Loan by a Lender; provided that no disclosure of the
Disqualified Institutions List (or the identity of any Person that constitutes a
Disqualified Institution) to the Lenders shall be made by the Administrative
Agent without the prior written consent of the Borrower. Notwithstanding the
foregoing, the Borrower, by written notice to the Administrative Agent, may from
time to time in its sole discretion remove any entity from the Disqualified
Institutions List (or otherwise modify such list to remove any particular
entity), and such entity removed from the Disqualified Institutions List shall
no longer be a Disqualified Institution for any purpose under this Credit
Agreement or any other Credit Document. “Disqualified Institutions List” has the
meaning as set forth in the definition of Disqualified Institutions.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder of the Capital Stock), or upon the
happening of an event or condition (a) matures or is mandatorily redeemable
(other than solely for Qualified Stock), pursuant to a sinking fund obligation
or otherwise (except as a result of a change of control or asset sale so long as
any



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr037.jpg]
22 rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations (other than (i) contingent indemnification obligations
as to which no claim has been asserted, (ii) Obligations described in clauses
(b) and (c) of the definition thereof and (iii) any Letter of Credit that has
been Cash Collateralized or back-stopped by a letter of credit reasonably
satisfactory to the L/C Issuer or such Letter of Credit has been deemed reissued
under another agreement reasonably acceptable to the L/C Issuer) that are
accrued and payable and the termination of the Commitments and the termination
of all outstanding Letters of Credit (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the L/C Issuer or deemed reissued
under another agreement reasonably acceptable to the L/C Issuer)), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Stock and other than as a result of a change of control or asset sale event
shall be subject to the prior repayment in full of the Loans and all other
Obligations (other than (i) contingent indemnification obligations as to which
no claim has been asserted, (ii) Obligations described in clauses (b) and (c) of
the definition thereof and (iii) any Letter of Credit that has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the L/C Issuer or such Letter of Credit has been deemed reissued under another
agreement reasonably acceptable to the L/C Issuer) that are accrued and payable
and the termination of the Commitments and the termination of all outstanding
Letters of Credit (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized, back-stopped by a letter of credit
reasonably satisfactory to the L/C Issuer or deemed reissued under another
agreement reasonably acceptable to the L/C Issuer)), in whole or in part or (c)
is or becomes convertible into or exchangeable for Indebtedness or any other
Capital Stock that would constitute Disqualified Stock, in each case, prior to
the date that is 91 days after the Latest Maturity Date at the time of issuance
of such Capital Stock; provided that if such Capital Stock is issued pursuant to
a plan for the benefit of future, current or former employees, directors,
officers, members of management or consultants of the Borrower or the Restricted
Subsidiaries or by any such plan to such employees, directors, officers, members
of management or consultants, such Capital Stock shall not constitute
Disqualified Stock solely because they may be permitted to be repurchased by the
Borrower or its Restricted Subsidiaries in order to satisfy applicable statutory
or regulatory obligations or as a result of such employee’s, director’s,
officer’s, management member’s or consultant’s termination of employment or
service, as applicable, death or disability. “Distressed Agent-Related Person”
has the meaning provided in the definition of Agent-Related Distress Event.
“Dollar” or “$” means the lawful currency of the United States. “Dollar
Equivalent” means, at any time, (a) with respect to any amount denominated in
Dollars, such amount, and (b) with respect to any amount denominated in any
Alternative Currency, the equivalent amount thereof in Dollars as determined by
the L/C Issuer at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date) for the purchase of Dollars with such
Alternative Currency. “Domestic Subsidiary” means any Subsidiary that is
organized under the Laws of any state of the United States or the District of
Columbia.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr038.jpg]
23 “EEA Financial Institution” means (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution. “Eligible
Assignee” has the meaning set forth in Section 11.06(a)(i). For the avoidance of
doubt, “Eligible Assignee” shall not include any Disqualified Institution.
“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata & natural
resources such as wetlands, flora and fauna. “Environmental Laws” means any and
all applicable federal, state, local, and foreign statutes, laws (including the
common law), regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution, the protection of the Environment or the
Release of any Hazardous Materials into the Environment. “Environmental
Liability” means any liability, contingent or otherwise (including any liability
for damages, costs of environmental remediation, fines, penalties or
indemnities), of or relating to the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) any Environmental Law, including a violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage or treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the Environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing. “Environmental
Permit” means any permit, approval, identification number, license or other
authorization required under any Environmental Law. “Equity Offering” means the
issuance by the Borrower of any Capital Stock in an underwritten public offering
(other than a public offering pursuant to a registration statement on Form S-8)
pursuant to an effective registration statement filed with the U.S. Securities
and Exchange Commission in accordance with the Securities Act or in a private
placement pursuant to an exemption from the Securities Act. “ERISA” means the
Employee Retirement Income Security Act of 1974, as amended.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr039.jpg]
24 “ERISA Affiliate” means any trade or business (whether or not incorporated)
that together with the Borrower or any other Credit Party is treated as a single
employer under Section 414(b) or (c) of the Internal Revenue Code (and Sections
414(m) and (o) of the Internal Revenue Code for purposes of provisions relating
to Section 412 of the Internal Revenue Code). “ERISA Event” means (a) a
Reportable Event with respect to a Pension Plan; (b) a withdrawal by a Credit
Party or any ERISA Affiliate from a Pension Plan subject to Section 4063 of
ERISA during a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by a Credit Party or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition that would reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination by the PBGC of, or the
appointment of a trustee to administer, any Pension Plan or Multiemployer Plan;
(f) the failure by a Credit Party or any ERISA Affiliate to satisfy the minimum
funding standard applicable to a Pension Plan for any plan year under Section
412 of the Internal Revenue Code or Section 303 of ERISA; (g) the determination
that any Pension Plan is considered an at-risk plan within the meaning of
Section 430 of the Internal Revenue Code or Section 303 of ERISA; (h) receipt by
a Credit Party or any ERISA Affiliate of any notice that any Multiemployer Plan
is in “endangered” or “critical” status within the meaning of Sections 431 and
432 of the Internal Revenue Code and Sections 304 and 305 of ERISA; or (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA by the PBGC, upon a
Credit Party or any ERISA Affiliate. “Escrow Assumption” means with respect to
any Incremental Term Loan that is initially established as an Escrow Incremental
Term Loan, the assumption of the Escrow Borrower’s obligations with respect
thereto by the Borrower pursuant to an assumption agreement in form reasonably
satisfactory to the Administrative Agent. “Escrow Borrower” means a Person that
is a U.S. entity and is not the Borrower established to (i) borrow Escrow
Incremental Term Loans pending assumption of such Incremental Term Loans by the
Borrower or (ii) assume the obligations of the Borrower with respect to
previously incurred Incremental Term Loans, in each case, that is designated in
the applicable Incremental Amendment or assumption agreement as an Escrow
Borrower and that is not engaged in any material operations and does not have
any other material assets other than in connection therewith. “Escrow Funding
Assignment” means the assignment by the Borrower to an Escrow Borrower and the
assumption by such Escrow Borrower, in each case, of the obligations of the
Borrower with respect to previously incurred Incremental Term Loans. “Escrow
Incremental Term Loan”: any Incremental Term Loan that either (x) is initially
borrowed by an Escrow Borrower or (y) is initially borrowed by the Borrower but
was subsequently converted to an Escrow Incremental Term Loans in accordance
with Section 2.18,



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr040.jpg]
25 in each case, for so long as the Escrow Assumption with respect to such
Incremental Term Loan has not occurred. “EU Bail-In Legislation Schedule” means
the EU Bail-In Legislation Schedule published by the Loan Market Association (or
any successor person), as in effect from time to time. “Eurocurrency Rate”
means: (a) for any Interest Period with respect to a Eurocurrency Rate Loan, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; (b) for any interest calculation with
respect to a Base Rate Loan on any date, the rate per annum equal to LIBOR, at
or about 11:00 a.m., London time determined two Business Days prior to such date
for U.S. Dollar deposits with a term of one month commencing that day; and (c)
if the Eurocurrency Rate shall be less than zero, such rate shall be deemed zero
for purposes of this Agreement; provided that to the extent a comparable or
successor rate is approved by the Administrative Agent in connection herewith,
the approved rate shall be applied in a manner consistent with market practice;
provided, further, that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent in consultation with the Borrower. “Eurocurrency Rate Loan” means a
Revolving Credit Loan or a Term Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate.” “Eurocurrency Reserve
Percentage” means, for any day, the reserve percentage (expressed as a decimal,
carried out to five decimal places) in effect on such day, whether or not
applicable to any Lender, under regulations issued from time to time by the FRB
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurocurrency
Rate for each outstanding Eurocurrency Rate Loan and for each outstanding Base
Rate Loan bearing interest at a rate based on the Eurocurrency Rate shall be
adjusted automatically as of the effective date of any change in the
Eurocurrency Reserve Percentage. “Eurocurrency Unavailability Period” means any
period of time during which a notice delivered to the Borrower in accordance
with Section 3.03 shall remain in force and effect.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr041.jpg]
26 “Euros” means the lawful currency of the Participating Member States. “Event
of Default” has the meaning provided in Section 9.01. “Exchange Act” means the
Securities Exchange Act of 1934. “Excluded Property” means (i) any fee-owned
real property and any leasehold rights and interests in real property (it being
understood that there shall be no requirement to obtain landlord waivers,
estoppels and collateral access letters), (ii) motor vehicles, aircraft and
other assets subject to certificates of title, except to the extent a security
interest therein can be perfected by the filing of a UCC financing statement,
(iii) Commercial Tort Claims (as defined in the Security Agreement) where the
amount of damages claimed by the applicable Credit Party is less than
$5,000,000, (iv) governmental licenses or state or local franchises, charters
and authorizations and any other property and assets to the extent that the
Collateral Agent may not validly possess a security interest therein under
applicable Laws (including rules and regulations of any Governmental Authority
or agency) or the pledge or creation of a security interest in which would
require governmental consent, approval, license or authorization, other than to
the extent such prohibition or limitation is rendered ineffective under the UCC
or other applicable Law notwithstanding such prohibition or to the extent such
consent has been obtained, (v) any particular asset or right under contract, if
the pledge thereof or the security interest therein is prohibited or restricted
by applicable Law, rule or regulation (including any rules or regulations of any
Governmental Authority or agency), or any third party (so long as any agreement
with such third party that provides for such prohibition or restriction was not
entered into in contemplation of the acquisition of such assets or entering into
of such contract for the purpose of creating such prohibition or restriction),
other than to the extent any such prohibition or restriction is rendered
ineffective under the UCC or other applicable Law notwithstanding such
prohibition or restriction, (vi) (A) margin stock, (B) Capital Stock in any
Unrestricted Subsidiaries and (C) Capital Stock in any non-wholly owned
Restricted Subsidiaries and any entities which do not constitute Subsidiaries,
but only to the extent that (x) the Organization Documents or other agreements
with equity holders (other than the Borrower and its Restricted Subsidiaries) of
such non-wholly owned Restricted Subsidiary or other entity do not permit or
restrict the pledge of such Capital Stock (to the extent such restriction
existed on the Closing Date or on the date of acquisition of such non-wholly
owned Restricted Subsidiary), or (y) the pledge of such Capital Stock (including
any exercise of remedies) would result in a change of control, repurchase
obligation or other adverse consequence to any of the Credit Parties or such
non-wholly owned Restricted Subsidiary or other entity, (vii) any lease, license
or agreement or any property subject to a purchase money security interest,
Capitalized Lease obligations or similar arrangement permitted hereunder, in
each case permitted hereunder, to the extent the grant of a security interest
therein would violate or invalidate such lease, license or agreement or purchase
money or similar arrangement or create a right of termination in favor of any
other party thereto (other than the Borrower or any of its Restricted
Subsidiaries) after giving effect to the applicable anti-assignment provisions
of the UCC or other applicable Law, other than proceeds and receivables thereof,
the assignment of which is expressly deemed effective under the UCC or other
applicable Law notwithstanding such prohibition, (viii) any property or assets
for which the creation or perfection of pledges of, or security interests in,
such property or assets pursuant to the Collateral Documents would result in
material adverse tax consequences to the Borrower or any of its Subsidiaries, as
reasonably determined by the Borrower in consultation



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr042.jpg]
27 with the Administrative Agent, (ix) letter-of-credit rights, except to the
extent the security interest therein may be perfected by the filing of a UCC
financing statement, (x) (A) payroll and other employee wage and benefit
accounts, (B) tax accounts, including sales tax accounts, (C) escrow accounts
and (D) fiduciary or trust accounts and, in the case of clauses (A) through (D),
the funds or other property held in or maintained in any such account (as long
as the accounts described in clauses (A) through (D) are used solely for such
purposes), (xi) any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which the grant
of a security interest therein would impair the validity or enforceability of
such intent-to- use trademark application under applicable federal Law and (xii)
assets in circumstances where the cost of obtaining a security interest in such
assets, including the cost of title insurance, surveys or flood insurance (if
necessary), would be excessive in light of the practical benefit to the Lenders
afforded thereby as reasonably determined together by the Borrower and the
Administrative Agent; provided, however, that Excluded Property shall not
include any proceeds, substitutions or replacements of any Excluded Property
referred to in clause (i) through (xii) (unless such proceeds, substitutions or
replacements would independently constitute Excluded Property referred to in
clauses (i) through (xii)). “Excluded Subsidiary” means (a) any Subsidiary that
is not a Wholly Owned Subsidiary of the Borrower or a Guarantor, (b) any
Subsidiary that is prohibited by applicable Law or by Contractual Obligations
existing on the Closing Date (or, in the case of any newly acquired Subsidiary,
in existence at the time of acquisition but not entered into in contemplation
thereof) from guaranteeing the Obligations or if guaranteeing the Obligations
would require governmental (including regulatory) consent, approval, license or
authorization, (c) any Subsidiary where the Administrative Agent and the
Borrower agree that the cost of obtaining a Guaranty by such Subsidiary would be
excessive in light of the practical benefit to the Lenders afforded thereby, (d)
any Foreign Subsidiary, (e) any not-for-profit Subsidiaries, (f) any
Unrestricted Subsidiaries, (g) any special purpose securitization vehicle (or
similar entity), (h) any CFC Holdco, (i) any Domestic Subsidiary that is a
direct or indirect Subsidiary of a Foreign Subsidiary that is a CFC, and (j) any
Subsidiary, the obtaining of a Guaranty with respect to which would result in
material adverse tax consequences as reasonably determined by the Borrower in
consultation with the Administrative Agent. “Excluded Swap Obligation” means,
with respect to any Guarantor, any Swap Obligation if, and to the extent that,
all or a portion of the guaranty of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, such Swap Obligation (or any
guaranty thereof) (after giving effect to any keepwell, support or other
agreement provided by the Borrower or any of its Subsidiaries with respect to
the obligations of such Guarantor) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guaranty of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guaranty or security
interest is or becomes illegal.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr043.jpg]
28 “Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Credit Party hereunder, (a) Taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), in each case (i) by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located, or (ii)
as the result of any other present or former connection between such recipient
and the jurisdiction imposing such Tax (other than any connection arising solely
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to or enforced any
Credit Documents, or sold or assigned an interest in any Loan or Credit
Document), (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which a Lender is located, (c)
any U.S. federal withholding Taxes required to be withheld from amounts payable
to a Lender that has failed to comply with clause (A) of Section 3.01(e)(ii),
(d) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 11.13), any United States federal
withholding tax that (i) is required to be imposed on amounts payable to such
Foreign Lender pursuant to the Laws in force at the time such Foreign Lender
becomes a party hereto (or designates a new Lending Office, other than in the
case of a designation under Section 3.06(a)), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the applicable Credit Party with respect to such withholding tax
pursuant to Section 3.01(a)(ii) or (c), (e) U.S. federal backup withholding
Taxes, and (f) any Taxes imposed under FATCA. “Existing Letters of Credit” means
the letters of credit outstanding on the Closing Date and identified on Schedule
2.03. “Extended Revolving Commitment” means any Class of Revolving Credit
Commitments the maturity of which shall have been extended pursuant to Section
2.19. “Extended Revolving Loans” means any Revolving Credit Loans made pursuant
to the Extended Revolving Commitments. “Extended Term Loans” means any Class of
Term Loans the maturity of which shall have been extended pursuant to Section
2.19. “Extension” has the meaning provided in Section 2.19(a). “Extension
Amendment” has the meaning provided in Section 2.19(d). “Extension Offer” has
the meaning provided in Section 2.19(a). “Facility” means the Term Loan Facility
or the Revolving Credit Facility, as the context may require. “FASB ASC” means
the Accounting Standards Codification of the Financial Accounting Standards
Board.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr044.jpg]
29 “FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of
the Closing Date (or any amended or successor version to the extent
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, including any intergovernmental agreements and any rules or official
guidance implementing such intergovernmental agreements. “FCPA” has the meaning
provided in Section 6.21(a). “Federal Funds Rate” means, for any day, the rate
per annum equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100th of
1%) charged to Bank of America on such day on such transactions as determined by
the Administrative Agent. “Fee Letter” means the Fee Letter addressed to the
Borrower, dated as of March 23, 2016, from Bank of America, Citibank, N.A.,
KeyBank National Association, SunTrust Bank and the Arrangers. “Financial
Covenants” means the covenants set forth in Section 8.11. “Foreign Disposition”
has the meaning provided in Section 2.06(b)(ii)(D). “Foreign Lender” means any
Lender that is not a United States person for U.S. federal income tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Francs” means the lawful currency of Switzerland. “FRB” means the Board of
Governors of the Federal Reserve System of the United States. “Fronting
Exposure” means, at any time there is a Defaulting Lender, (a) with respect to
the L/C Issuer, such Defaulting Lender’s Aggregate Commitment Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Revolving Credit Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Aggregate Commitment Percentage of Swingline Loans other than Swingline Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Revolving Credit Lenders or Cash Collateralized in accordance with the
terms hereof.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr045.jpg]
30 “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board in the United States,
that are applicable to the circumstances as of the date of determination, or on
adoption of the International Financial Reporting Standards (the “IFRS”), the
IFRS, in either case, consistently applied and subject to the provisions of
Section 1.03. “Governmental Authority” means the government of the United States
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank) and any group or body charged with setting financial
accounting or regulatory capital rules or standards (including the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing). “Guarantors” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement” and shall include each Restricted
Subsidiary who after the Closing Date becomes a Guarantor pursuant to a Joinder
Agreement or other documentation in form and substance reasonably acceptable to
the Administrative Agent, in each case together with their respective successors
and permitted assigns. For avoidance of doubt, and notwithstanding any
limitations to the requirement to provide a Guaranty or grant security interests
in the assets of any Subsidiary to the contrary, the Borrower with the consent
of the Administrative Agent (not to be unreasonably withheld, conditioned or
delayed) may cause any Restricted Subsidiary that is not a Guarantor to
guarantee the Obligations and comply with the provisions of Section 7.12
(including in the case of any Foreign Subsidiary by delivering, within time
frames and subject to extensions as agreed with the Administrative Agent, such
Collateral Documents, as determined as reasonably necessary by the
Administrative Agent in consultation with the Borrower, to grant and perfect
security interests in such Foreign Subsidiary’s relevant assets for which
security interests are customarily granted in such Subsidiary’s jurisdiction of
organization but with exclusions consistent as applicable with the definition of
Excluded Property) by causing such Restricted Subsidiary to execute a joinder to
this Agreement in form and substance reasonably satisfactory to the
Administrative Agent, and any such Restricted Subsidiary shall be a Guarantor
and Credit Party hereunder for all purposes. In addition, the Borrower shall be
a Guarantor in respect of Swap Obligations and Treasury Management Obligations
to which the Borrower is not party. “Guaranty” means (a) the guaranty provided
pursuant to Article 4 hereof and/or (b) any other guaranty agreement given by
any Person pursuant to the terms hereof.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr046.jpg]
31 “Hazardous Materials” means petroleum or petroleum distillates, asbestos or
asbestos- containing materials, polychlorinated biphenyls, radon gas and all
other substances, materials or wastes of any nature regulated pursuant to any
Environmental Law. “Historical Financial Statements” means (a) the audited
consolidated balance sheets and related statements of comprehensive income,
shareholders’ equity and cash flows of the Borrower for the fiscal years ended
June 30, 2014, June 30, 2015 and June 30, 2016 (the “Annual Financial
Statements”) and (b) the unaudited consolidated balance sheets and related
consolidated statements of comprehensive income and cash flows for the Borrower
for the fiscal quarters of the Borrower ended September 30, 2016, December 31,
2016 and March 31, 2017(the “Quarterly Financial Statements”). “IFRS” has the
meaning specified in the definition of GAAP. “Incremental Amendment” has the
meaning provided in Section 2.18(e). “Incremental Amendment Date” has the
meaning provided in Section 2.18(c). “Incremental Commitment” means an
Incremental Revolving Commitment or an Incremental Term Commitment, as
applicable. “Incremental Equivalent Debt” has the meaning provided in Section
8.03(q). “Incremental Facility” means an Incremental Term Commitment or an
Incremental Revolving Commitment, as applicable. “Incremental Facility Closing
Date” has the meaning provided in Section 2.18(b). “Incremental Increase” means
an Incremental Term Loan Increase or a Revolving Commitment Increase, as
applicable. “Incremental Lender” means an Incremental Revolving Lender or an
Incremental Term Lender, as applicable. “Incremental Loans” means the
Incremental Term Loans or the Incremental Revolving Loans, as applicable.
“Incremental Revolving Commitment” means the commitment of any Lender,
established pursuant to Section 2.18, to make Incremental Revolving Loans to the
Borrower. “Incremental Revolving Lender” means a Revolving Credit Lender with an
Incremental Revolving Commitment or an outstanding Incremental Revolving Loan.
“Incremental Revolving Loan” means Revolving Credit Loans made by one or more
Revolving Credit Lenders to the Borrower pursuant to their Incremental Revolving
Commitments. Incremental Revolving Loans may only be made in the form of
additional Revolving Credit Loans.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr047.jpg]
32 “Incremental Term Commitment” means the commitment of any Lender, established
pursuant to Section 2.18, to make Incremental Term Loans to the Borrower.
“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan. “Incremental Term Loans” has the meaning
specified in Section 2.18. “Incremental Term Loan Increase” has the meaning
specified in Section 2.18. “Indebtedness” means, as to any Person at a
particular time, without duplication, all of the following, whether or not
included as indebtedness or liabilities in accordance with GAAP: (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments; (b) all indebtedness and obligations in respect of the deferred
purchase price of property or services (other than (i) trade accounts payable
incurred in the ordinary course of business, (ii) any bona fide deferred
purchase price arrangement, earn-out or similar obligation, unless such
obligation has not been paid after becoming due and payable in accordance with
its terms and (iii) accruals for payroll and other liabilities accrued in the
ordinary course of business); (c) all obligations under letters of credit
(including standby and commercial), bankers’ acceptances and similar instruments
(including bank guaranties, surety bonds, comfort letters, keep-well agreements
and capital maintenance agreements) to the extent such instruments or agreements
support financial, rather than performance, obligations; (d) indebtedness
(excluding prepaid interest thereon) secured by a Lien on property owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements and mortgage, industrial revenue bond,
industrial development bond and similar financings), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;
(e) all Attributable Indebtedness; (f) all obligations of such Person in respect
of Disqualified Stock; (g) net obligations of such Person under any Swap
Contract; and (h) to the extent not otherwise included above, all Support
Obligations of such Person in respect of any of the foregoing. For all purposes
hereof, the Indebtedness of any Person shall (A) include the Indebtedness of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) or other similar entity in which such
Person is a general partner or joint venturer, except to the extent such
Person’s liability for such obligation is



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr048.jpg]
33 expressly made non-recourse or otherwise limited and (B) in the case of the
Borrower and its Restricted Subsidiaries, exclude all intercompany Indebtedness
so long as such intercompany Indebtedness (i) has a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms) and (ii) is made in the
ordinary course of business. The amount of Indebtedness shall be determined (i)
based on Swap Termination Value in the case of net obligations under Swap
Contracts under clause (g), and (ii) based on the outstanding principal amount
of the Indebtedness that is the subject of the Support Obligations in the case
of Support Obligations under clause (h). The amount of Indebtedness of any
Person for purposes of clause (d) (unless such Indebtedness has been assumed by
such Person or is otherwise recourse to such Person) shall be deemed to be equal
to the lesser of (i) the aggregate unpaid amount of such Indebtedness and (ii)
the fair market value of the property encumbered thereby. “Indemnified Taxes”
means (a) Taxes, other than Excluded Taxes, imposed on or with respect to any
payment made by or on account of any obligation of the Borrower under any Credit
Document and (b) to the extent not otherwise described in clause (a), Other
Taxes. “Indemnitee” has the meaning provided in Section 11.04(b). “Information”
has the meaning provided in Section 11.07. “Initial Revolving Credit
Commitments” means the Revolving Credit Commitments of the Revolving Credit
Lenders on the Amendment No. 1 Effective Date pursuant to Section 2.01(a).
“Intellectual Property Security Agreements” means the Intellectual Property
Security Agreements as such term is defined in the Security Agreement.
“Intercompany Note” means a promissory note substantially in the form of Exhibit
1.01-3. “Interest Payment Date” means, (a) as to any Base Rate Loan (including
Swingline Loans), the last Business Day of each March, June, September and
December, and the Revolving Termination Date (in the case of Revolving Credit
Loans) or the applicable Maturity Date (in the case of Term Loans) and, in the
case of any Swingline Loan, any other dates as may be mutually agreed upon by
the Borrower and the Swingline Lender, and (b) as to any Eurocurrency Rate Loan,
the last Business Day of each Interest Period for such Loan, the date of
repayment of principal of such Loan, and the Revolving Termination Date (in the
case of Revolving Credit Loans) or the applicable Maturity Date (in the case of
Term Loans), and in addition, where the applicable Interest Period exceeds three
months, the date every three months after the beginning of such Interest Period.
If an Interest Payment Date falls on a date that is not a Business Day, such
Interest Payment Date shall be deemed to be the next succeeding Business Day.
“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in the applicable Loan
Notice or, in the case of Eurocurrency Rate Loans, a period that is twelve
months or less if requested by the Borrower and consented to by all of the
Appropriate Lenders; provided that:



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr049.jpg]
34 (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period) shall end on the last Business Day of the calendar month at the
end of such Interest Period; and (c) no Interest Period with respect to (i) any
Revolving Credit Loan shall extend beyond the Revolving Termination Date or (ii)
any Term Loans shall extend beyond the applicable Maturity Date. “Internal
Revenue Code” means the Internal Revenue Code of 1986, as amended. “Investment”
means, as to any Person, any direct or indirect acquisition or investment by
such Person, whether by means of (a) the purchase or other acquisition of
Capital Stock of another Person, (b) a loan, advance or capital contribution to,
guaranty or assumption of debt of, or purchase or other acquisition of any other
debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person (excluding, in the
case of the Borrower and its Restricted Subsidiaries, intercompany loans,
advances or Indebtedness having a term not exceeding 364 days (inclusive of any
roll over or extensions of terms) and made in the ordinary course of business)
and any arrangement pursuant to which the investor undertakes any Support
Obligation with respect to Indebtedness or other obligation of such other
Person, or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of assets of another Person that constitute a business unit, a
line of business or division of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but in any event reduced by any dividend, distribution, interest
payment, return of capital, repayment or other amount received in cash by the
Borrower or a Restricted Subsidiary in respect of, but in no event exceeding the
original amount of, such Investment. For purposes of the definition of
“Unrestricted Subsidiary” and the covenants described under Sections 7.14 and
8.02: (1) “Investments” shall include the portion (proportionate to the
Borrower’s Capital Stock in such Subsidiary) of the fair market value of the net
assets of a Subsidiary of the Borrower at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided that upon a redesignation of
such Subsidiary as a Restricted Subsidiary, the Borrower shall be deemed to
continue to have a permanent “Investment” in an Unrestricted Subsidiary in an
amount (if positive) equal to: (a) the Borrower’s “Investment” in such
Subsidiary at the time of such redesignation; less



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr050.jpg]
35 (b) the portion (proportionate to the Borrower’s Capital Stock in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time of such redesignation; and (2) any property transferred to or from an
Unrestricted Subsidiary shall be valued at its fair market value at the time of
such transfer. “Involuntary Disposition” means the receipt by the Borrower or
any Restricted Subsidiary of any cash insurance proceeds or condemnation awards
payable by reason of theft, loss, physical destruction or damage, taking or
similar event with respect to any of its Property. “IP Rights” has the meaning
provided in Section 6.19. “IRS” means the United States Internal Revenue
Service. “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit). “Issuer Documents” means, with respect to
any Letter of Credit, the L/C Application and any other document, agreement or
instrument (including such Letter of Credit) entered into by the Borrower (or
any other Credit Party) and the L/C Issuer (or in favor of the L/C Issuer),
relating to such Letter of Credit. “Joinder Agreement” means with respect to any
Guarantor, a joinder agreement substantially in the form of Exhibit 7.12
executed and delivered in accordance with the provisions of Section 7.12.
“Judgment Currency” has the meaning specified in Section 11.21. “Junior Debt”
has the meaning provided in Section 8.12. “Latest Maturity Date” means at any
time, the latest maturity or expiration date applicable to any Loan or
Commitment (or, if so specified, applicable to the specified Loans or
Commitments or the Class thereof) hereunder at such time. “Laws” means,
collectively, all international, foreign, federal, state and local statutes,
treaties, rules, guidelines, regulations, ordinances, codes and administrative
or judicial precedents or authorities, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, licenses, authorizations and permits of,
and agreements with, any Governmental Authority. “L/C Advance” means, with
respect to each Revolving Credit Lender, such Revolving Credit Lender’s funding
of its participation in any L/C Borrowing. “L/C Application” means an
application and agreement for the issuance or amendment of a Letter of Credit in
the form from time to time in use by the L/C Issuer.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr051.jpg]
36 “L/C Borrowing” means any extension of credit resulting from a drawing under
any Letter of Credit that has not been reimbursed or refinanced as a Borrowing
of Revolving Credit Loans. “L/C Credit Extension” means, with respect to any
Letter of Credit, the issuance thereof or extension of the expiry date thereof,
or the increase of the amount thereof. “L/C Expiration Date” means the day that
is five Business Days prior to the Revolving Termination Date then in effect
(or, if such day is not a Business Day, the immediately preceding Business Day).
“L/C Honor Date” has the meaning provided in Section 2.03(c)(i). “L/C Issuer”
means (a) as to Existing Letters of Credit, KeyBank National Association and (b)
Bank of America, through itself or through one of its designated Affiliates or
branch offices, in its capacity as issuer of Letters of Credit hereunder,
together with its successors in such capacity. For the avoidance of doubt,
KeyBank National Association will be the L/C Issuer only with respect to the
Existing Letters of Credit referred to in the prior sentence. “L/C Obligations”
means, at any time, the sum of (a) the maximum amount available to be drawn
under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referenced therein, plus (b) the aggregate amount of
all L/C Unreimbursed Amounts, including L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Credit Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. “L/C Sublimit” has the meaning provided in Section 2.01(c). “L/C
Unreimbursed Amount” has the meaning provided in Section 2.03(c)(i). “LCT
Election” has the meaning provided in Section 1.07(e). “LCT Test Date” has the
meaning provided in Section 1.07(e). “Lender” means each of the Persons
identified as a “Lender” on the signature pages hereto (and, as appropriate,
includes the Swingline Lender), each other Person that becomes a “Lender” in
accordance with this Credit Agreement and their respective successors and
assigns. “Lending Office” means, as to any Lender, the office or offices of such
Lender set forth in such Lender’s Administrative Questionnaire or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent. “Letter of Credit” means each Existing Letter of Credit
and each letter of credit issued hereunder. A Letter of Credit may be a
commercial letter of credit or a standby letter of credit. Letters of Credit may
be issued in Dollars or in any Alternative Currency.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr052.jpg]
37 “Letter of Credit Fees” has the meaning provided in Section 2.09(b)(i).
“LIBOR” has the meaning provided in the definition of “Eurocurrency Rate.”
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, priority or other
security interest in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property and
any Capitalized Lease having substantially the same economic effect as any of
the foregoing); provided that in no event shall an operating lease in and of
itself be deemed a Lien. “Limited Condition Transaction” means any acquisition
permitted by Section 8.02 the consummation of which is not conditioned on the
availability of, or on obtaining, third party financing. “Liquidity” means, as
of any date of determination, an amount equal to the sum of (a) amounts
available at such time to be drawn under the Revolving Credit Commitments and
(b) the amount of cash and Cash Equivalents of the Borrower and its Restricted
Subsidiaries on a consolidated basis. “Loan” means any Term Loan, Revolving
Credit Loan or Swingline Loan, and Base Rate Loans and Eurocurrency Rate Loans
comprising such Loans. “Loan Notice” means a notice of (a) a Term Borrowing, (b)
a Revolving Credit Borrowing, (c) a Swingline Borrowing, (d) a conversion of
Loans from one Type to the other, or (e) a continuation of Eurocurrency Rate
Loans, which, if in writing, shall be substantially in the form of Exhibit 2.02
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower. “Loan Obligations” has the meaning provided
in the definition of “Obligations.” “Mandatory Prepayment Declined Proceeds” has
the meaning provided in Section 2.06(b)(ii)(F). “Mandatory Prepayment Rejection
Notice” has the meaning provided in Section 2.06(b)(ii)(F). “Material Adverse
Effect” means (a) a material adverse change in, or a material adverse effect
upon, the operations, business, assets, properties, liabilities (actual or
contingent) or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (b) a material adverse effect of the ability of
the Credit Parties, as a whole, to perform their payment obligations under the
Credit Documents; or (c) a material adverse effect upon the rights and remedies
available to the Lenders or the Administrative Agent under any Credit Document.
“Material Acquisition” means any acquisition of property or series of
acquisitions of property that involves the payment of consideration by the
Borrower and its Subsidiaries and any



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr053.jpg]
38 assumption of liabilities and Indebtedness in a consecutive 12-month period
of at least $250,000,000; provided that, for purposes of Section 8.11(b) there
shall not be more than one Material Acquisition after the Amendment No. 1
Effective Date unless the Consolidated Net Leverage Ratio has been less than or
equal to 3.50 to 1.00 as of the last day of a Test Period ending subsequent to
the most recent Material Acquisition. “Material Domestic Subsidiary” means, at
any date of determination, each of the Borrower’s Domestic Subsidiaries (a)
whose total assets (when combined with the assets of such Subsidiary’s
Subsidiaries after eliminating intercompany obligations) at the last day of the
most recent Test Period were equal to or greater than 2.5% of Total Assets at
such date or (b) whose gross revenues (when combined with the revenues of such
Subsidiary’s Subsidiaries after eliminating intercompany obligations) for such
Test Period were equal to or greater than 2.5% of the consolidated gross
revenues of the Borrower and the Restricted Subsidiaries for such period, in
each case determined in accordance with GAAP; provided that if, at any time and
from time to time after the Amendment No. 1 Effective Date, Domestic
Subsidiaries that are not Guarantors solely because they do not meet the
thresholds set forth in clauses (a) or (b) comprise in the aggregate more than
5.0% of Total Assets as of the end of the most recently ended fiscal quarter of
the Borrower for which financial statements have been delivered pursuant to
Section 7.01 or more than 5.0% of the consolidated gross revenues of the
Borrower and the Restricted Subsidiaries for such Test Period, then the Borrower
shall, not later than forty-five (45) days after the date by which financial
statements for such quarter are required to be delivered pursuant to this
Agreement (or such longer period as the Administrative Agent may agree in its
reasonable discretion), (i) designate in writing to the Administrative Agent one
or more of such Domestic Subsidiaries as “Material Domestic Subsidiaries” to the
extent required such that the foregoing condition ceases to be true and (ii)
comply with the provisions of Section 7.12 applicable to such Subsidiary.
“Material Foreign Subsidiary” means, at any date of determination, each of the
Borrower’s Foreign Subsidiaries (a) whose total assets (when combined with the
assets of such Subsidiary’s Subsidiaries after eliminating intercompany
obligations) at the last day of the most recent Test Period were equal to or
greater than 2.5% of Total Assets at such date or (b) whose gross revenues (when
combined with the revenues of such Subsidiary’s Subsidiaries after eliminating
intercompany obligations) for such Test Period were equal to or greater than
2.5% of the consolidated gross revenues of the Borrower and the Restricted
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided that if, at any time and from time to time after the Amendment No. 1
Effective Date, Foreign Subsidiaries not meeting the thresholds set forth in
clauses (a) or (b) comprise in the aggregate more than 5.0% of Total Assets as
of the end of the most recently ended fiscal quarter of the Borrower for which
financial statements have been delivered pursuant to Section 7.01 or more than
5.0% of the consolidated gross revenues of the Borrower and the Restricted
Subsidiaries for such Test Period, then the Borrower shall, not later than
forty-five (45) days after the date by which financial statements for such
quarter are required to be delivered pursuant to this Agreement (or such longer
period as the Administrative Agent may agree in its reasonable discretion), (i)
designate in writing to the Administrative Agent one or more of such Foreign
Subsidiaries as “Material Foreign Subsidiaries” to the extent required such that
the foregoing condition ceases to be true and (ii) comply with the provisions of
the definition of “Collateral and Guarantee Requirement.”



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr054.jpg]
39 “Material Subsidiary” means any Material Domestic Subsidiary or any Material
Foreign Subsidiary. “Maturity Date” means the final maturity date specified in
the applicable Incremental Amendment or Replacement Amendment and with respect
to any Extended Term Loans in respect thereof shall be the final maturity date
as specified in the applicable Extension Offer. “Maximum Rate” has the meaning
provided in Section 11.09. “Microsemi Acquisition” has the meaning provided in
the preliminary statements hereto. “MLPF&S” means Merrill Lynch, Pierce, Fenner
& Smith Incorporated, together with its successors. “Moody’s” means Moody’s
Investors Service, Inc. and any successor thereto. “Multiemployer Plan” means a
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA and
subject to ERISA, to which a Credit Party or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding six plan years, has
made or been obligated to make contributions. “Net Cash Proceeds” means: (a)
with respect to any Disposition or Involuntary Disposition, the aggregate
proceeds paid in cash or Cash Equivalents received by the Borrower or any
Restricted Subsidiary in connection with any Disposition or Involuntary
Disposition, net of (i) direct costs (including legal, accounting and investment
banking fees, sales commissions and underwriting discounts, consultant fees, and
other customary fees and expenses incurred in connection therewith), (ii)
estimated taxes paid or payable as a result thereof, (iii) amounts required to
be applied to the repayment of Indebtedness (other than the Indebtedness
hereunder, Incremental Equivalent Debt and Refinancing Equivalent Debt) secured
by a Lien on the asset or assets the subject of such Disposition or Involuntary
Disposition (or, in the case of Net Cash Proceeds of any Foreign Disposition,
amounts applied during such period to the permanent repayment of any
Indebtedness of the Foreign Subsidiaries to the extent required by the terms of
such Indebtedness), (iv) in the case of any Disposition or Involuntary
Disposition by a non-wholly owned Restricted Subsidiary, the pro rata portion of
the Net Cash Proceeds thereof (calculated without regard to this clause (iv))
attributable to minority interests and not available for distribution to or for
the account of the Borrower or a wholly-owned Restricted Subsidiary as a result
thereof and (v) the amount of any reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
taxes deducted pursuant to clause (ii) above) (x) related to any of the
applicable assets and (y) retained by the Borrower or any of the Restricted
Subsidiaries including pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (provided, however, the amount of any subsequent reduction of such
reserve or reversal (other than in connection with a payment in respect of any
such liability) shall be deemed to be Net Cash Proceeds of such Disposition or
Involuntary Disposition occurring on the date of such reduction or



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr055.jpg]
40 reversal); provided, further, that no proceeds realized in a single
transaction or series of related transactions shall constitute Net Cash Proceeds
unless (x) such proceeds shall exceed $7,500,000 or (y) the aggregate net
proceeds exceed $15,000,000 in any fiscal year (and thereafter only net cash
proceeds in excess of such amount shall constitute Net Cash Proceeds under this
clause (a)); and (b) with respect to any incurrence or issuance of Indebtedness,
the aggregate principal amount actually received in cash by the Borrower or any
Restricted Subsidiary in connection therewith, net of direct costs (including
legal, accounting and investment banking fees, sales commissions and
underwriting discounts). For purposes hereof, “Net Cash Proceeds” includes any
cash or Cash Equivalents received upon the disposition of any non-cash
consideration received by the Borrower or any Restricted Subsidiary in any
Disposition or Involuntary Disposition. “Non-Consenting Lender” has the meaning
provided in Section 11.13. “Notes” means the Term Notes, the Revolving Credit
Notes and the Swingline Notes. “Obligations” means, without duplication, (a) all
advances to, and debts, liabilities, obligations, covenants and duties of, any
Credit Party arising under any Credit Document or otherwise with respect to any
Loan or Letter of Credit, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding (the “Loan
Obligations”), (b) all obligations under any Swap Contract between the Borrower
or any Restricted Subsidiary, on the one hand, and any Agent, Lender or
Affiliate of an Agent or Lender or any Person that was an Agent, a Lender or an
Affiliate of an Agent or Lender on the date such transaction was entered into,
on the other hand, to the extent such Swap Contract is permitted hereunder,
including the Swap Obligations between such parties but excluding the Excluded
Swap Obligations (the “Swap Contract Obligations”) and (c) all obligations under
any Treasury Management Agreement between the Borrower or any Restricted
Subsidiary, on the one hand, and any Agent, Lender or Affiliate of an Agent or
Lender or any Person that was an Agent, a Lender or an Affiliate of an Agent or
Lender on the date such transaction was entered into, on the other hand (the
“Treasury Management Obligations”). “OID” means original issue discount.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and the operating agreement; and (c) with respect
to any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr056.jpg]
41 organization and, if applicable, any certificate or articles of formation or
organization of such entity. “Other Taxes” means all present or future stamp,
court, documentary, intangible, recording, filing or similar Taxes arising from
any payment made hereunder or under any other Credit Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this Credit
Agreement or any other Credit Document, except any such Taxes imposed by a
jurisdiction with which the Lender has a connection described in clause (a)(ii)
of the definition of Excluded Taxes with respect to an assignment or grant of
participation (other than assignment or designation of a new office made
pursuant to Section 3.06 or Section 11.13). “Outstanding Amount” means (i) with
respect to any Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such Loans occurring on such date; and (ii) with respect to any L/C Obligations
on any date, the Dollar Equivalent of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of L/C Unreimbursed Amounts. “Overnight Rate” means, for any day, (a)
with respect to any amount denominated in Dollars, the greater of (i) the
Federal Funds Rate and (ii) an overnight rate determined by the Administrative
Agent, the L/C Issuer, or the Swingline Lender, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, an overnight rate
determined by the L/C Issuer, as the case may be, in accordance with banking
industry rules on interbank compensation. “Participant” has the meaning provided
in Section 11.06(d). “Participant Register” has the meaning provided in Section
11.06(e). “Participating Member State” means any member state of the European
Union that adopts or has adopted the Euro as its lawful currency in accordance
with legislation of the European Union relating to Economic and Monetary Union.
“Payment Conditions” means, at any time of determination, calculated on a Pro
Forma Basis giving effect to the transactions for which Payment Conditions need
to be satisfied (and including any transactions contemplated in connection
therewith), (i) the Consolidated Total Net Leverage Ratio does not exceed
2.75:1.00, (ii) the Borrower has minimum pro forma Liquidity of at least
$25,000,000 and (iii) no Event of Default has occurred and is continuing or
would result from such transactions. “PBGC” means the Pension Benefit Guaranty
Corporation. “Pension Plan” means any “employee pension benefit plan” (as such
term is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that
is subject to Title IV of ERISA and is sponsored or maintained by a Credit Party
or any ERISA Affiliate or to which a Credit Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr057.jpg]
42 multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.
“Perfection Certificate” means the perfection certificate substantially in the
form of Exhibit 1.01-1. “Permitted Acquisition” means any Investment of the type
described in Section 8.02(f). “Permitted Liens” means Liens permitted pursuant
to Section 8.01 “Permitted Refinancing” means, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (i) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to any interest capitalized, any premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension;
(ii) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
weighted average life to maturity equal to or longer than the weighted average
life to maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended; (iii) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable, taken as a whole, to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed or extended; (iv) at the time of such modification, refinancing,
refunding, renewal or extension, no Event of Default shall have occurred and be
continuing; (v) if such Indebtedness being modified, refinanced, refunded,
renewed or extended is secured, the terms and conditions relating to collateral
of any such modified, refinanced, refunded, renewed or extended Indebtedness,
taken as a whole, are not materially less favorable to the Credit Parties or the
Lenders than the terms and conditions with respect to the collateral for the
Indebtedness being modified, refinanced, refunded, renewed or extended, taken as
a whole (and the Liens on any Collateral securing any such modified, refinanced,
refunded, renewed or extended Indebtedness shall have the same (or lesser)
priority as the Indebtedness being modified, refinanced, refunded, renewed or
extended relative to the Liens on the Collateral securing the Obligations; (vi)
the terms and conditions (excluding any subordination, pricing, fees, rate
floors, discounts, premiums and optional prepayment or redemption terms) of any
such modified, refinanced, refunded, renewed or extended Indebtedness, taken as
a whole, shall not be materially less favorable to the Credit Parties than the
Indebtedness being modified, refinanced, refunded, renewed or extended, except
for covenants or other provisions applicable only to periods after the Latest
Maturity Date; and (vii) such modification, refinancing, refunding, renewal or
extension is incurred by the Person who is the obligor on the Indebtedness being
modified, refinanced, refunded, renewed or extended. Any reference to a
Permitted Refinancing in this Agreement or any other Credit Document shall be
interpreted to mean (a) a Permitted Refinancing of the subject Indebtedness and
(b) any further refinancing constituting a Permitted Refinancing of the
Indebtedness resulting from a prior Permitted Refinancing.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr058.jpg]
43 “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity. “Plan” means any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA), including any Pension Plan (but excluding any
Multiemployer Plan), that is subject to ERISA and that is maintained or
sponsored by a Credit Party or, with respect to any such plan that is subject to
Section 412 of the Internal Revenue Code or Title IV of ERISA, is maintained or
sponsored by any ERISA Affiliate. “Platform” has the meaning provided in Section
7.02. “Pre-Closing Equity Offering” means the public offering and sale by the
Borrower of Capital Stock consummated on April 13, 2016. “Prime Rate” means the
rate of interest in effect for such day as publicly announced from time to time
by Bank of America as its “prime rate.” The “prime rate” is a rate set by Bank
of America based upon various factors including Bank of America’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in the “prime rate” announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change. “Pro Forma Basis,” “pro forma basis,” “Pro Forma
Effect” and “pro forma effect” means, for purposes of calculating compliance
with the Financial Covenants or any other financial ratio or tests (including in
connection with Specified Transactions), such calculation shall be made in
accordance with Section 1.07. “Pro Forma Financial Statements” means the pro
forma balance sheet and related pro forma statement of income of the Borrower
and its Subsidiaries (including the Target) as of and for the twelve-month
period ending on the last day of the most recently completed four-fiscal quarter
period of the Borrower ended at least 45 days prior to the Closing Date,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of the statement of income). “Projections” has the
meaning provided in Section 7.02(b). “Property” means an interest of any kind in
any property or asset, whether real, personal or mixed, and whether tangible or
intangible. “Public Lender” has the meaning provided in Section 7.02. “Qualified
ECP Guarantor” means, in respect of any Swap Obligation, the Borrower and each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr059.jpg]
44 “Qualified Stock” means any Capital Stock that is not Disqualified Stock.
“Quarterly Financial Statements” has the meaning specified in the definition of
Historical Financial Statements. “Ratio Debt” has the meaning provided in
Section 8.03(g). “Refinanced Debt” has the meaning provided in Section 2.20(a).
“Refinancing” has the meaning provided in Section 5.01(l). “Refinancing
Amendment” has the meaning provided in Section 2.20(d). “Refinancing
Commitments” means, collectively, the Refinancing Revolving Commitments and the
Refinancing Term Commitments. “Refinancing Equivalent Debt” has the meaning
provided in Section 8.03(r). “Refinancing Facilities” means (a) with respect to
any Class of Revolving Credit Commitments or Revolving Credit Loans, Refinancing
Revolving Commitments or Refinancing Revolving Loans and (b) with respect to any
Class of Term Loans, Refinancing Term Loans. “Refinancing Facility Closing Date”
has the meaning provided in Section 2.20(c). “Refinancing Lender” means a
Refinancing Revolving Lender or a Refinancing Term Lender, as applicable.
“Refinancing Loans” has the meaning provided in Section 2.20(b). “Refinancing
Revolving Commitments” means one or more new Classes of Revolving Credit
Commitments established pursuant to a Refinancing Amendment in accordance with
Section 2.20. “Refinancing Revolving Lender” means any Lender providing a
Refinancing Revolving Loan or a Refinancing Revolving Commitment in accordance
with Section 2.20. “Refinancing Revolving Loan” has the meaning provided in
Section 2.20(b). “Refinancing Term Commitment” means the commitment of any
Lender to provide one or more new Classes of Refinancing Term Loans established
pursuant to a Refinancing Amendment in accordance with Section 2.20.
“Refinancing Term Lender” means any Lender providing a Refinancing Term Loan in
accordance with Section 2.20. “Refinancing Term Loans” has the meaning provided
in Section 2.20(b). “Register” has the meaning provided in Section 11.06(c).



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr060.jpg]
45 “Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates. “Release” means any release,
spill, emission, leaking, dumping, injection, pouring, deposit, disposal,
discharge, dispersal, leaching or migration into or through the Environment or
within, from or into any building, structure, facility or fixture.
“Reorganization Plan” has the meaning set forth in Section 11.06(k). “Replaced
Term Loans” has the meaning provided in Section 11.01. “Replacement Term Loans”
has the meaning provided in Section 11.01. “Reportable Event” means any of the
events set forth in Section 4043(c) of ERISA, other than events for which the
notice period has been waived under applicable regulations. “Request for Credit
Extension” means (a) with respect to a Borrowing of Loans (including Swingline
Loans) or the conversion or continuation of Loans, a Loan Notice and (b) with
respect to an L/C Credit Extension, an L/C Application. “Required Facility
Lenders” means (a) with respect to the Term Loan Facility, the Required Term
Lenders and (ii) with respect to the Revolving Credit Facility, the Required
Revolving Credit Lenders. “Required Lenders” means, as of any date of
determination, Lenders having more than 50% of the Aggregate Commitments or, if
the Commitments shall have expired or been terminated, Lenders holding more than
50% of the aggregate principal amount of Loan Obligations (including, in each
case, the aggregate principal amount of each Revolving Credit Lender’s risk
participation and funded participation in L/C Obligations and Swingline Loans);
provided that the Commitments of, and the portion of the Loan Obligations held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders. “Required Revolving Credit Lenders” means, as
of any date of determination, Revolving Credit Lenders having more than 50% of
the Aggregate Revolving Credit Commitments or, if the Revolving Credit
Commitments shall have expired or been terminated, Revolving Credit Lenders
holding more than 50% of the aggregate principal amount of Revolving Credit
Obligations (including, in each case, the aggregate principal amount of each
Revolving Credit Lender’s risk participation and funded participation in L/C
Obligations and Swingline Loans); provided that the Revolving Credit Commitments
of, and the portion of Revolving Credit Obligations held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving Credit Lenders. “Required Term Lenders” means, as of any date of
determination, Term Lenders holding more than 50% of the Term Loan Facility on
such date; provided that the portion of the Term Loan Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Term Lenders.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr061.jpg]
46 “Resignation Effective Date” shall have the meaning provided in Section
10.06(a). “Responsible Officer” means an officer functioning as the chief
executive officer, chief operating officer, president, vice president, chief
financial officer, chief accounting officer, chief legal officer, treasurer,
assistant treasurer, controller or secretary of a Credit Party or such other
Person as is authorized in writing to act on behalf of such Credit Party or,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Credit Party designated in or pursuant to an
agreement between the applicable Credit Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party. All references to a “Responsible Officer” hereunder shall
refer to a Responsible Officer of the Borrower unless the context otherwise
requires. “Restricted Cash” means cash and Cash Equivalents which are listed as
“Restricted” on the consolidated balance sheet of the Borrower and its
Restricted Subsidiaries. “Restricted Payment” means any dividend or other
distribution (whether in cash, securities or other property) by the Borrower in
respect of its Capital Stock, or any payment (whether in cash, securities or
other property) including any sinking fund payment or similar deposit, for or on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any Capital Stock of the Borrower or its
Restricted Subsidiaries or any option, warrant or other right to acquire any
such Capital Stock of the Borrower or its Restricted Subsidiaries; provided that
a transaction with an Affiliate shall not be a Restricted Payment pursuant to
this definition solely because such transaction involves such Affiliate.
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary. “Revaluation Date” means with respect to any Letter of
Credit, each of the following: (i) each date of issuance, amendment and/or
extension of a Letter of Credit denominated in an Alternative Currency, (ii)
each date of any payment by the L/C Issuer under any Letter of Credit
denominated in an Alternative Currency, (iii) in the case of all Existing
Letters of Credit denominated in Alternative Currencies, the Closing Date, and
(iv) such additional dates as the Administrative Agent or the L/C Issuer shall
determine. Once the Spot Rate is revalued by the L/C Issuer it will advise the
Borrower of the new Spot Rate. “Revolving Credit Borrowing” means a borrowing
consisting of Revolving Credit Loans of the same Type and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(b). “Revolving Credit
Commitment” means, for each Revolving Credit Lender, the commitment of such
Revolving Credit Lender to make Revolving Credit Loans (and to share in
Revolving Credit Obligations) hereunder pursuant to Section 2.01(b) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Revolving Credit Lender’s name on Schedule 2.01 under
the caption “Revolving Credit Commitment” or



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr062.jpg]
47 opposite such caption in the Assignment and Assumption pursuant to which such
Revolving Credit Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Credit Agreement.
“Revolving Credit Facility” means, at any time, the aggregate amount of
Revolving Credit Commitments at such time. “Revolving Credit Lender” means, at
any time, any Lender that has a Revolving Credit Commitment at such time.
“Revolving Credit Loan” has the meaning provided in Section 2.01(b). “Revolving
Credit Note” means a promissory note made by the Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans made by such Revolving
Credit Lender, substantially in the form of Exhibit 2.13-1. “Revolving Credit
Obligations” means the Revolving Credit Loans, the L/C Obligations and the
Swingline Loans. “Revolving Termination Date” means the date that is five years
following the Amendment No. 1 Effective Date; provided that if such date is not
a Business Day, the Revolving Termination Date shall be the immediately
preceding Business Day. “Rupees” means the lawful currency of India. “S&P” means
Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw- Hill
Companies, Inc., and any successor thereto. “SEC” means the Securities and
Exchange Commission, or any Governmental Authority succeeding to any of its
principal functions. “Secured Obligations” has the meaning provided in the
Security Agreement. “Secured Parties” has the meaning provided in the Security
Agreement. “Securities Act” means the Securities Act of 1933, as amended.
“Security Agreement” means, collectively, (a) the security agreement dated as of
the Closing Date given by the Credit Parties party thereto, as grantors, to the
Collateral Agent to secure the Obligations substantially in the form of Exhibit
1.01-2 and (b) any other security agreement in favor of the Collateral Agent to
secure all or some portion of the Obligations that may be given by any Person
pursuant to the terms hereof. “Solvency Certificate” means a Solvency
Certificate substantially in the form of Exhibit 5.01(j). “Solvent” means with
respect to the Borrower and its Restricted Subsidiaries that (a) after giving
effect to the transactions contemplated to occur on the Amendment No. 1



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr063.jpg]
48 Effective Date both (i) the fair value of the assets of the Borrower and its
Restricted Subsidiaries, on a consolidated basis, exceeds, on a consolidated
basis, their debts and liabilities, subordinated, contingent or otherwise and
(ii) the present fair salable value of the property of the Borrower and its
Restricted Subsidiaries, on a consolidated basis, is greater than the amount
that will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (b) after giving
effect to the incurrence of the initial Credit Extension under this Credit
Agreement on the Amendment No. 1 Effective Date and the consummation of the
transactions contemplated to occur on the Amendment No. 1 Effective Date, the
Borrower and its Restricted Subsidiaries, on a consolidated basis, are able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured, and (c) the incurrence of the initial
Credit Extension under this Credit Agreement on the Amendment No. 1 Effective
Date and the consummation of the transactions contemplated to occur on the
Amendment No. 1 Effective Date, on a Pro Forma Basis, the Borrower and its
Restricted Subsidiaries, on a consolidated basis, are not engaged in, and are
not about to engage in, business for which they have unreasonably small capital.
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. “Specified Representations” means the
representations with respect to the Borrower and the Guarantors set forth in
Section 6.01(a), Section 6.01(b)(ii), Section 6.02(a) and (b), Section 6.04,
Section 6.20, Sections 6.21(a)(ii), 6.21(a)(iii) (only with respect to the use
of proceeds of the Loans made on the Closing Date) and 6.21(b) (only with
respect to the use of proceeds of the Loans made on the Closing Date), Section
6.15, and Section 6.18 (subject to Permitted Liens and the proviso at the end of
Section 5.01(d)). “Specified Transaction” means (v) any Investment that results
in a Person becoming a Restricted Subsidiary, (w) any designation of a
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary, (x) any
Permitted Acquisition or other Acquisition constituting an Investment permitted
under Section 8.02, (y) any Disposition that results in a Restricted Subsidiary
ceasing to be a Subsidiary of the Borrower and any Disposition of a business
unit, line of business or division of the Borrower or a Restricted Subsidiary,
in each case whether by merger, consolidation, amalgamation or otherwise or (z)
any incurrence or repayment of Indebtedness, Restricted Payment, Incremental
Revolving Commitment, Incremental Revolving Loan or Incremental Term Loan, in
each case, that by the terms of this Agreement requires a financial ratio or
test to be calculated on a “Pro Forma Basis” or after giving “Pro Forma Effect.”
“Spot Rate” for a currency means the rate determined by the L/C Issuer to be the
rate quoted by the L/C Issuer as the spot rate for the purchase by the L/C
Issuer of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided that the L/C Issuer may obtain such spot rate from another financial
institution designated by the L/C Issuer if the L/C Issuer does not have as of
the date of determination a spot buying rate for any such currency; and
provided, further, that the L/C Issuer may use such spot rate quoted on the date
as of which the foreign exchange computation is made in the case of any Letter
of Credit denominated in an Alternative Currency.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr064.jpg]
49 “Sterling” means the lawful currency of the United Kingdom. “Subsequent
Transaction” has the meaning provided in Section 1.07(e). “Subsidiary” of a
Person means a corporation, partnership, joint venture, limited liability
company or other business entity (i) of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned by such Person or (ii) the management of which is otherwise
controlled, directly or indirectly, through one or more intermediaries, by such
Person, to the extent such entity’s financial results are required to be
included in such Person’s consolidated financial statements under GAAP. Unless
otherwise provided, “Subsidiary” shall refer to a Subsidiary of the Borrower.
“Successor Company” has the meaning provided in Section 8.04(d). “Support
Obligations” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Support Obligations shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Support Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. “Swap Contract” means (a)
any and all rate swap transactions, basis swaps, credit derivative transactions,
forward rate transactions, commodity swaps, commodity options, forward commodity
contracts, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, that are subject to the terms



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr065.jpg]
50 and conditions of, or governed by, any form of master agreement published by
the International Swaps and Derivatives Association, Inc., any International
Foreign Exchange Master Agreement, or any other master agreement (any such
master agreement, together with any related schedules, a “Master Agreement”),
including any such obligations or liabilities under any Master Agreement. “Swap
Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act. “Swap
Termination Value” means, in respect of any one or more Swap Contracts, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination values determined in accordance
therewith, such termination values, and (b) for any date prior to the date
referenced in clause (a), the amounts determined as the mark-to-market values
for such Swap Contracts, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or any Affiliate of a Lender).
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to Section
2.01(d). “Swingline Lender” means Bank of America, in its capacity as the
Swingline Lender, together with any successor in such capacity. “Swingline Loan”
has the meaning provided in Section 2.01(d). “Swingline Note” means the
promissory note made by the Borrower in favor of the Swingline Lender,
evidencing Swingline Loans made by the Swingline Lender, substantially in the
form of Exhibit 2.13-2. “Swingline Sublimit” has the meaning provided in Section
2.01(c). “Target” has the meaning provided in the preliminary statements hereto.
“Target Material Adverse Effect” means a “Material Adverse Effect” as defined in
the Acquisition Agreement. “Taxes” means all present or future taxes, levies,
imposts, duties, deductions, withholdings (including backup withholding),
assessments, fees or other charges imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto. “Term
Borrowing” means a borrowing consisting of simultaneous Term Loans of the same
Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period. “Term Commitment” means, for each Term Lender, the commitment of such
Term Lender to make Term Loans hereunder.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr066.jpg]
51 “Term Loan” means any Incremental Term Loan, Refinancing Term Loan, Extended
Term Loan or Replacement Term Loan, as the context may require “Term Loan
Facility” means, at any time after the Amendment No. 1 Effective Date, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time. “Term Lender” means any Lender that holds Term Loans or Term
Commitments at such time. “Term Note” means a promissory note made by the
Borrower in favor of a Term Lender evidencing Term Loans made by such Term
Lender, substantially in the form of Exhibit 2.13-3. “Test Period” means, for
any date of determination under this Agreement, the four consecutive fiscal
quarters of the Borrower most recently ended as of such date of determination.
“Title Agent” has the meaning provided in the definition of Real Estate
Collateral Requirements. “Total Assets” means the total assets of the Borrower
and the Restricted Subsidiaries on a consolidated basis in accordance with GAAP,
as shown on the most recent balance sheet of the Borrower delivered pursuant to
Section 7.01(a) or (b) (and, in the case of any determination relating to any
transaction, on a Pro Forma Basis including any property or assets being
acquired or disposed of in connection therewith) or, for the period prior to the
time any such statements are so delivered pursuant to Section 7.01(a) or (b),
the Pro Forma Financial Statements. “Transactions” means, collectively, (a) the
Microsemi Acquisition and the other related transactions contemplated by the
Acquisition Agreement, together with, for the avoidance of doubt, the funding of
any ordinary course working capital needs and working capital adjustments under
the Acquisition Agreement, (b) the Pre-Closing Equity Offering, (c) the
Refinancing, (d) the entering into of this Credit Agreement and the making of
the Loans and other Credit Extensions hereunder. “Transaction Expenses” means
any fees or expenses incurred or paid by the Borrower or any of its Subsidiaries
in connection with the Transactions (including expenses in connection with
close-out fees in connection with the termination of hedging transactions, if
any, and payments to officers, employees and directors as change of control
payments, severance payments, special or retention bonuses and charges for
repurchase or rollover of, or modifications to, stock options and/or restricted
stock), this Agreement and the other Credit Documents and the transactions
contemplated hereby and thereby. “Treasury Management Agreement” means any
agreement governing the provision of treasury or cash management services,
including deposit accounts, overnight draft, credit cards, debit cards, p-cards
(including purchasing cards and commercial cards), funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr067.jpg]
52 “Type” means, with respect to any Revolving Credit Loan, its character as a
Base Rate Loan or a Eurocurrency Rate Loan. “UCC” means the Uniform Commercial
Code in effect in any applicable jurisdiction from time to time. “Unfunded
Pension Liability” means the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan for purposes of Section 430 of the Internal Revenue Code for
the applicable plan year. “United States” or “U.S.” means the United States of
America. “Unrestricted Subsidiary” means any Subsidiary of the Borrower
designated by the Board of Directors of the Borrower as an Unrestricted
Subsidiary pursuant to Section 7.14 subsequent to the Closing Date. “Weighted
Average Life to Maturity” means, when applied to any Indebtedness at any date,
the number of years obtained by dividing: (i) the sum of the products obtained
by multiplying (a) the amount of each then remaining scheduled installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final scheduled maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness; provided that the effects of any prepayments made
on such Indebtedness shall be disregarded in making such calculation. “Wholly
Owned Subsidiary” means, with respect to any direct or indirect Subsidiary of
any Person, that 100% of the Capital Stock with ordinary voting power issued by
such Subsidiary (other than directors’ qualifying shares and investments by
foreign nationals mandated by applicable Law) is beneficially owned, directly or
indirectly, by such Person. “Write-Down and Conversion Powers” means, with
respect to any EEA Resolution Authority, the write-down and conversion powers of
such EEA Resolution Authority from time to time under the Bail-In Legislation
for the applicable EEA Member Country, which write- down and conversion powers
are described in the EU Bail-In Legislation Schedule. “Yen” means the lawful
currency of Japan. Section 1.02. Interpretive Provisions. With reference to this
Credit Agreement and each other Credit Document, unless otherwise specified
herein or in such other Credit Document: (a) The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation.”
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr068.jpg]
53 agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to “Articles,” “Sections,” “Exhibits” and “Schedules” shall be
construed to refer to articles and sections of, and exhibits and schedules to,
the Credit Document in which such references appear, (v) any reference to any
law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all assets and property of whatever kind, real and personal,
tangible and intangible, including cash, securities, accounts and contract
rights. (b) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.” (c) Section headings herein and in the other Credit Documents are
included for convenience of reference only and shall not affect the
interpretation of this Credit Agreement or any other Credit Document. (d) For
purposes of determining compliance with any Section of Article 8 at any time, in
the event that any Lien, Investment, Indebtedness (whether at the time of
incurrence or upon application of all or a portion of the proceeds thereof)
(subject to the third to last paragraph in Section 8.03), Disposition,
Restricted Payment, Affiliate transaction, Contractual Obligation or prepayment
of Indebtedness meets the criteria of one or more than one of the categories of
transactions permitted pursuant to any clause of such Sections, such transaction
(or portion thereof) at any time shall be permitted under one or more of such
clauses as determined by the Borrower in its sole discretion at such time.
Section 1.03. Accounting Terms and Provisions. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Credit Agreement shall
be prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time. Notwithstanding any changes in GAAP after the Closing Date,
any lease of the Credit Parties and their Subsidiaries that would be
characterized as an operating lease under GAAP in effect on the Closing Date
(whether such lease is entered into before or after the Closing Date) shall not
constitute Indebtedness, Attributable Indebtedness or a Capitalized Lease under
this Agreement or any Credit Document as a result of such changes in GAAP.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr069.jpg]
54 (a) Notwithstanding any provision herein to the contrary, determinations of
(i) the applicable pricing level under the definition of “Applicable Percentage”
and (ii) compliance with the Financial Covenants shall be made on a Pro Forma
Basis. (b) If at any time after the Closing Date any change in GAAP or in the
consistent application thereof would affect the operation of any provision set
forth in any Credit Document, and either the Borrower or the Required Lenders
requests an amendment to eliminate the effect of any such change, regardless
whether such request is given before or after such change in GAAP or in the
consistent application thereof, then until such request shall have been
withdrawn or such provision amended in accordance herewith, (i) such provision
shall continue to be interpreted in accordance with GAAP prior to such change
therein and (ii) the Borrower will provide, or cause to be provided, to the
Administrative Agent and the Lenders, financial statements and related
certificates and documents required hereunder or hereby as reasonably requested
setting forth a reconciliation between calculations of such ratios or
requirements made before and after giving effect to such changes in GAAP. (c)
With respect to any subject transaction that was permitted under any provision
of this Agreement by reference to a basket based on a percentage of Total
Assets, the permissibility of such subject transaction shall not be affected by
any subsequent fluctuations in Total Assets. Section 1.04. Rounding. Any
financial ratios required to be maintained pursuant to this Credit Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding- up if there is no nearest number). Section
1.05. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable). Section 1.06. Letter of Credit Amounts. Unless otherwise specified
herein all references herein to the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time. Section 1.07. Pro Forma Calculations. (a) Notwithstanding
anything to the contrary herein, financial ratios and tests, including the
Consolidated Cash Interest Coverage Ratio and the Consolidated Total Net
Leverage Ratio and compliance with covenants determined by reference to Total
Assets, shall be calculated (whether or not the applicable provision references
that such calculation is to be done on a “Pro Forma Basis” or giving “Pro Forma
Effect” or any other similar phrase) in the manner prescribed by this Section
1.07; provided that notwithstanding anything to the contrary herein, when
calculating (A) any such ratio for the purpose of the definition of Applicable
Percentage,



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr070.jpg]
55 any mandatory prepayment provision hereunder or compliance with Section 8.11,
the events set forth in Sections 1.07(b), 1.07(c), 1.07(d) and 1.07(e) below
that occurred subsequent to the end of the applicable Test Period shall not be
given pro forma effect and (B) any such ratio or test for purposes of the
incurrence of any Indebtedness, cash and Cash Equivalents resulting from the
incurrence of any such Indebtedness shall be excluded from the pro forma
calculation of any applicable ratio or test. In addition, whenever a financial
ratio or test is to be calculated on a Pro Forma Basis, the reference to the
“Test Period” for purposes of calculating such financial ratio or test shall be
deemed to be a reference to, and shall be based on, the most recently ended Test
Period for which financial statements of the Borrower have been delivered
pursuant to Section 7.01(a) or (b) (it being understood that for purposes of
determining pro forma compliance with Section 8.11, if no Test Period with an
applicable level cited in Section 8.11 has passed, the applicable level shall be
the level for the first Test Period cited in Section 8.11 with an indicated
level). (b) For purposes of calculating any financial ratio or test or
compliance with any covenant determined by reference to Total Assets, Specified
Transactions (and the incurrence or repayment of any Indebtedness in connection
therewith) that have been consummated (i) during the applicable Test Period or
(ii) if applicable as described in clause (a) above, subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made, in either case, shall be calculated on a pro forma
basis assuming that all such Specified Transactions (and any increase or
decrease in Total Assets and the component financial definitions used therein
attributable to any Specified Transaction) had occurred on the first day of the
applicable Test Period (or in the case of Total Assets, on the last day of the
applicable Test Period). If since the beginning of any applicable Test Period
any Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.07, then such financial ratio or test (or Total Assets) shall be
calculated to give pro forma effect thereto in accordance with this Section
1.07. (c) Whenever pro forma effect is to be given to a Specified Transaction,
the pro forma calculations shall be made in good faith by a responsible
financial or accounting officer of the Borrower and may include, for the
avoidance of doubt, the amount of “run-rate” cost savings, operating expense
reductions and synergies resulting from or relating to any Specified Transaction
(including the Transactions) which is being given pro forma effect that have
been realized or are expected to be realized and for which the actions necessary
to realize such cost savings, operating expense reductions and synergies are
taken, committed to be taken or with respect to which substantial steps have
been taken or are expected to be taken (in the good faith determination of the
Borrower) (calculated on a pro forma basis as though such cost savings,
operating expense reductions and synergies had been realized on the first day of
such period and as if such cost savings, operating expense reductions and
synergies were realized during the entirety of such period and “run-rate” means
the full recurring benefit for a period that is associated with any action
taken, committed to be taken or with respect to which substantial steps have
been taken or are expected to be taken net of the amount of actual benefits
realized during such period from such actions, and any such adjustments shall be
included in the initial pro forma calculations of any financial ratios or tests
(and in respect of any subsequent pro forma calculations in which such Specified
Transaction is given pro forma effect) and during any



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr071.jpg]
56 applicable subsequent Test Period in which the effects thereof are expected
to be realized) relating to such Specified Transaction; provided that (A) such
amounts are reasonably identifiable and factually supportable in the good faith
judgment of the Borrower, (B) such actions are taken, committed to be taken or
with respect to which substantial steps have been taken or are expected to be
taken no later than twelve (12) months after the date of such Specified
Transaction, and (C) no amounts shall be added pursuant to this clause (c) to
the extent duplicative of any amounts that are otherwise added back in computing
Consolidated EBITDA (or any other components thereof), whether through a pro
forma adjustment or otherwise, with respect to such period; provided, further,
that any increase to Consolidated EBITDA as a result of cost savings, operating
expense reductions and synergies pursuant to this Section 1.07(c) shall be
subject to the limitations set forth in the final proviso of clause (vii) of the
definition of Consolidated EBITDA. (d) In the event that the Borrower or any
Restricted Subsidiary incurs (including by assumption or guarantees) or repays
(including by redemption, repayment, retirement or extinguishment) any
Indebtedness included in the calculations of the Consolidated Cash Interest
Coverage Ratio, the Consolidated Total Net Leverage Ratio or any other financial
ratio or test subsequent to the end of the applicable Test Period and prior to
or simultaneously with the event for which the calculation of any such ratio or
test is made, then the Consolidated Cash Interest Coverage Ratio, the
Consolidated Total Net Leverage Ratio or other financial ratio or test, as
applicable, shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on the last day of the applicable Test Period (except in the case of the
Consolidated Cash Interest Coverage Ratio or other similar interest or fixed
charge test or ratio, in which case such incurrence, assumption, guarantee,
redemption, repayment, retirement or extinguishment will be given effect as if
the same had occurred on the first day of the applicable Test Period); provided
that Indebtedness incurred, repaid or prepaid under any revolving credit
facility shall be excluded from the application of this clause (c) unless such
incurrence, repayment or prepayment (a) shall be in connection, or substantially
concurrent, with a Specified Transaction or (b) in the case of a repayment or
prepayment, such Indebtedness has been permanently repaid and not replaced. (e)
In connection with any action being taken solely in connection with a Limited
Condition Transaction, for purposes of: (i) determining compliance with any
provision of this Agreement (other than the Financial Covenants) which requires
the calculation of any financial ratio or test, including the Consolidated Total
Net Leverage Ratio and Consolidated Cash Interest Coverage Ratio; or (ii)
testing availability under baskets set forth in this Agreement (including
baskets measured as a percentage of Total Assets and baskets subject to Default
and Event of Default conditions)); in each case, at the option of the Borrower
(the Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), the date of determination of whether
any such action is permitted hereunder (or any requirement or condition therefor
is complied with or satisfied (including as to the absence of any continuing



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr072.jpg]
57 Default or Event of Default) shall be deemed to be the date the definitive
agreements for such Limited Condition Transaction are entered into (the “LCT
Test Date”), and if, after giving Pro Forma Effect to the Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they had occurred at the beginning of the most recent Test Period
ending prior to the LCT Test Date, the Borrower or any of its Restricted
Subsidiaries would have been permitted to take such action on the relevant LCT
Test Date in compliance with such ratio, test or basket (and any related
requirements and conditions), such ratio, test or basket (and any related
requirements and conditions) shall be deemed to have been complied with (or
satisfied). For the avoidance of doubt, if the Borrower has made an LCT Election
and any of the ratios, tests, baskets or requirements or conditions for which
compliance was determined or tested as of the LCT Test Date are exceeded (or not
satisfied) as a result of fluctuations in any such ratio, test or basket (or due
to other intervening events in the case of other requirements or conditions),
including due to fluctuations in Consolidated EBITDA or Total Assets of the
Borrower or the Person subject to such Limited Condition Transaction, at or
prior to the consummation of the relevant transaction or action, such baskets,
tests, ratios or requirements or conditions will not be deemed to have been
exceeded (or not satisfied) as a result of such fluctuations (or intervening
events). If the Borrower has made an LCT Election for any Limited Condition
Transaction, then in connection with any calculation of any ratio, test or
basket availability with respect to the incurrence of Indebtedness or Liens, the
making of Restricted Payments, the making of any Investment permitted hereunder,
mergers, the conveyance, lease or other transfer of all or substantially all of
the assets of the Borrower, the prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, or the designation of an Unrestricted
Subsidiary (a “Subsequent Transaction”) following the relevant LCT Test Date and
prior to the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement or irrevocable notice for
such Limited Condition Transaction is terminated or expires without consummation
of such Limited Condition Transaction, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a Pro Forma Basis (i) assuming
such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated and (ii) assuming such Limited Condition
Transaction and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have not been
consummated. (f) If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of the event for which the
calculation of the Consolidated Cash Interest Coverage Ratio is made had been
the applicable rate for the entire period (taking into account any interest
hedging arrangements applicable to such Indebtedness); provided that, in the
case of repayment of any Indebtedness, to the extent actual interest related
thereto was included during all or any portion of the applicable Test Period,
the actual interest may be used for the applicable portion of such Test Period.
Interest on a Capitalized Lease shall be deemed to accrue at an interest rate
reasonably determined by a Responsible Officer of the Borrower to be the rate of
interest implicit in such Capitalized Lease in accordance with GAAP. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a London interbank offered rate, or other
rate, shall be determined to have been based upon the



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr073.jpg]
58 rate actually chosen, or if none, then based upon such optional rate chosen
as the Borrower or Restricted Subsidiary may designate. Section 1.08. Timing of
Payment and Performance. When the payment of any obligation or the performance
of any covenant, duty or obligation is stated to be due or performance required
on a day which is not a Business Day, the date of such payment (other than as
described in the definition of “Interest Period”) or performance shall extend to
the immediately succeeding Business Day and such extension shall be reflected in
the computation of interest or fees, as the case may be. Section 1.09. Currency
Generally. For purposes of determining compliance with Sections 8.01, 8.02, 8.03
and 8.06 with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no Default shall be deemed to have occurred solely as a
result of changes in rates of currency exchange occurring after the time such
Indebtedness or Investment is incurred (so long as such Indebtedness or
Investment, at the time incurred, made or acquired, was permitted hereunder).
For purposes of calculating the Consolidated Total Net Leverage Ratio or
Consolidated Cash Interest Coverage Ratio in connection with determining
compliance with the Financial Covenants, or otherwise calculating the
Consolidated Total Net Leverage Ratio on any date of determination, amounts
denominated in a currency other than Dollars will be translated into Dollars at
the currency exchange rates used in the Borrower’s latest financial statements
delivered pursuant to Section 7.01(a) or (b), and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Swap Contracts permitted hereunder for currency exchange risks
with respect to the applicable currency in effect on the date of determination
of the Dollar Equivalent of such Indebtedness. Section 1.10. Exchange Rates;
Currency Equivalents. (a) The L/C Issuer, as applicable, shall determine the
Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of L/C Credit Extensions and Outstanding Amounts denominated
in Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Credit Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Credit Documents shall be such Dollar Equivalent amount as so
determined by the L/C Issuer. (b) Wherever in this Agreement in the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Letter of Credit
is denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the L/C Issuer, as the case may be.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr074.jpg]
59 Section 1.11. Additional Alternative Currencies. (a) The Borrower may from
time to time request that Letters of Credit be issued in a currency other than
those specifically listed in the definition of “Alternative Currency”; provided
that such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request, such request shall be subject to the approval of the
L/C Issuer. (b) Any such request shall be made to the Administrative Agent not
later than 11:00 a.m., ten (10) Business Days prior to the date of the desired
L/C Credit Extension (or such other time or date as may be agreed by the L/C
Issuer in its sole discretion). The Administrative Agent shall promptly notify
the L/C Issuer thereof. The L/C Issuer shall notify the Administrative Agent,
not later than 11:00 a.m., five (5) Business Days after receipt of such request
whether it consents, in its sole discretion, to the issuance of Letters of
Credit in such requested currency. (c) Any failure by the L/C Issuer to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by the L/C Issuer to permit the Letters of Credit to
be issued in such requested currency. If the L/C Issuer consents to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrower and to the extent the definition of Eurocurrency Rate
reflects the appropriate interest rate for such currency or has been amended to
reflect the appropriate rate for such currency, such currency shall thereupon be
deemed for all purposes to be an Alternative Currency, for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.11, the
Administrative Agent shall promptly so notify the Borrower. Section 1.12.
Cumulative Equity Credit Transactions. If more than one action occurs on any
given date the permissibility of the taking of which is determined hereunder by
reference to the amount of the Cumulative Equity Credit immediately prior to the
taking of such action, the permissibility of the taking of each such action
shall be determined independently and in no event may any two or more such
actions be treated as occurring simultaneously. Section 1.13. References to
Agreements, Laws, Etc. Unless otherwise expressly provided herein, (a)
references to Organization Documents, agreements (including the Credit
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, amendment and restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, amendment and restatements, extensions, supplements
and other modifications are permitted by the Credit Documents; and (b)
references to any Law (including by succession of comparable successor laws)
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr075.jpg]
60 ARTICLE 2 COMMITMENTS AND CREDIT EXTENSIONS Section 2.01. Commitments.
Subject to the terms and conditions set forth herein: (a) [Reserved]. (b)
Revolving Credit Loans. During the Commitment Period, each Revolving Credit
Lender severally agrees to make revolving credit loans (the “Revolving Credit
Loans”) to the Borrower in Dollars, from time to time, on any Business Day;
provided that after giving effect to any such Revolving Credit Loan, (i) with
regard to the Revolving Credit Lenders collectively, the Outstanding Amount of
Revolving Credit Obligations shall not exceed the Aggregate Revolving Credit
Commitments (as the Aggregate Revolving Credit Commitments may be increased or
decreased in accordance with the provisions hereof, the “Aggregate Revolving
Credit Committed Amount”) and (ii) with regard to each Revolving Credit Lender
individually, such Revolving Credit Lender’s Aggregate Commitment Percentage of
the Outstanding Amount of Revolving Credit Obligations shall not exceed its
Revolving Credit Commitment. Revolving Credit Loans may consist of Base Rate
Loans, Eurocurrency Rate Loans, or a combination thereof, as the Borrower may
request, and may be repaid and reborrowed in accordance with the provisions
hereof. (c) Letters of Credit. During the Commitment Period, (i) the L/C Issuer
agrees (A) to issue Letters of Credit denominated in Dollars or in one or more
Alternative Currencies for the account of the Borrower or any of its Restricted
Subsidiaries on any Business Day, (B) to amend or extend Letters of Credit
previously issued hereunder, and (C) to honor drawings under Letters of Credit;
and (ii) the Revolving Credit Lenders severally agree to purchase from the L/C
Issuer a participation interest in the Existing Letters of Credit and Letters of
Credit issued hereunder in an amount equal to such Revolving Credit Lender’s
Aggregate Commitment Percentage thereof; provided that (x) the Outstanding
Amount of L/C Obligations shall not exceed $25,000,000 (as such amount may be
decreased in accordance with the provisions hereof, the “L/C Sublimit”), (y) the
Outstanding Amount of Revolving Credit Obligations shall not exceed the
Aggregate Revolving Credit Committed Amount, and (z) with regard to each
Revolving Credit Lender individually, such Revolving Credit Lender’s Aggregate
Commitment Percentage of the Outstanding Amount of Revolving Credit Obligations
shall not exceed its Revolving Credit Commitment. Subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. Existing Letters of Credit shall be deemed to have been issued
hereunder and shall be subject to and governed by the terms and conditions
hereof. (d) Swingline Loans. During the Commitment Period, the Swingline Lender
agrees to make revolving credit loans (the “Swingline Loans”) to the Borrower in
Dollars on any Business Day; provided that (i) the Outstanding Amount of
Swingline Loans shall not exceed $30,000,000 (as such amount may be decreased in
accordance with the provisions hereof, the “Swingline Sublimit”) and (ii) with
respect to the Revolving Credit Lenders collectively, the Outstanding Amount of
Revolving Credit Obligations shall not exceed the Aggregate Revolving Credit
Committed Amount; provided further that no Swingline Loans may be made on the



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr076.jpg]
61 Amendment No. 1 Effective Date. Swingline Loans shall be comprised solely of
Base Rate Loans, and may be repaid and reborrowed in accordance with the
provisions hereof. Immediately upon the making of a Swingline Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swingline Lender a participation
interest in such Swingline Loan in an amount equal to the product of such
Revolving Credit Lender’s Aggregate Commitment Percentage thereof; provided that
the participation interest shall not be funded except on demand as provided in
Section 2.04(b)(ii). Section 2.02. Borrowings, Conversions and Continuations.
(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent by (A) telephone, or (B) a Loan
Notice; provided that any telephonic notice by the Borrower must be confirmed
promptly by delivery to the Administrative Agent of a Loan Notice; provided,
further, that the notice in connection with any Acquisition or other transaction
permitted under this Agreement, may be conditioned on the closing of such
Acquisition or other transaction, as applicable. Each such notice must be
received by the Administrative Agent not later than noon, (A) with respect to
Eurocurrency Rate Loans or any conversion of Eurocurrency Rate Loans to Base
Rate Loans, three Business Days prior to the requested date thereof and (B) with
respect to Base Rate Loans, on the requested date of, any Borrowing, conversion
or continuation. (b) Each telephonic notice by the Borrower pursuant to this
Section 2.02 must be confirmed promptly by delivery to the Administrative Agent
of a written Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Except as provided in Sections 2.03(c) and 2.04(b) each
Borrowing, conversion or continuation shall be in a principal amount of (x) with
respect to Eurocurrency Rate Loans, $1,000,000 or a whole multiple of $1,000,000
in excess thereof or (y) with respect to Base Rate Loans, $500,000 or a whole
multiple of $100,000 in excess thereof. Each Loan Notice (whether telephonic or
written) shall specify (i) whether such request is for a Term Borrowing,
Revolving Credit Borrowing, a conversion or a continuation, (ii) the requested
date of such Borrowing, conversion or continuation (which shall be a Business
Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Class and Type of Loans to be borrowed, converted or
continued and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Loans shall be made as, or converted to,
Eurocurrency Rate Loans with an Interest Period of one month. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurocurrency Rate
Loans in any Loan Notice, but fails to specify an Interest Period, the Interest
Period will be deemed to be one month. (c) Following its receipt of a Loan
Notice, the Administrative Agent shall promptly notify each Appropriate Lender
of the amount of its pro rata share of the applicable Loans. In the case of a
Borrowing, each Appropriate Lender shall make the amount of its Loan available
to the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m., on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 5.02 (and, on the Closing Date, Section 5.01), the Administrative
Agent shall make all funds so received available



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr077.jpg]
62 to the Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of the Borrower on the books of the Administrative
Agent with the amount of such funds or (ii) wire transfer of such funds, in each
case in accordance with instructions provided to (and reasonably acceptable to)
the Administrative Agent by the Borrower; provided, however, that if, on the
date of any Revolving Credit Borrowing there are Swingline Loans or LC
Borrowings outstanding, then the proceeds of such Borrowing shall be applied,
first, to the payment in full of any such L/C Borrowing, second, to the payment
in full of any such Swingline Loans, and third, to the Borrower as provided
above. (d) Except as otherwise provided herein, without the consent of the
applicable Required Facility Lenders, (i) a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan and (ii) any conversion into, or continuation as, a
Eurocurrency Rate Loan may be made only if the conditions to Credit Extensions
in Section 5.02 have been satisfied. During the existence of a Default or Event
of Default, (x) no Loan may be requested as, converted to or continued as a
Eurocurrency Rate Loan and (y) at the request of the applicable Required
Facility Lenders, any outstanding Eurocurrency Rate Loan shall be converted to a
Base Rate Loan on the last day of the Interest Period with respect thereto. (e)
The Administrative Agent shall promptly notify the Borrower and the Appropriate
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Appropriate Lenders of
any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change. (f) After giving
effect to all Borrowings, all conversions of Loans from one Type to the other,
and all continuations of Loans as the same Type, there shall not be more than
ten Interest Periods in effect with respect to the Facilities; provided that
after the establishment of any new Class of Loans pursuant to an Incremental
Amendment, Refinancing Amendment or Extension Amendment, the number of Interest
Periods otherwise permitted by this Section 2.02(f) shall increase by three (3)
Interest Periods for each applicable Class so established. Section 2.03.
Additional Provisions with Respect to Letters of Credit. (a) Obligation to Issue
or Amend. (i) The L/C Issuer shall not issue any Letter of Credit if: (A) except
as otherwise provided in Section 2.03(b)(iii), the expiry date would occur more
than (I) in the case of a standby Letter of Credit, one year from the date of
issuance or (II) in the case of a commercial Letter of Credit, 180 days from the
date of issuance, in each case unless the Required Revolving Credit Lenders and
the L/C Issuer shall have otherwise given their approval;



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr078.jpg]
63 (B) the expiry date of any such Letter of Credit would occur after the L/C
Expiration Date, unless the Revolving Credit Lenders and the L/C Issuer shall
have otherwise given their approval or the Outstanding Amount of L/C Obligations
in respect of such requested Letter of Credit has been Cash Collateralized or
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer; provided that once such Letter of Credit is fully Cash Collateralized,
the other Lenders are released from liability as a Participant; or (C) any such
Letter of Credit is to be used for purposes other than those permitted under
Section 7.11, unless the Required Lenders shall have otherwise given their
approval. (ii) The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if: (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Issuer from issuing such Letter of Credit, or any Law applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense that was not applicable on the Closing Date
and that the L/C Issuer in good faith deems material to it; (B) the issuance of
such Letter of Credit would violate any Law or one or more policies of the L/C
Issuer; (C) except as otherwise agreed by the L/C Issuer and the Administrative
Agent, such Letter of Credit is in an initial stated amount less than $100,000,
in the case of a commercial Letter of Credit, or $200,000, in the case of a
standby Letter of Credit; (D) such Letter of Credit is to be denominated in a
currency other than Dollars or an Alternative Currency; (E) such Letter of
Credit contains provisions for automatic reinstatement of the stated amount
after any drawing thereunder; (F) any Revolving Credit Lender is at such time a
Defaulting Lender, unless Cash Collateral or other Adequate Assurance shall have
been provided, including arrangements to eliminate the L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.17(a)(vii))



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr079.jpg]
64 with respect to the Defaulting Lender arising from either the Letter of
Credit then proposed to be issued or that Letter of Credit and all other L/C
Obligations as to which the L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion; or (G) except with respect to
any Letter of Credit to be issued in Dollars, the L/C Issuer does not as of the
issuance date of the requested Letter of Credit issue Letters of Credit in the
requested currency. (iii) The L/C Issuer shall not amend any Letter of Credit if
the L/C Issuer would not be permitted at such time to issue such Letter of
Credit in its amended form under the terms hereof. (iv) The L/C Issuer shall not
be under any obligation to amend any Letter of Credit if: (A) the L/C Issuer
would have no obligation at such time to issue such Letter of Credit in its
amended form under the terms hereof; or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit. (v) The
L/C Issuer shall act on behalf of the Revolving Credit Lenders with respect to
any Letter of Credit issued by it and the documents associated therewith. The
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article 10 with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by them
or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article 10
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer. (b) Procedures for
Issuance and Amendment; Auto-Extension Letters of Credit. (i) Each Letter of
Credit shall be issued or amended, as the case may be, upon the request of the
Borrower delivered to the L/C Issuer (with a copy to the Administrative Agent)
in the form of an L/C Application appropriately completed and signed by a
Responsible Officer of the Borrower. L/C Applications must be received by the
L/C Issuer and the Administrative Agent not later than 12:00 p.m. at least two
Business Days (or, in the case of a Letter of Credit denominated in an
Alternative Currency, three Business Days) prior to the proposed issuance date
or date of amendment, as the case may be, or such later date and time as the L/C
Issuer and the Administrative Agent may agree in a particular instance in their
sole discretion. In the case of a request for an initial issuance of a Letter of
Credit, such L/C Application shall specify in form and detail reasonable
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr080.jpg]
65 and currency thereof and in the absence of specification of currency shall be
deemed a request for a Letter of Credit denominated in Dollars; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; and (G) such other matters as the L/C Issuer may
reasonably require. In the case of a request for an amendment of any outstanding
Letter of Credit, such L/C Application shall specify in form and detail
reasonable satisfactory to the L/C Issuer (I) the Letter of Credit to be
amended; (II) the proposed date of amendment thereof (which shall be a Business
Day); (III) the nature of the proposed amendment; and (IV) such other matters as
the L/C Issuer may reasonably require. Additionally, the Borrower shall furnish
to the L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Administrative Agent
may reasonably require. (ii) Promptly after receipt of any L/C Application, the
L/C Issuer will confirm (by telephone or in writing) with the Administrative
Agent that the Administrative Agent has received a copy of such L/C Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from the Administrative Agent, any Lender or any Credit Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article 5 shall not then be satisfied, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower (or any of its Restricted Subsidiaries) or enter
into the applicable amendment, as the case may be, in each case in accordance
with the L/C Issuer’s usual and customary business practices. Immediately upon
the issuance of each Letter of Credit, each Revolving Credit Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the L/C Issuer a risk participation in such Letter of Credit in an amount equal
to such Revolving Credit Lender’s Aggregate Commitment Percentage thereof. (iii)
If the Borrower so requests in an L/C Application, the L/C Issuer shall agree to
issue a standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve- month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the L/C Issuer, the Borrower shall not be required to make
a specific request to the L/C Issuer for any such extension. Once an Auto-
Extension Letter of Credit has been issued, the Revolving Credit Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to permit the



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr081.jpg]
66 extension of such Letter of Credit at any time to an expiry date not later
than the L/C Expiration Date; provided, however, that the L/C Issuer shall not
permit any such extension if (1) the L/C Issuer has determined that it would not
be permitted or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.03(a) or otherwise), or (2) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (x) from the Administrative
Agent that the Required Revolving Credit Lenders have elected not to permit such
extension or (y) from the Administrative Agent, any Revolving Credit Lender or
the Borrower that one or more of the applicable conditions specified in Section
5.02 is not then satisfied, and in each case directing the L/C Issuer not to
permit such extension. (iv) If the Borrower so requests in any L/C Application,
the L/C Issuer may, in its sole and absolute discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by the L/C Issuer, the Borrower
shall not be required to make a specific request to the L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Revolving Credit Lenders shall
be deemed to have authorized (but may not require) the L/C Issuer to reinstate
all or a portion of the stated amount thereof in accordance with the provisions
of such Letter of Credit. Notwithstanding the foregoing, if such
Auto-Reinstatement Letter of Credit permits the L/C Issuer to decline to
reinstate all or any portion of the stated amount thereof after a drawing
thereunder by giving notice of such non- reinstatement within a specified number
of days after such drawing (the “Non- Reinstatement Deadline”), the L/C Issuer
shall not permit such reinstatement if it has received a notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Reinstatement Deadline (A) from the Administrative Agent that the
Required Facility Lenders have elected not to permit such reinstatement or (B)
from the Administrative Agent, any Revolving Credit Lender or the Borrower that
one or more of the applicable conditions specified in Section 5.02 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing the L/C Issuer not to permit such
reinstatement. (v) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment. (vi) The L/C Issuer will provide to the Administrative Agent, at
least quarterly and more frequently upon request of the Administrative Agent, a
summary report on the Letters of Credit it has issued, including, among other



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr082.jpg]
67 things, on whose account each Letter of Credit is issued and each Letter of
Credit’s beneficiary, face amount and expiry date. (c) Drawings and
Reimbursements; Funding of Participations. (i) Upon any drawing under any Letter
of Credit, the L/C Issuer shall notify the Borrower and the Administrative Agent
thereof. In the case of a Letter of Credit denominated in an Alternative
Currency, the Borrower shall reimburse the L/C Issuer in such Alternative
Currency, unless (A) the L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Borrower shall have
notified the L/C Issuer promptly following receipt of the notice of drawing that
the Borrower will reimburse the L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. Not later than 12:00 p.m. on the Business Day following any payment by
the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (such date, an “L/C Honor
Date”), the Borrower shall reimburse the L/C Issuer in Dollars in an amount
equal to the amount of such drawing and in the applicable currency. In the event
that (A) a drawing denominated in an Alternative Currency is to be reimbursed in
Dollars pursuant to the second sentence in this Section 2.03(c)(i) and (B) the
Dollar amount paid by the Borrower, whether on or after the Honor Date, shall
not be adequate on the date of that payment to purchase in accordance with
normal banking procedures a sum denominated in the Alternative Currency equal to
the drawing, the Borrower agrees, as a separate and independent obligation, to
indemnify the L/C Issuer for the loss resulting from its inability on that date
to purchase the Alternative Currency in the full amount of the drawing. The L/C
Issuer shall notify the Administrative Agent of any failure of the Borrower to
reimburse a drawn Letter of Credit. If the Borrower fails to so reimburse the
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Credit Lender of the L/C Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the “L/C
Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Aggregate Commitment Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Revolving Credit Borrowing of Base Rate Loans to be
disbursed on the L/C Honor Date in an amount equal to the L/C Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02(b)
for the principal amount of Base Rate Loans, the amount of the unutilized
portion of the Aggregate Revolving Credit Committed Amount or the conditions set
forth in Section 5.02. Any notice given by the L/C Issuer or the Administrative
Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr083.jpg]
68 confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice. (ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent (and the
Administrative Agent shall apply Cash Collateral provided for this purpose) for
the account of the L/C Issuer, in Dollars, at the Administrative Agent’s Office
for Dollar-denominated payments in an amount equal to its Aggregate Commitment
Percentage of the L/C Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Revolving Credit
Loan that is a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the L/C Issuer in Dollars. (iii) With
respect to any L/C Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans for any reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the L/C Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Revolving Credit Lender
in satisfaction of its participation obligation under this Section 2.03(c)(ii).
(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Credit Lender’s Aggregate Commitment Percentage of such amount shall be solely
for the account of the L/C Issuer. (v) Each Revolving Credit Lender’s obligation
to make Revolving Credit Loans or L/C Advances, to reimburse the L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Credit Lender may have against the L/C Issuer,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or Event of Default, (C) non-compliance with the
conditions set forth in Section 5.02, or (D) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that the L/C
Issuer shall have complied with the applicable provisions of Section
2.03(b)(ii). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr084.jpg]
69 L/C Issuer for the amount of any payment made by the L/C Issuer under any
Letter of Credit, together with interest as provided herein. (vi) If any
Revolving Credit Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Revolving
Credit Lender pursuant to the foregoing provisions of this Section 2.03(c) by
the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Credit Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error. (d) Repayment of Participations. (i) At any time after the L/C
Issuer has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Revolving Credit Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
L/C Unreimbursed Amount or interest thereon (whether directly from the Borrower
or otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such
Revolving Credit Lender its Aggregate Commitment Percentage thereof
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Revolving Credit Lender’s L/C Advance was outstanding)
in Dollars or in the same currency as those received by the Administrative
Agent. (ii) If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.03(c)(ii) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its pro rata share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Credit Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Credit Agreement. (e) Obligations Absolute. The
obligation of the Borrower to reimburse the L/C Issuer for each drawing under
each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Credit Agreement under all circumstances, including the following:



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr085.jpg]
70 (i) any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement or any other Credit Document; (ii) the existence of any claim,
counterclaim, setoff, defense or other right that the Borrower or any of its
Subsidiaries may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Credit Agreement, the transactions contemplated hereby or
by such Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction; (iii) any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;
(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in- possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; (v) any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing, including
any other circumstance that might otherwise constitute a defense available to,
or a discharge of, the Borrower or any Guarantor; or (vi) any adverse change in
the relevant exchange rates or in the availability of the relevant Alternative
Currency to the Borrower or any Subsidiary or in the relevant currency markets
generally. The Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to the Borrower and, in the event
of any claim of non- compliance with the Borrower’s instructions or other
irregularity, the Borrower will immediately notify the L/C Issuer. The Borrower
shall be conclusively deemed to have waived any such claim against the L/C
Issuer and its correspondents unless such notice is given as aforesaid. (f) Role
of the L/C Issuer in such Capacity. Each Lender and the Borrower agrees that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr086.jpg]
71 correspondent, participant or assignee of the L/C Issuer shall be liable to
any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Revolving Credit Lenders or the Required
Revolving Credit Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence, bad faith or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to the Borrower’s use of any Letter of Credit; provided,
however, that this assumption is not intended to, and shall not, preclude the
Borrower’s pursuing such rights and remedies as the Borrower may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer, shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the L/C Issuer shall be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower that the Borrower proves were caused
by the L/C Issuer’s willful misconduct, bad faith or gross negligence as
determined by a court of competent jurisdiction by a final and non- appealable
judgment or the L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason. The L/C Issuer may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary. (g) Applicability of ISP and UCP. Unless otherwise expressly
agreed by the L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each commercial Letter of Credit. (h) Letters of Credit
Issued for Restricted Subsidiaries. Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, any other Restricted Subsidiary, the Borrower shall be obligated
to reimburse the L/C Issuer for any and all drawings under such Letter of
Credit. The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of any other Restricted Subsidiary inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such other Restricted Subsidiaries. (i) Letter of Credit Fees. The
Borrower shall pay Letter of Credit fees as set forth in Section 2.09(b).



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr087.jpg]
72 (j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control. Section 2.04. Additional Provisions with Respect to Swingline Loans.
(a) Borrowing Procedures. (i) Swingline Loans. Each Swingline Borrowing shall be
made upon the Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent (A) telephone, or (B) a Loan Notice; provided that any
telephonic notice by the Borrower must be confirmed promptly by delivery to the
Administrative Agent of a Loan Notice. Each such notice must be received by the
Swingline Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (a) the amount to be borrowed, which
shall be a minimum of $100,000, and (b) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swingline Lender and the Administrative Agent of a written
Loan Notice, appropriately completed and signed by a Responsible Officer of the
Borrower. Promptly after receipt by the Swingline Lender of any telephonic Loan
Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Loan Notice and, if not, the Swingline Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the Swingline
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 3:00 p.m. on the date of
the proposed Swingline Borrowing (i) directing the Swingline Lender not to make
such Swingline Loan as a result of the limitations set forth in this Article 2,
or (ii) that one or more of the applicable conditions specified in Article 5 is
not then satisfied, then, subject to the terms and conditions hereof, the
Swingline Lender will, not later than 3:00 p.m. on the borrowing date specified
in such Loan Notice, make the amount of its Swingline Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the Swingline Lender in immediately available funds. Notwithstanding anything to
the contrary contained in this Section 2.04 or elsewhere in this Agreement, the
Swingline Lender shall not be obligated to make any Swingline Loan at a time
when a Revolving Credit Lender is a Defaulting Lender unless the Swingline
Lender has entered into arrangements reasonably satisfactory to it and the
Borrower to eliminate the Swingline Lender’s Fronting Exposure (after giving
effect to Section 2.17(a)(vii)) with respect to the Defaulting Lender’s or
Defaulting Lenders’ participation in such Swingline Loans, including by
providing Cash Collateral or other Adequate Assurance to support such Defaulting
Lender’s or Defaulting Lenders’ Aggregate Commitment Percentage of the
outstanding Swingline Loans or other applicable share provided for under this
Agreement. The Borrower shall repay to the Swingline Lender each Defaulting
Lender’s portion (after giving effect to Section 2.17(a)(vii)) of each Swingline
Loan promptly following demand by the Swingline Lender.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr088.jpg]
73 (b) Refinancing. (i) The Swingline Lender at any time in its sole and
absolute discretion may request, on behalf of the Borrower (which hereby
irrevocably authorizes the Swingline Lender to so request on its behalf), that
each Revolving Credit Lender make a Revolving Credit Loan that is a Base Rate
Loan in an amount equal to such Revolving Credit Lender’s Aggregate Commitment
Percentage of Swingline Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02(a), without
regard to the minimum and multiples specified in Section 2.02(b) for the
principal amount of Revolving Credit Loans, the unutilized portion of the
Aggregate Revolving Credit Commitments or the conditions set forth in Section
5.02. The Swingline Lender shall furnish the Borrower with a copy of the
applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its pro rata share of the amount specified in such Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Loan
Notice, whereupon, subject to Section 2.04(b)(ii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Revolving Credit
Loan that is a Base Rate Loan to the Borrower in such amount. In such case, the
Administrative Agent shall remit the funds so received to the Swingline Lender.
(ii) If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing of Revolving Credit Loans in accordance with Section 2.04(b)(i), the
request for Revolving Credit Loans submitted by the Swingline Lender as set
forth herein shall be deemed to be a request by the Swingline Lender that each
of the Revolving Credit Lenders fund its risk participation in the relevant
Swingline Loan and each Revolving Credit Lender’s payment to the Administrative
Agent for the account of the Swingline Lender pursuant to Section 2.04(b)(i)
shall be deemed payment in respect of such participation. (iii) If any Revolving
Credit Lender fails to make available to the Administrative Agent for the
account of the Swingline Lender any amount required to be paid by such Revolving
Credit Lender pursuant to the foregoing provisions of this Section 2.04(b) by
the applicable time specified in Section 2.04(b)(i) the Swingline Lender shall
be entitled to recover from such Revolving Credit Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swingline Lender submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr089.jpg]
74 (iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Swingline Lender, the Borrower
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default or Event of Default, (C) non- compliance with the conditions set
forth in Section 5.02, or (D) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided that the Swingline Lender has
complied with the provisions of Section 2.04(a). No such purchase or funding of
risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swingline Loans, together with interest as provided herein.
(c) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swingline Loan, if the
Swingline Lender receives any payment on account of such Swingline Loan, the
Swingline Lender will distribute to such Revolving Credit Lender its Aggregate
Commitment Percentage of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Revolving
Credit Lender’s risk participation was funded) in the same funds as those
received by the Swingline Lender. (ii) If any payment received by the Swingline
Lender in respect of principal or interest on any Swingline Loan is required to
be returned by the Swingline Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the
Swingline Lender in its discretion), each Revolving Credit Lender shall pay to
the Swingline Lender its Aggregate Commitment Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of the Swingline Lender. The obligations of the Revolving Credit Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Credit Agreement. (d) Interest for Account of the Swingline
Lender. The Swingline Lender shall be responsible for invoicing the Borrower for
interest on the Swingline Loans. Until each Revolving Credit Lender funds its
Revolving Credit Loan or risk participation pursuant to this Section 2.04 to
refinance such Revolving Credit Lender’s Aggregate Commitment Percentage of any
Swingline Loan, interest in respect thereof shall be solely for the account of
the Swingline Lender.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr090.jpg]
75 (e) Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans, directly
to the Swingline Lender. Section 2.05. Repayment of Loans. (a) [Reserved]. (b)
Revolving Credit Loans. The Outstanding Amount of Revolving Credit Loans shall
be repaid in full on the Revolving Termination Date. (c) Swingline Loans. The
Outstanding Amount of the Swingline Loans shall be repaid in full on the earlier
to occur of (i) the date five (5) Business Days after such Loan is made and (ii)
the Revolving Termination Date. Section 2.06. Prepayments. (a) Voluntary
Prepayments. The Loans may be repaid in whole or in part without premium or
penalty (except, (x) in the case of Loans other than Base Rate Loans, amounts
payable pursuant to Section 3.05) and (y) as set forth in Section 2.06(d));
provided that: (i) in the case of Loans other than Swingline Loans, notice
thereof must be received by 12:00 p.m. by the Administrative Agent (A) at least
three Business Days prior to the date of prepayment, in the case of Eurocurrency
Rate Loans and (B) on the date of prepayment, in the case of Base Rate Loans,
and in each case, any such prepayment shall be a minimum principal amount of
$1,000,000 and integral multiples of $1,000,000 in excess thereof, in the case
of Eurocurrency Rate Loans and $500,000 and integral multiples of $100,000 in
excess thereof, in the case of Base Rate Loans, or, in each case, the entire
remaining principal amount thereof, if less; (ii) in the case of Swingline
Loans, (A) notice thereof must be received by the Swingline Lender by 1:00 p.m.
on the date of prepayment (with a copy to the Administrative Agent), and (B) any
such prepayment shall be in the same minimum principal amounts as for advances
thereof (or any lesser amount that may be acceptable to the Swingline Lender).
Each such notice of voluntary prepayment hereunder shall be irrevocable
(provided that the notice may be conditional upon any refinancing or other
conditional event and may be rescinded by the Borrower if such refinancing or
other conditional event shall not be consummated or is otherwise delayed) and
shall specify the date and amount of prepayment and the Class and Type(s) of
Loans that are being prepaid and, if Eurocurrency Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will give prompt
notice to the Appropriate Lenders of any prepayment on the Loans and the
Appropriate Lender’s interest therein. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Prepayments of
Eurocurrency Rate Loans hereunder shall be



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr091.jpg]
76 accompanied by accrued interest on the amount prepaid and breakage or other
amounts due, if any, under Section 3.05. (b) Mandatory Prepayments. (i)
Revolving Credit Commitments. If at any time (A) the Outstanding Amount of
Revolving Credit Obligations shall exceed the Aggregate Revolving Credit
Committed Amount, (B) the Outstanding Amount of L/C Obligations shall exceed the
L/C Sublimit or (C) the Outstanding Amount of Swingline Loans shall exceed the
Swingline Sublimit, the Borrower will immediately prepay the Revolving Credit
Obligations in an amount equal to such excess; provided, however, that L/C
Obligations will not be required to be Cash Collateralized hereunder until the
Revolving Credit Loans and Swingline Loans have been paid in full. (ii) (A)
Dispositions and Involuntary Dispositions. Subject to Section 2.06(b)(ii)(D) and
the terms set forth in any applicable Incremental Amendment, Extension
Amendment, Refinancing Amendment or Replacement Amendment, the Borrower will
prepay the Term Loans (if any) on the fifth Business Day following receipt of
Net Cash Proceeds in an amount equal to 100% of the Net Cash Proceeds received
from any Disposition pursuant Section 8.05(b) or any Involuntary Disposition by
the Borrower or any Restricted Subsidiary; provided that if (x) the Borrower
delivers, no later than the last day of such five Business Day period following
receipt, a certificate of a Responsible Officer to the Administrative Agent
setting forth the Borrower’s intent to reinvest such proceeds in assets useful
in the business of the Borrower or any Restricted Subsidiary and (y) no Default
or Event of Default shall have occurred and be continuing at the time of such
certificate or at the proposed time of the application of such proceeds, and
such proceeds shall not be required to be applied to prepay the Term Loans
except to the extent such proceeds are not so reinvested within (A) twelve (12)
months following receipt of such Net Cash Proceeds or (B) if the Borrower or any
Restricted Subsidiary enters into a legally binding commitment to reinvest such
Net Cash Proceeds within twelve (12) months following receipt thereof, the later
of (I) twelve (12) months following receipt thereof and (II) one hundred eighty
(180) days after the end of such 12-month period. (B) Incurrence of
Indebtedness. The Borrower will prepay the Term Loans (if any) on or prior to
the fifth Business Day following receipt of Net Cash Proceeds in an amount equal
to 100% of the Net Cash Proceeds received from any incurrence or issuance of
Indebtedness by the Borrower or any Restricted Subsidiary, other than
Indebtedness permitted to be incurred or issued pursuant to Section 8.03. (C)
Refinancing Loans and Refinancing Equivalent Debt. If the Borrower incurs or
issues any Refinancing Term Loans (or Refinancing Equivalent Debt) resulting in
Net Cash Proceeds (as opposed to such Refinancing Term Loans or Refinancing
Equivalent Debt arising



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr092.jpg]
77 out of an exchange of existing Term Loans for such Refinancing Term Loans or
Refinancing Equivalent Debt), the Borrower shall cause to be prepaid an
aggregate principal amount of Term Loans in an amount equal to 100% of all Net
Cash Proceeds received therefrom on or prior to the fifth Business Day following
receipt of such Net Cash Proceeds. (D) Foreign Dispositions and Foreign
Involuntary Dispositions. Notwithstanding anything to the contrary contained in
this Section 2.06(b), mandatory prepayments arising from the receipt of Net Cash
Proceeds from any Disposition or Involuntary Disposition by any Foreign
Subsidiary pursuant to Section 2.06(b)(ii)(A) (each, a “Foreign Disposition”)
shall not be required (1) to the extent the making of any such mandatory
prepayment from the Net Cash Proceeds of such Foreign Disposition (or the
repatriation of funds to effect such payment) would give rise to a material
adverse tax consequence (as reasonably determined in good faith by the
Borrower), (2) without duplication (including with respect to any reduction set
forth in the definitions of Net Cash Proceeds), to the extent such amounts have
been applied to prepay any Indebtedness of any Foreign Subsidiary or to the
extent such Foreign Subsidiary has reinvested such amounts in assets useful in
its business or the business of the Borrower or its Restricted Subsidiaries,
provided that no such reinvestments shall be permitted at the time an Event of
Default shall then be continuing or (3) so long as the applicable local Law will
not permit repatriation thereof to the United States (the Borrower hereby
agreeing to use commercially reasonable efforts to cause the applicable Foreign
Subsidiary to promptly file any required forms, obtain any necessary consents
and take all similar actions reasonably required by the applicable local Law to
permit such repatriation); provided that if such repatriation of any such
affected Net Cash Proceeds is later permitted under applicable Law, unless such
amounts have previously been applied to prepayments or reinvestments to the
extent permitted by clause (2) above, such repatriation will, subject to clause
(1) above, be effected as promptly as practicable and such repatriated Net Cash
Proceeds will be promptly after such repatriation applied pursuant to Section
2.06(b)(ii)(A), deeming such Net Cash Proceeds as having been received for
purposes of such Section on the date of such repatriation. All mandatory
prepayments required to be made from the Net Cash Proceeds of any Foreign
Dispositions shall not be required until a date which is 65 Business Days
following the receipt of such Net Cash Proceeds. (E) The Borrower shall deliver
to the Administrative Agent, in connection with each prepayment required under
this Section 2.06(b)(ii), (i) a certificate signed by a Responsible Officer of
the Borrower setting forth in reasonable detail the calculation of the amount of
such prepayment and (ii) at least three (3) Business Days’ prior written notice
of such prepayment. Each notice of prepayment shall specify the



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr093.jpg]
78 prepayment date and the principal amount of each Loan (or portion thereof) to
be prepaid. (F) Each Term Lender may reject all (but not less than all) of its
applicable share of any mandatory prepayment required to be made by the Borrower
pursuant to clauses (A), (B) and (D) (such declined amounts, the “Mandatory
Prepayment Declined Proceeds”) of Term Loans required to be made pursuant to
this Section 2.06(b)(ii) by providing written notice (each, a “Mandatory
Prepayment Rejection Notice”) to the Administrative Agent and the Borrower not
later than 5:00 p.m., New York City time, one Business Day after the date of
such Term Lender’s receipt of notice from the Administrative Agent regarding
such prepayment. If a Term Lender fails to deliver a Mandatory Prepayment
Rejection Notice to the Administrative Agent within the time frame specified
above such failure will be deemed an acceptance of the total amount of such
mandatory prepayment of Term Loans. Any Mandatory Prepayment Declined Proceeds
shall be shall be offered to the Term Lenders not so declining such prepayment
on a pro rata basis in accordance with the amounts of the Term Loans of such
Lender (with such non-declining Term Lenders having the right to decline any
prepayment with Mandatory Prepayment Declined Proceeds at the time and in the
manner specified by the Administrative Agent). To the extent such non- declining
Term Lenders elect to decline their pro rata share of such Mandatory Prepayment
Declined Proceeds, any Mandatory Prepayment Declined Proceeds remaining
thereafter shall be retained by the Borrower. (c) Application. Within each
Class, prepayments will be applied first to Base Rate Loans, then to
Eurocurrency Rate Loans in direct order of Interest Period maturities. In
addition: (i) Voluntary Prepayments. Voluntary prepayments shall be applied as
specified by the Borrower. In the absence of a designation by the Borrower, any
voluntary prepayment of the Term Loans shall be applied within each Class of
Term Loans to reduce the principal repayment installments of such Class of Term
Loans in direct order of maturity. Voluntary prepayments on the Loan Obligations
will be paid by the Administrative Agent to the Lenders ratably in accordance
with their respective Aggregate Commitment Percentage. (ii) Mandatory
Prepayments. (A) Mandatory prepayments in respect of the Revolving Credit
Facility under Section 2.06(b)(i) above shall be applied first, to the Swingline
Loans until paid in full, second, to the Revolving Credit Loans until paid in
full, and, third, to Cash Collateralize outstanding Letters of Credit.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr094.jpg]
79 (B) Mandatory prepayments in respect of Term Loans under Section 2.06(b)(ii)
above shall be applied to scheduled installments of principal as specified by
the Borrower. In the absence of a designation by the Borrower, any mandatory
prepayment of the Term Loans shall be applied to reduce the principal repayment
installments of such Term Loan Facility in direct order of maturity. All
prepayments under Section 2.06(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment. Section 2.07.
Termination or Reduction of Commitments. (a) Voluntary Reductions of Revolving
Credit Commitments. The Aggregate Revolving Credit Commitments hereunder may be
permanently reduced in whole or in part by notice from the Borrower to the
Administrative Agent; provided that (i) any such notice thereof must be received
by 12:00 p.m. at least three Business Days prior to the date of reduction or
termination and any such prepayment shall be in a minimum principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; (ii) none of
the Aggregate Revolving Credit Commitments may be reduced to an amount less than
the Revolving Credit Obligations then outstanding thereunder and (iii) if, after
giving effect to any reduction of any of the Aggregate Revolving Credit
Commitments, the L/C Sublimit or the Swingline Sublimit exceeds the amount of
applicable Aggregate Revolving Credit Commitments, such sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will give prompt notice to the Revolving Credit Lenders of any such reduction in
the Aggregate Revolving Credit Commitments. Notwithstanding the foregoing, the
Borrower may rescind or postpone any notice of termination of any Revolving
Credit Commitments if such termination would have resulted from a refinancing of
all of the applicable Class of Revolving Credit Commitments or other conditional
event, which refinancing or other conditional event shall not be consummated or
shall otherwise be delayed. (b) Mandatory Reductions of Revolving Credit
Commitments. The Aggregate Revolving Credit Committed Amount shall not be
permanently reduced upon application of any mandatory prepayments to the
Revolving Credit Obligations. (c) [Reserved]. (d) Payment of Fees. All
Commitment Fees or other fees accrued with respect to such portion of the
Aggregate Revolving Credit Commitments terminated or reduced pursuant to Section
2.07 through the effective date of such termination or reduction shall be paid
on the effective date of such termination or reduction. Section 2.08. Interest.
(a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Percentage; (ii) each Loan that is a Base
Rate Loan shall bear interest on the outstanding



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr095.jpg]
80 principal amount thereof from the applicable borrowing date at a rate per
annum equal to the Base Rate plus the Applicable Percentage and (iii) each
Swingline Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Percentage. (b) (i) If any amount of principal of any Loan
is not paid when due (after giving effect to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, such overdue amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Law. (ii) If any amount (other than principal of any Loan) payable under any
Credit Document is not paid when due (after giving effect to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, such
overdue amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Law. (iii) Upon the occurrence and during the continuation of an
Event of Default under Section 9.01(f), the principal amount of all outstanding
Obligations hereunder shall bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Law. (iv) Accrued and unpaid interest on past due amounts (including
interest on past due amounts) shall be due and payable upon demand. (c) Interest
on each Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto and at such other times as may be specified herein. Interest
hereunder shall be due and payable in accordance with the terms hereof before
and after judgment, and before and after the commencement of any proceeding
under any Debtor Relief Law. Section 2.09. Fees (a) Commitment Fees. (i)
Revolving Credit Commitment. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender (other than a Defaulting Lender
which shall be dealt with as provided in Section 2.17) in accordance with its
Aggregate Commitment Percentage, a commitment fee in Dollars (the “Commitment
Fee”), at a rate per annum equal to the product of (A) the Applicable Percentage
times (B) the actual daily amount by which the Aggregate Revolving Credit
Commitments exceed the sum of (x) the Outstanding Amount of Revolving Credit
Loans and (y) the Outstanding Amount of L/C Obligations, subject to adjustment
as provided in Section 2.17. (ii) Payments. The Commitment Fee shall accrue at
all times during the Commitment Period, including at any time during which one
or more of the conditions in Article 5 is not met, and shall be due and payable
quarterly in



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr096.jpg]
81 arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, on the
Revolving Termination Date (and, if applicable, thereafter on demand). The
Commitment Fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Percentage during any quarter, the actual daily amount
shall be computed and multiplied by the Applicable Percentage separately for
each period during such quarter that such Applicable Percentage was in effect.
For purposes of clarification, Swingline Loans shall not be considered
outstanding for purposes of determining the unused portion of the Aggregate
Revolving Credit Commitments. (b) Commercial and Standby Letter of Credit Fees.
(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its Aggregate
Commitment Percentage a Letter of Credit fee in Dollars for each Letter of
Credit equal to the Applicable Percentage multiplied by the Dollar Equivalent of
the actual daily maximum amount available to be drawn under such Letter of
Credit (whether or not such maximum amount is then in effect under such Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit) (the “Letter of Credit Fees”); provided, however, any
Letter of Credit Fees otherwise payable for the account of a Defaulting Lender
with respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral or other Adequate Assurance reasonable satisfactory to
the L/C Issuer pursuant to Section 2.03(a)(ii) and Section 2.17 shall be payable
into the Defaulting Lender Account or, to the maximum extent permitted by
applicable Law, to the other Revolving Credit Lenders in accordance with the
upward adjustments in their respective Aggregate Commitment Percentages
allocable to such Letter of Credit pursuant to Section 2.17(a)(vii), with the
balance of such fee, if any, payable to the L/C Issuer for its own account. The
Letter of Credit Fees shall be computed on a quarterly basis in arrears, and
shall be due and payable on the last Business Day of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the L/C Expiration Date, and on the Revolving
Termination Date. If there is any change in the Applicable Percentage during any
quarter, the Dollar Equivalent of the daily maximum amount of each standby
Letter of Credit shall be computed and multiplied by the Applicable Percentage
separately for each period during such quarter that such Applicable Percentage
was in effect. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Revolving Credit Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate. (ii)
Fronting Fee and Documentary and Processing Charges Payable to the L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account a fronting
fee in Dollars equal to 0.125% per annum of the Dollar Equivalent of the actual
daily maximum amount available to be drawn under such Letter of Credit. In
addition, the Borrower shall pay directly to the L/C Issuer for



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr097.jpg]
82 its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable. (c) Other Fees. The Borrower shall pay to the Agents such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent). (d) Closing Fees. The Borrower agrees to pay
on the Amendment No. 1 Effective Date to each Lender party to Amendment No. 1 on
the Amendment No. 1 Effective Date, as fee compensation for the funding of such
Lender’s Revolving Credit Commitment as in effect on the Amendment No. 1
Effective Date, a closing fee (the “Closing Fee”) in an amount provided in
Section 2(e) of Amendment No. 1. Such Closing Fee will be in all respects fully
earned, due and payable on the Amendment No. 1 Effective Date and non-refundable
and non- creditable thereafter and, the Closing Fee shall be netted against
Revolving Credit Commitments of such Lender on the Amendment No. 1 Effective
Date. Section 2.10. Computation of Interest and Fees; Retroactive Adjustments to
Applicable Percentage. (a) All computations of interest for Base Rate Loans
(including Base Rate Loans determined by reference to the Eurocurrency Rate)
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.11(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error. (b) If at any time prior to
the termination of the Commitments of all of the Lenders and the repayment of
all other Obligations hereunder (other than (i) contingent indemnification
obligations as to which no claim has been asserted, (ii) Obligations described
in clauses (b) and (c) of the definition thereof and (iii) any Letter of Credit
that has been Cash Collateralized or back-stopped by a letter of credit
reasonably satisfactory to the L/C Issuer or such Letter of Credit has been
deemed reissued under another agreement reasonably acceptable to the L/C
Issuer), as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (1) the Consolidated Total Net Leverage Ratio as calculated by
the Borrower in any Compliance Certificate delivered to the Administrative Agent
was inaccurate and (2) a proper calculation of the Consolidated Total Net
Leverage Ratio would have resulted in a higher Applicable Percentage for such
period, then the Borrower shall be obligated to pay as immediately due and
payable to the Administrative Agent for the account of the applicable Lenders or
the L/C Issuer, as the case may be, within three (3) Business Days after notice
by the Administrative Agent to the Borrower (or, after the occurrence of an
actual or deemed entry of an order for relief with



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr098.jpg]
83 respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. During such three Business Day period and
thereafter, if the preceding sentence is complied with, the failure to
previously pay such shortfall in interest and fees and the delivery of such
inaccurate certificate shall not in and of themselves constitute a Default or
Event of Default and no amounts shall be payable at the Default Rate in respect
of any such interest or fees. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or the L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article 9. Section 2.11.
Payments Generally; Administrative Agent’s Clawback. (a) General. All payments
to be made by any Credit Party shall be made without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by any Credit Party hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. If, for any reason, any Borrower is prohibited by any Law from making
any required payment hereunder in an Alternative Currency, such Borrower shall
make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. The Administrative Agent will promptly distribute to
each Lender its pro rata share of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time related to payments in an Alternative Currency,
shall in each case, be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. Subject to the
definition of “Interest Period,” if any payment to be made by any Credit Party
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be. (b) Funding by Lenders;
Presumption by Administrative Agent. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
Eurocurrency Rate Loans (or, in the case of any Borrowing of Base Rate Loans,
prior to 12:00 noon on the date of such Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (x) in the case of a payment to be made by such Lender,
the Overnight Rate plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the foregoing



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr099.jpg]
84 and (y) in the case of a payment to be made by the Borrower, the interest
rate applicable to Base Rate Loans under the Facility in which such Loan was
made. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent. (c) Payments
by the Borrower; Presumptions by Administrative Agent. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
the L/C Issuer hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the L/C Issuer, as the case may be, the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders or the L/C Issuer, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or L/C Issuer, in immediately available funds with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the Overnight
Rate. A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error. (d) Failure to Satisfy Conditions Precedent. If any
Lender makes available to the Administrative Agent funds for any Loan to be made
by such Lender as provided in the foregoing provisions of this Article 2, and
such funds are not made available to the Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article 5
are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest. (e) Obligation of the Lenders
Several. The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
11.04(c). (f) Funding Source. Subject to Section 3.06, nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr100.jpg]
85 (g) Allocation of Funds. If at any time insufficient funds are received by or
are available to the Administrative Agent to pay fully all amounts of principal,
L/C Borrowings, interest and fees then due hereunder, such funds shall be
applied (i) first, toward costs and expenses (including all reasonable and
documented out-of-pocket fees, expenses and disbursements of any law firm or
other counsel and amounts payable under Article 3) incurred by the
Administrative Agent and each Lender, (ii) second, toward repayment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(iii) third, toward repayment of principal and L/C Borrowings then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and L/C Borrowings then due to such parties. Section 2.12.
Sharing of Payments by Lenders. If any Lender shall, by exercising any right of
setoff or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of the Loans made by it, or the participations in L/C
Obligations or in Swingline Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share of
the applicable Class of Loans thereof as provided herein, then the Lender
receiving such greater proportion shall notify the Administrative Agent of such
fact, and purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swingline Loans of the other
Appropriate Lenders, or make such other adjustments among the group of
Appropriate Lenders as shall be equitable, so that the benefit of all such
payments shall be shared by the Appropriate Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Loans and other amounts owing them; provided that: (A) if any such
participations or subparticipations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (B) the provisions of this
Section shall not be construed to apply to (x) any payment made by the Borrower
pursuant to and in accordance with the express terms of this Credit Agreement,
including Sections 2.18, 2.19 and 2.20 and the application of funds arising from
the existence of a Defaulting Lender, (y) any amounts applied to L/C Obligations
by the L/C Issuer or Swingline Loans by the Swingline Lender, as appropriate,
from Cash Collateral or other Adequate Assurance provided under Section 2.16 or
(z) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swingline Loans to any assignee or participant, other than to the
Borrower or any of its Restricted Subsidiaries (as to which the provisions of
this Section shall apply) unless such assignment occurs in accordance with
Section 11.06(i). Each Credit Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable Law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr101.jpg]
86 respect to such participation as fully as if such Lender were a direct
creditor of such Credit Party in the amount of such participation. Section 2.13.
Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to the Administrative Agent a Note for such Lender, which
shall evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.
(b) In addition to the accounts and records referred to in subsection (a), each
Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Revolving Credit Lender of participations in Letters of Credit
and Swingline Loans. In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Revolving Credit Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.
Section 2.14. [Reserved]. Section 2.15. [Reserved]. Section 2.16. Cash
Collateral. (a) Certain Credit Support Events. Upon the request of the
Administrative Agent or the L/C Issuer if the L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing or if, as of the L/C Expiration Date, any L/C Obligation for
any reason remains outstanding, the Borrower shall immediately Cash
Collateralize the then Outstanding Amount of the L/C Obligations. If the
Administrative Agent notifies the Borrower at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 103% of the L/C Sublimit,
then, within two Business Days after receipt of such notice, the Borrower shall
Cash Collateralize the L/C Obligations in an amount equal to the amount by which
the Outstanding Amount of all L/C Obligations exceeds the L/C Sublimit. At any
time that there shall exist a Defaulting Lender, immediately upon the request of
the Administrative Agent, the L/C Issuer or the Swingline Lender, the Borrower
shall deliver to the Administrative Agent Cash Collateral in an amount
sufficient to cover all Fronting



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr102.jpg]
87 Exposure (after giving effect to Section 2.17(a)(vii) and any Cash Collateral
provided by the Defaulting Lender). At any time that there shall exist a
Defaulting Lender, promptly upon the request of the Administrative Agent, the
L/C Issuer or the Swingline Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure or other Adequate Assurance (after giving effect to Section
2.17(a)(vii) and any Cash Collateral or other Adequate Assurance provided by the
Defaulting Lender). Additionally, if the Administrative Agent notifies the
Borrower at any time that the Outstanding Amount of all L/C Obligations at such
time exceeds 103% of the L/C Sublimit then in effect, then within two (2)
Business Days after receipt of such notice, the Borrower shall provide Cash
Collateral for the Outstanding Amount of the L/C Obligations in an amount not
less than the amount by which the Outstanding Amount of all L/C Obligations
exceeds the L/C Sublimit. (b) Grant of Security Interest. All Cash Collateral
(other than credit support not constituting funds subject to deposit) shall be
maintained in blocked, non-interest bearing deposit accounts with the
Administrative Agent. The Borrower, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grants to (and subjects to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
L/C Issuer and the Revolving Credit Lenders (including the Swingline Lender),
and agrees to maintain, a first priority security interest in all such cash,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.16(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. (c) Application. Notwithstanding anything to the
contrary contained in this Credit Agreement, Cash Collateral provided under any
of this Section 2.16 or Sections 2.03, 2.04, 2.06, 2.17 or 9.02 in respect of
Letters of Credit or Swingline Loans shall be held and applied to the
satisfaction of the specific L/C Obligations, Swingline Loans, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein. (d) Release. Cash
Collateral (or the appropriate portion thereof) provided to reduce Fronting
Exposure or other obligations shall be released promptly following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 11.06(b)(vi))) or (ii) the Administrative Agent’s good faith
determination that there exists excess Cash Collateral; provided, however, (x)
that Cash Collateral furnished by or on behalf of a Credit Party shall not be
released during the continuance of an Event of Default (and following
application as provided in this Section 2.16 shall be applied in accordance with
Section 9.03), and (y) the Person providing Cash Collateral and the L/C Issuer
or the Swingline Lender, as applicable, may agree



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr103.jpg]
88 that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations. Section 2.17. Defaulting
Lenders. (a) Adjustments. Notwithstanding anything to the contrary contained in
this Credit Agreement, if any Lender becomes a Defaulting Lender, then, until
such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Law: (i) [reserved]; (ii) [reserved]; (iii) the
Defaulting Lender shall not be entitled to vote, or participate in amendments,
waivers or consents hereunder or in respect of the other Credit Documents,
except as may be expressly provided herein; (iv) the Defaulting Lender may be
replaced and its interests assigned as provided in Section 11.13; all payments
of principal, interest and other amounts owing to a Defaulting Lender will be
paid into an account or subaccount with the Administrative Agent (collectively,
the “Defaulting Lender Account”) to secure the Defaulting Lender’s obligations
under this Credit Agreement; (v) amounts held in the Defaulting Lender Account
shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or the Swingline Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or the Swingline Lender, to
be held as Cash Collateral for future funding obligations of that Defaulting
Lender of any participation in any Swingline Loan or Letter of Credit; fourth,
as the Borrower may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Credit Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a non-interest bearing deposit account and
released pro rata in order to satisfy obligations of that Defaulting Lender to
fund Loans under this Credit Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or the Swingline Lender against that Defaulting Lender as a result of
that Defaulting Lender’s breach of its obligations under this Credit Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Credit Agreement; and eighth, to that Defaulting Lender or



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr104.jpg]
89 as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swingline Loans are held by the Lenders in accordance with their respective
Aggregate Commitment Percentage under the applicable Facility without giving
effect to Section 2.17(a)(vii). Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(a)(v) shall be deemed paid to and redirected by that Defaulting Lender, and
each Lender irrevocably consents hereto; (vi) the Defaulting Lenders shall not
be entitled to receive any Commitment Fee, facility fee, letter of credit fee or
other fees hereunder (which fees may be retained by the Borrower rather than
paid into the Defaulting Lender Account); and (vii) during any period in which
there is a Defaulting Lender, for purposes of computing the amount of the
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swingline Loans pursuant to Sections 2.03
and 2.04, the “Aggregate Commitment Percentage” of each non-Defaulting Lender
shall be computed without giving effect to the Revolving Credit Commitment of
that Defaulting Lender; provided that (A) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Event of Default exists; and (B) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swingline Loans shall not exceed the positive difference, if any, of
(1) the Revolving Credit Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Credit Obligations of that Lender.
(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the L/C Issuer agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Revolving Credit
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Revolving Credit Lenders in
accordance with their Aggregate Commitment Percentages (without giving effect to
Section 2.17(a)(vii)), whereupon that Lender will cease to be a Defaulting
Lender; provided that



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr105.jpg]
90 no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender. Section 2.18.
Incremental Facilities. (a) Incremental Commitments. The Borrower (or in the
case of Escrow Incremental Term Loans, the Escrow Borrower) may, by written
notice to the Administrative Agent from time to time, request Incremental
Commitments, which may be a new Class of term loans (an “Incremental Term Loan”)
or an increase in loans under any then-existing Class of Term Loans (an
“Incremental Term Loan Increase”) and/or one or more increases in the amount of
the Revolving Credit Commitments (a “Revolving Commitment Increase”) or the
establishment of one or more new revolving credit commitments. Such notice shall
set forth: (i) the amount of the Incremental Commitments being requested (which
shall be in a minimum amount of $5,000,000; provided that such amount may be
less than $5,000,000 if such amount represents all remaining availability under
the limit set forth in Section 2.18(c)(ii)), (ii) the date on which such
Incremental Commitments are requested to become effective, (iii) whether such
Incremental Commitments are Incremental Revolving Commitments or Incremental
Term Commitments and (iv) whether such Incremental Commitments will constitute
Escrow Incremental Term Loans. The Borrower may in its sole discretion seek
Incremental Commitments from existing Lenders (each of which shall be entitled
to agree or decline to participate in its sole discretion) or any Additional
Lender. (b) Incremental Loans. On the applicable date (each, an “Incremental
Facility Closing Date”) specified in any Incremental Amendment, subject to the
satisfaction of the terms and conditions in this Section 2.18 and in the
applicable Incremental Amendment, (i) (A) each Incremental Term Lender of such
Class shall make an Incremental Term Loan to the Borrower in an amount equal to
its Incremental Term Commitment of such Class and (B) each Incremental Term
Lender of such Class shall become a Lender hereunder with respect to the
Incremental Term Commitment of such Class and the Incremental Term Loans of such
Class made pursuant thereto and (ii) (A) each Incremental Revolving Lender of
such Class shall make its Commitment available to the Borrower in an amount
equal to its Incremental Revolving Commitment of such Class and (B) each
Incremental Revolving Lender of such Class shall become a Lender hereunder with
respect to the Incremental Revolving Commitment of such Class and the
Incremental Revolving Loans of such Class made pursuant thereto. (c)
Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the applicable date (which shall be no earlier than the date of
such Incremental Amendment) specified therein (the “Incremental Amendment Date”)
of each of the following conditions, together with any other conditions set
forth in the Incremental Amendment: (i) after giving effect to such Incremental
Commitments, the conditions of Section 5.02 shall be satisfied (it being
understood that all references to “the date of such Credit Extension” or similar
language in such



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr106.jpg]
91 Section 5.02 shall be deemed to refer to the Incremental Amendment Date);
provided that in connection with any Incremental Commitment, the primary purpose
of which is to finance a Limited Condition Transaction, if agreed by the
Incremental Lenders providing such Incremental Commitments, the conditions set
forth in clauses (a) and (b) (other than with respect to any Event of Default
under Section 9.01(a) or (f)) of Section 5.02 may be agreed not to apply and
excluded in the relevant Incremental Amendment and the condition set forth in
clause (c) of Section 5.02 may be satisfied by the delivery of a Request for
Credit Extension within such lesser time period as agreed by such Incremental
Lenders, the Administrative Agent and the Borrower; (ii) (A) after giving Pro
Forma Effect to both (x) the making of Incremental Term Loans or establishment
of Incremental Revolving Commitments (assuming a borrowing of the maximum amount
of Loans available thereunder) under such Incremental Amendment and (y) any
Specified Transactions consummated in connection therewith, the Consolidated
Total Net Leverage Ratio does not exceed 2.75:1.00; or (B) together with the
Incremental Term Loans made and Incremental Revolving Commitments established
under such Incremental Amendment, the aggregate principal amount of Incremental
Term Loans made, Incremental Equivalent Debt deemed incurred and Incremental
Revolving Commitments established under this clause (B) does not exceed
$150,000,000; provided that it is understood that (1) Incremental Term Loans and
Incremental Revolving Commitments may be incurred under either clause (A) or
clause (B) as selected by the Borrower in its sole discretion, including by
designating any portion of Incremental Commitments in excess of an amount
permitted to be incurred under clause (A) at the time of such incurrence as
incurred under clause (B); and (iii) to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (A) customary legal
opinions, board resolutions and officers’ certificates (including a solvency
certificate) consistent with those delivered on the Closing Date (conformed as
appropriate) other than changes to such legal opinions resulting from a Change
in Law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (B) reaffirmation agreements and/or
such amendments to the Collateral Documents as may be reasonably requested by
the Administrative Agent in order to ensure that such Incremental Commitments
and extensions of credit thereunder are provided with the benefit of the
applicable Credit Documents. (d) Required Terms. The terms, provisions and
documentation of the Incremental Term Loans and Incremental Term Commitments or
the Incremental Revolving Loans and Incremental Revolving Commitments, as the
case may be, of any Class shall be as agreed between the Borrower and the
applicable Incremental Lenders providing such Incremental Commitments, and
except as otherwise set forth herein, to the extent not identical to any Class
of then-existing Term Loans or Revolving Credit Commitments, as applicable, each
existing on the Incremental Facility Closing Date, shall be consistent with
clauses (i) and (ii) below, as applicable, and otherwise (a) conformed (or
added) in the Credit Documents pursuant



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr107.jpg]
92 to the related Incremental Amendment for the benefit of all Lenders, (b)
applicable only to periods after the Latest Maturity Date as of the Incremental
Amendment Date or (c) reasonably satisfactory to the Administrative Agent;
provided that in the case of an Incremental Term Loan Increase or a Revolving
Commitment Increase, the terms, provisions and documentation (other than the
Incremental Amendment evidencing such increase) of such Incremental Term Loan
Increase or Revolving Commitment Increase shall be identical (other than with
respect to upfront fees, OID or similar fees) to the applicable Class of
then-existing Term Loans or Revolving Credit Commitments being increased, in
each case, as existing on the Incremental Facility Closing Date (after giving
effect to Section 2.18(e)). In any event: (i) the Incremental Term Loans: (A)
(I) shall rank pari passu in right of payment with the Obligations, (II) shall
be secured by the Collateral and shall rank pari passu in right of security with
the Obligations and (III) shall be guaranteed by the Guarantors; (B) as of the
Incremental Amendment Date, shall not have a final scheduled maturity date
earlier than the Revolving Termination Date; (C) (I) as of the Incremental
Amendment Date, shall have a Weighted Average Life to Maturity not shorter than
any then-existing Class of Term Loans and (II) subject to the foregoing, shall
have an amortization schedule as determined by the Borrower and the applicable
Incremental Term Loan arranger(s); (D) shall have an all-in-yield (whether in
the form of interest rate margin, OID or otherwise) determined by the Borrower
and the applicable Incremental Term Lenders; provided that the Applicable
Percentage and amortization for an Incremental Term Loan Increase shall be (I)
the Applicable Percentage and amortization for the Class being increased or (II)
higher than the Applicable Percentage for the Class being increased as long as
the Applicable Percentage for the Class being increased shall be automatically
increased as and to the extent necessary to eliminate such deficiency; (E) shall
have fees determined by the Borrower and the applicable Incremental Term Loan
arranger(s); and (F) may participate on (I) a pro rata basis, less than pro rata
basis or greater than pro rata basis in any voluntary prepayments of any
then-existing Class of Term Loans and (II) a pro rata basis or less than pro
rata basis (but not on a greater than pro rata basis (except for prepayments of
any Class or Classes of Term Loans with a Maturity Date preceding the Maturity
Date of the remaining Classes of Term Loans then outstanding or made with the
proceeds of Refinancing Facilities)) in any mandatory prepayments of any
existing Class of Term Loans hereunder;



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr108.jpg]
93 (ii) the Incremental Revolving Commitments and Incremental Revolving Loans:
(A) (I) shall rank pari passu in right of payment with the Obligations, (II)
shall be secured by the Collateral and shall rank pari passu in right of
security with the Obligations and (III) shall be guaranteed by the Guarantors;
(B) (I) shall not have a final scheduled maturity date or commitment reduction
date earlier than the Revolving Termination Date with respect to the Initial
Revolving Credit Commitments and (II) shall not have any scheduled amortization
or mandatory commitment reduction prior to the Revolving Termination Date with
respect to the Initial Revolving Credit Commitments; (C) shall have an
all-in-yield (whether in the form of interest rate margin, OID or otherwise)
determined by the Borrower and the applicable Incremental Revolving Lenders;
provided that the Applicable Percentage for a Revolving Commitment Increase
shall be (I) the Applicable Percentage for the Class being increased or (II)
higher than the Applicable Percentage for the Class being increased as long as
the Applicable Percentage for the Class being increased shall be automatically
increased as and to the extent necessary to eliminate such deficiency; (D) shall
have fees determined by the Borrower and the applicable Incremental Revolving
Commitment arranger(s); (E) shall provide that the borrowing and repayment
(except for (1) payments of interest and fees at different rates on Incremental
Revolving Commitments (and related outstandings), (2) repayments required upon
the Maturity Date of the Incremental Revolving Commitments and (3) repayment
made in connection with a permanent repayment and termination of commitments (in
accordance with clause (F) below)) of Loans with respect to Incremental
Revolving Commitments after the associated Incremental Facility Closing Date
shall be made on a pro rata basis or less than a pro rata basis (but not more
than a pro rata basis) with all other Revolving Credit Commitments then existing
on the Incremental Facility Closing Date; and (F) may provide that the permanent
repayment of Revolving Credit Loans with respect to, and termination or
reduction of, Incremental Revolving Commitments after the associated Incremental
Facility Closing Date be made on a pro rata basis or less than pro rata basis
(but not on a greater than pro rata basis other than with respect to any
termination of undrawn Revolving Credit Commitments or a permanent repayment of
any Class of Revolving Credit Commitments (1) with the proceeds of a Refinancing
Facility or (2) that mature earlier than other outstanding



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr109.jpg]
94 Classes of Revolving Credit Commitments) with all other Revolving Credit
Commitments. (e) Incremental Amendment. Commitments in respect of Incremental
Term Loans and Incremental Revolving Commitments shall become additional
Commitments pursuant to an amendment (an “Incremental Amendment”) to this Credit
Agreement and, as appropriate, the other Credit Documents, executed by the
Borrower, each Incremental Lender providing such Commitments, the Administrative
Agent and, for purposes of any election and/or increase to the Swingline
Sublimit or L/C Sublimit, the Swingline Lender and each L/C Issuer. The
Incremental Amendment may, without the consent of any other Credit Party, the
Administrative Agent or Lender, effect such amendments to this Credit Agreement
and the other Credit Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent and the Borrower, to effect the
provisions of this Section 2.18, including any amendments necessary to establish
the Incremental Loans and/or Incremental Commitments as a new Class of Loans, to
provide to the Lenders of any Class of Loans or Commitments hereunder the
benefit of any term or provision that is added under any Incremental Amendment
for the benefit of the Lenders of an Incremental Facility (including to the
extent necessary or advisable to allow any Incremental Facility to be an
Incremental Increase) and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Class or tranche, in
each case on terms consistent with this Section 2.18. The Borrower will use the
proceeds of the Incremental Term Loans and Incremental Revolving Commitments for
any purpose not prohibited by this Agreement. (f) Reallocation of Revolving
Credit Exposure. Upon any Incremental Facility Closing Date on which Incremental
Revolving Commitments are effected through Refinancing Amendment pursuant to
this Section 2.18, (a) each of the Revolving Credit Lenders shall assign to each
of the Incremental Revolving Lenders, and each of the Incremental Revolving
Lenders shall purchase from each of the Revolving Credit Lenders, at the
principal amount thereof, such interests in the Incremental Revolving Loans
outstanding on such Incremental Facility Closing Date as shall be necessary in
order that, after giving effect to all such assignments and purchases, such
Revolving Credit Loans will be held by existing Revolving Credit Lenders and
Incremental Revolving Lenders ratably in accordance with their Revolving Credit
Commitments after giving effect to the addition of such Incremental Revolving
Commitments to the Revolving Credit Commitments, (b) each Incremental Revolving
Commitment shall be deemed for all purposes a Revolving Credit Commitment and
each Loan made thereunder shall be deemed, for all purposes, a Revolving Credit
Loan and (c) each Incremental Revolving Lender shall become a Lender with
respect to the Incremental Revolving Commitments and all matters relating
thereto. The Administrative Agent and the Lenders hereby agree that the minimum
borrowing and prepayment requirements in Section 2.02(a) and 2.06(a)(i) of this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence. (g) The Incremental Term Loans made under each
Incremental Term Loan Increase shall be made by the applicable Lenders
participating therein pursuant to the procedures set forth in Section 2.01 and
2.02 and on the date of the making of such Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.01 and 2.02,
such Incremental



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr110.jpg]
95 Term Loans shall be added to (and form part of) each Borrowing of outstanding
Term Loans under the applicable Class of Term Loans on a pro rata basis (based
on the relative sizes of the various outstanding Borrowings), so that each
Lender under such Class will participate proportionately in each then
outstanding Borrowing of Term Loans of such Class; provided that Escrow
Incremental Term Loans shall not be deemed to be outstanding under this
Agreement or any other Credit Document for any purposes hereof (including,
without limitation, for purposes of any financial calculation, the definition of
“Obligations,” the definition of “Required Lenders” or Section 9 or Section
11.01 hereof) and the obligations with respect thereto shall not be recourse to
any Credit Party, in each case, unless and until the Escrow Assumption with
respect thereto has occurred and the Escrow Assumption shall only be permitted
if the conditions set forth in section 2.18(c) are satisfied as of the date of
such Escrow Assumption (h) This Section 2.18 shall supersede any provisions in
Section 2.12 or 11.01 to the contrary. Section 2.19. Amend and Extend
Transactions. (a) The Borrower may, by written notice to the Administrative
Agent from time to time, request an extension (each, an “Extension”) of the
maturity or termination date of any Class of Revolving Credit Commitments and/or
Term Loans to the extended maturity or termination date specified in such
notice. Such notice shall set forth (i) the amount of the applicable Class of
Revolving Credit Commitments and/or Term Loans to be extended (which shall be in
minimum increments of $1,000,000 and a minimum amount of $5,000,000), (ii) the
date on which such Extensions are requested to become effective (which shall be
not less than five (5) Business Days nor more than 60 days after the date of
such Extension request (or such longer or shorter periods as the Administrative
Agent shall reasonably agree)) and (iii) identifying the relevant Class of
Revolving Credit Commitments and/or Term Loans to which the Extension request
relates. Each Lender of the applicable Class shall be offered (an “Extension
Offer”) an opportunity to participate in such Extension on a pro rata basis and
on the same terms and conditions as each other Lender of such Class pursuant to
procedures established by, or reasonably acceptable to, the Administrative
Agent. If the aggregate principal amount of Term Loans (calculated on the face
amount thereof) or Revolving Credit Commitments in respect of which Lenders
shall have accepted the relevant Extension Offer shall exceed the maximum
aggregate principal amount of Term Loans or Revolving Credit Commitments, as
applicable, offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans or Revolving Credit Commitments, as applicable, of
Lenders of the applicable Class shall be extended ratably up to such maximum
amount based on the respective principal amounts (but not to exceed actual
holdings of record) with respect to which such Lenders have accepted such
Extension Offer. (b) It shall be a condition precedent to the effectiveness of
any Extension that (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties set forth in Article 6 and in
each other Credit Document shall be true and correct in all material respects on
and as of the date of such Extension, (iii) the L/C Issuer and the Swingline
Lender shall have consented to any Extension of the Revolving Credit
Commitments, to the extent that such extension provides for the issuance of
Letters of Credit or making of Swingline Loans at



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr111.jpg]
96 any time during the extended period and (iv) the terms of such Extended
Revolving Commitments and Extended Term Loans shall comply with Section 2.19(c).
(c) The terms of each Extension shall be determined by the Borrower and the
applicable extending Lender and set forth in an Extension Amendment; provided
that (i) the final maturity date of any Extended Term Loan or Extended Revolving
Commitment shall be no earlier than the maturity or termination date of the
Class of Term Loans or Revolving Credit Commitments being extended, (ii) (A)
there shall be no scheduled amortization or mandatory commitment reduction of
the Extended Revolving Commitments and (B) the Weighted Average Life to Maturity
of the Extended Term Loans shall be no shorter than the remaining Weighted
Average Life to Maturity of the Class of Term Loans being extended, (iii) the
Extended Revolving Loans and the Extended Term Loans will rank pari passu in
right of payment and with respect to security with the Revolving Credit Loans
and the Term Loans and shall be guaranteed by the Guarantors, (iv) the interest
rate margin, rate floors, fees, original issue discounts and premiums applicable
to any Extended Term Loans or Extended Revolving Commitments (and the Extended
Revolving Loans thereunder) shall be determined by the Borrower and the lenders
providing such Extended Term Loans or Extended Revolving Commitments, as
applicable, (v) none of the obligors or guarantors with respect to such Extended
Term Loans or Extended Revolving Commitments shall be a Person that is not a
Credit Party and (vi) to the extent the terms of the Extended Term Loans or the
Extended Revolving Commitments are inconsistent with the terms set forth herein
(except as set forth in clause (i) through (v) above), such terms shall be
reasonably satisfactory to the Administrative Agent. (d) In connection with any
Extension, the Borrower, the Administrative Agent and each applicable extending
Lender shall execute and deliver to the Administrative Agent an amendment (an
“Extension Amendment”) and such other documentation as the Administrative Agent
shall reasonably specify to evidence the Extension. The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Extension. Any
Extension Amendment may, without the consent of any other Lender, effect such
amendments to this Agreement and the other Credit Documents as may be necessary
or appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to implement the terms of any such Extension, including any amendments
necessary to establish Extended Term Loans or Extended Revolving Commitments as
a new Class or tranche of Term Loans or Revolving Credit Commitments, as
applicable, and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new Class or tranche
(including to preserve the pro rata treatment of the extended and non-extended
Classes and to provide for the reallocation of participation in Letters of
Credit or Swingline Loans upon the expiration or termination of the commitments
under any Class), in each case on terms not inconsistent with this Section
2.19). Section 2.20. Refinancing Facilities. (a) The Borrower may, by written
notice to the Administrative Agent from time to time, request (x) Refinancing
Revolving Commitments to replace all or a portion of any existing Class of
Revolving Credit Commitments and (y) Refinancing Term Loans to refinance all or
a portion of any existing Class of Term Loans (with respect to a particular
Refinancing Commitment or Refinancing Loan, such existing Revolving Credit
Commitments or Loans,



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr112.jpg]
97 “Refinanced Debt”). Such notice shall set forth (i) the amount of the
applicable Refinancing Facility (which shall be in minimum increments of
$1,000,000 and a minimum amount of $5,000,000), (ii) the date on which the
applicable Refinancing Facility is to become effective and (iii) whether such
Refinancing Facilities are Refinancing Revolving Commitments or Refinancing Term
Loans. The Borrower may in its sole discretion seek Refinancing Facilities from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) or any Additional Lender. (b) Refinancing
Loans. On any Refinancing Facility Closing Date on which any Refinancing Term
Commitments of any Class are effected, subject to the satisfaction of the terms
and conditions in this Section 2.20, (i) each Refinancing Term Lender of such
Class shall make a Loan to the Borrower (a “Refinancing Term Loan”) in an amount
equal to its Refinancing Term Commitment of such Class and (ii) each Refinancing
Term Lender of such Class shall become a Lender hereunder with respect to the
Refinancing Term Commitment of such Class and the Refinancing Term Loans of such
Class made pursuant thereto. On any Refinancing Facility Closing Date on which
any Refinancing Revolving Commitments of any Class are effected, subject to the
satisfaction of the terms and conditions in this Section 2.20, (i) each
Refinancing Revolving Lender of such Class shall make its Commitment available
to the Borrower (when borrowed, a “Refinancing Revolving Loan” and collectively
with any Refinancing Term Loan, a “Refinancing Loan”) in an amount equal to its
Refinancing Revolving Commitment of such Class and (ii) each Refinancing
Revolving Lender of such Class shall become a Lender hereunder with respect to
the Refinancing Revolving Commitment of such Class and the Refinancing Revolving
Loans of such Class made pursuant thereto. (c) Effectiveness of Refinancing
Amendment. The effectiveness of any Refinancing Amendment, and the Refinancing
Commitments thereunder, shall be subject to the satisfaction on the date thereof
(a “Refinancing Facility Closing Date”) of each of the following conditions,
together with any other conditions set forth in the Refinancing Amendment: (i)
after giving effect to such Refinancing Commitments, the conditions of Sections
5.02(a) and (b) shall be satisfied (it being understood that all references to
“the date of such Credit Extension” or similar language in such Section 5.02
shall be deemed to refer to the effective date of such Refinancing Amendment);
(ii) each Refinancing Commitment shall be in an aggregate principal amount that
is not less than $5,000,000 and shall be in an increment of $1,000,000 (provided
that such amount may be less than $5,000,000 and not in an increment of
$1,000,000 if such amount is equal to (x) the entire outstanding principal
amount of the Refinanced Debt that is in the form of Term Loans or (y) the
entire principal amount of Refinanced Debt that is in the form of Revolving
Credit Commitments); and (iii) to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) customary legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Closing Date (conformed as appropriate) other than changes to
such legal



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr113.jpg]
98 opinions resulting from a Change in Law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent
and (ii) reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that such Refinancing Lenders are provided with the benefit of the
applicable Credit Documents. (d) Required Terms. The terms, provisions and
documentation of the Refinancing Term Loans and Refinancing Term Commitments or
the Refinancing Revolving Loans and Refinancing Revolving Commitments, as the
case may be, of any Class shall be as agreed between the Borrower and the
applicable Refinancing Lenders providing such Refinancing Commitments, and
except as otherwise set forth herein, to the extent not identical to any Class
of Term Loans or Revolving Credit Commitments, as applicable, each existing on
the Refinancing Facility Closing Date, shall be consistent with clauses (i) and
(ii) below, as applicable, and otherwise reasonably satisfactory to the
Administrative Agent. In any event: (i) the Refinancing Term Loans: (A) (I)
shall rank pari passu in right of payment with the Obligations, (II) shall be
secured by the Collateral and shall rank pari passu in right of security with
the Obligations and (III) shall be guaranteed by the Guarantors; (B) as of the
Refinancing Facility Closing Date, shall not have a final scheduled maturity
date earlier than the Maturity Date of the Refinanced Debt; (C) (I) as of the
Refinancing Facility Closing Date, shall not have a Weighted Average Life to
Maturity shorter than the remaining Weighted Average Life to Maturity of the
Refinanced Debt and (II) shall have an amortization schedule as determined by
the Borrower and the applicable Refinancing Lenders; (D) shall have an
all-in-yield (whether in the form of interest rate margin, OID or otherwise)
determined by the Borrower and the applicable Refinancing Term Lenders; (E)
shall have fees determined by the Borrower and the applicable Refinancing Term
Loan arranger(s); (F) may participate on (I) a pro rata basis, less than pro
rata basis or greater than pro rata basis in any voluntary prepayments of Term
Loans hereunder and (II) a pro rata basis or less than pro rata basis (but not
on a greater than pro rata basis (except for prepayments of any Class or Classes
of Term Loans with a Maturity Date preceding the Maturity Date of the remaining
Classes of Term Loans then outstanding or made with the proceeds of Refinancing
Facilities)) in any mandatory prepayments of Term Loans hereunder; and



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr114.jpg]
99 (G) shall not have a greater principal amount than the principal amount of
the Refinanced Debt plus accrued interest, fees, premiums (if any) and penalties
payable by the terms of such tranche of Incremental Term Loans and reasonable
fees, expenses, OID and upfront fees associated with the incurrence of such
Refinancing Term Loans; and (ii) the Refinancing Revolving Commitments and
Refinancing Revolving Loans: (A) (I) shall rank pari passu in right of payment
with the Obligations, (II) shall be secured by the Collateral and shall rank
pari passu in right of security with the Obligations and (III) shall be
guaranteed by the Guarantors; (B) shall not have a final scheduled maturity date
or commitment reduction date earlier than the Maturity Date or commitment
reduction date, respectively, with respect to the Refinanced Debt; (C) shall
have an all-in-yield (whether in the form of interest rate margin, OID or
otherwise) determined by the Borrower and the applicable Refinancing Revolving
Lenders; (D) shall have fees determined by the Borrower and the applicable
Refinancing Revolving Commitments arranger(s); (E) shall provide that the
borrowing and repayment (except for (1) payments of interest and fees at
different rates on Refinancing Revolving Commitments (and related outstandings),
(2) repayments required upon the Maturity Date of the Refinancing Revolving
Commitments and (3) repayment made in connection with a permanent repayment and
termination of commitments (in accordance with clause (F) below)) of Loans with
respect to Refinancing Revolving Commitments after the associated Refinancing
Facility Closing Date shall be made on a pro rata basis or less than a pro rata
basis (but not more than a pro rata basis) with all other Revolving Credit
Commitments then existing on the Refinancing Facility Closing Date, (F) may
provide that the permanent repayment of Revolving Credit Loans with respect to,
and termination or reduction of, Refinancing Revolving Commitments after the
associated Refinancing Facility Closing Date be made on a pro rata basis or less
than pro rata basis (but not on a greater than pro rata basis other than with
respect to any termination of undrawn Revolving Credit Commitments or a
permanent repayment of any Class of Revolving Credit Commitments (1) with the
proceeds of a Refinancing Facility or (2) that mature earlier than other
outstanding Classes of Revolving Credit Commitments) with all other Revolving
Credit Commitments, and



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr115.jpg]
100 (G) shall not have a greater principal amount than the principal amount of
the Refinanced Debt plus accrued interest, fees, premiums (if any) and penalties
payable by the terms of such tranche of Revolving Credit Loans and reasonable
fees, expenses, OID and upfront fees associated with the incurrence of such
Refinancing Revolving Commitments; (e) Refinancing Amendment. Commitments in
respect of Refinancing Term Loans and Refinancing Revolving Commitments shall
become additional Commitments pursuant to an amendment (a “Refinancing
Amendment”) to this Agreement and, as appropriate, the other Credit Documents,
executed by the Borrower, each Refinancing Lender providing such Commitments and
the Administrative Agent. The Refinancing Amendment may, without the consent of
any other Credit Party, Administrative Agent or Lender, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.20, including any
amendments necessary to establish the Refinancing Loans and/or Refinancing
Commitments as a new Class or tranche of Loans and such other technical
amendments as may be necessary or appropriate in the reasonable opinion of the
Administrative Agent and the Borrower in connection with the establishment of
such new Class or tranche (including to preserve the pro rata treatment of the
refinanced and non-refinanced Classes or tranches and to provide for the
reallocation of participation in Letters of Credit or Swingline Loans upon the
expiration or termination of the commitments under any Class or tranche), in
each case on terms consistent with this Section 2.20. The Borrower will use the
proceeds of the Refinancing Term Loans and Refinancing Revolving Commitments to
extend, renew, replace, repurchase, retire or refinance, substantially
concurrently, the applicable Refinanced Debt. (f) Reallocation of Revolving
Credit Exposure. Upon any Refinancing Facility Closing Date on which Refinancing
Revolving Commitments are effected pursuant to this Section 2.20, (a) each of
the Revolving Credit Lenders shall assign to each of the Refinancing Revolving
Lenders, and each of the Refinancing Revolving Lenders shall purchase from each
of the Revolving Credit Lenders, at the principal amount thereof, such interests
in the Refinancing Revolving Loans outstanding on such Refinancing Facility
Closing Date as shall be necessary in order that, after giving effect to all
such assignments and purchases, such Revolving Credit Loans will be held by
existing Revolving Credit Lenders and Refinancing Revolving Lenders ratably in
accordance with their Revolving Credit Commitments after giving effect to the
addition of such Refinancing Revolving Commitments to the Revolving Credit
Commitments, (b) each Refinancing Revolving Commitment shall be deemed for all
purposes a Revolving Credit Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Credit Loan and (c) each Refinancing
Revolving Lender shall become a Lender with respect to the Incremental Revolving
Commitments and all matters relating thereto. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing and prepayment requirements in
Section 2.02(a) and 2.06(a)(i) of this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence. (g) This
Section 2.20 shall supersede any provisions in Section 2.12 or 11.01 to the
contrary.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr116.jpg]
101 ARTICLE 3 TAXES, YIELD PROTECTION AND ILLEGALITY Section 3.01. Taxes. (a)
Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i) Any and all payments by or on account of any obligation of the Credit
Parties hereunder or under any other Credit Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require any Credit Party
or the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by such Credit
Party or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
(ii) If the Credit Parties or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Credit Parties shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including any withholding or deductions applicable
to additional sums payable under this Section) the Administrative Agent, any
Lender or the L/C Issuer, as the case may be, receives an amount equal to the
sum it would have received had no such withholding or deduction been made. (iii)
If any Credit Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then such Credit Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, such Credit Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount so withheld or deducted by it to the relevant Governmental Authority
in accordance with such Laws, and to the extent that the withholding or
deduction is made on account of Indemnified Taxes or Other Taxes, the sum
payable by such Credit Party shall be increased as necessary so that after any
required withholding or the making of all required deductions (including any
withholding or deductions applicable to additional sums payable under this
Section) the



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr117.jpg]
102 Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made. (b) Payment of Other Taxes by the Credit Parties. Without
duplication of other amounts payable by the Borrower under this Section 3.01,
the Credit Parties shall timely pay any Other Taxes to the relevant Governmental
Authority, or at the option of the Administrative Agent timely reimburse it for
the payment of any Other Taxes, in accordance with applicable Laws. (c) Tax
Indemnification. (i) Without limiting the provisions of subsection (a) or (b)
above, the Credit Parties shall, and do hereby, indemnify the Administrative
Agent, each Lender and the L/C Issuer, and shall make payment in respect thereof
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) paid or
payable by the Credit Parties or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, whether
or not such Indemnified Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender or
the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error. (ii) Without limiting the
provisions of subsection (a) or (b) above, each Lender and the L/C Issuer shall,
and does hereby, indemnify each Credit Party and the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor,
against (i) any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the reasonable and
documented out-of-pocket fees, charges and disbursements of any counsel for each
Credit Party and the Administrative Agent) incurred by or asserted against such
Credit Party or the Administrative Agent by any Governmental Authority as a
result of the failure by such Lender or the L/C Issuer, as the case may be, to
deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered by such Lender or the L/C Issuer, as the
case may be, to such Credit Party or the Administrative Agent pursuant to
subsection (e) and (ii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
this Credit Agreement or any other Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Government Authority.
Each Lender and the L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or the L/C
Issuer, as the case may be, under this Credit Agreement or any other



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr118.jpg]
103 Credit Document against any amount due to the Administrative Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations. (d) Evidence of Payments. As soon as practicable, after any payment
of Taxes by any Credit Party to a Governmental Authority as provided in this
Section 3.01, the Credit Party shall deliver (or cause to be delivered) to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of any return
required by Law to report such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent. (e) Status of Lenders; Tax
Documentation. (i) Each Lender shall deliver to the Borrower and to the
Administrative Agent, at the time or times prescribed by applicable Laws or when
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Laws or by the
taxing authorities of any jurisdiction and such other reasonably requested
information as will permit the Borrower or the Administrative Agent, as the case
may be, to determine whether or not payments made hereunder or under any other
Credit Document are subject to Taxes, if applicable, the required rate of
withholding or deduction, such Lender’s entitlement to any available exemption
from, or reduction of, applicable Taxes in respect of all payments to be made to
such Lender by the Borrower pursuant to this Credit Agreement or otherwise to
establish such Lender’s status for withholding tax purposes in the applicable
jurisdiction and (D) whether or not payments made hereunder or under any other
Credit Document are subject to backup withholding taxes or information reporting
requirement. Notwithstanding anything to the contrary in this Section
3.01(e)(i), the completion, execution and submission of such documentation
(other than such documentation set forth in Section 3.01(e)(ii)(A), (ii)(B) and
(ii)(C) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. (ii) Without limiting the generality of the
foregoing, if the Borrower is a resident for tax purposes in the United States:
(A) Any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
request of such Borrower and the Administrative Agent) executed originals of
Internal Revenue Service Form W-9 or such other documentation or information
prescribed by



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr119.jpg]
104 applicable Laws or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent, as
the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. (B) Each Foreign Lender to
the extent that it is legally entitled to do so shall deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:
(1) executed originals of Internal Revenue Service Form W-8 BEN or W-8 BEN-E, as
applicable, claiming eligibility for benefits of an income tax treaty to which
the United States is a party, with respect to (x) payments of interest under any
Credit Document pursuant to the “interest” article of such tax treaty, and (y)
any other applicable payments under any Credit Document pursuant to the
“business profits” or “other income” article of such tax treaty, (2) executed
originals of Internal Revenue Service Form W-8 ECI, (3) to the extent a Foreign
Lender is not the beneficial owner, executed originals of Internal Revenue
Service Form W-8 IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a certificate as required under Section 3.01(e)(ii)(B)(4), IRS Form
W-8, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a certificate as required
under Section 3.01(e)(ii)(B)(4) on behalf of each such direct and indirect
partner, (4) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Internal Revenue
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of section 881(c)(3)(A) of the Internal Revenue Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of Internal Revenue Service Form W-8 BEN or W-8 BEN-E, as
applicable, or



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr120.jpg]
105 (5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made. (C) If a payment
made to a Lender under any Credit Document would be subject to United States
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Administrative Agent and the Borrower at the time or
times prescribed by Law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Internal Revenue
Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (C), “FATCA” shall include any amendments
made to FATCA after the Closing Date. (iii) On or before the date the
Administrative Agent becomes a party to this Agreement, the Administrative Agent
shall provide to the Borrower, two duly-signed, properly completed copies of the
IRS Form W-9 or any successor thereto. At any time thereafter, the
Administrative Agent shall provide updated documentation previously provided or
a successor form thereto) when any documentation previously delivered has
expired or become obsolete or invalid or otherwise upon the reasonable request
of the Borrower. (iv) Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification, provide such successor form, or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so (v) Each Lender shall promptly notify the Borrower and
the Administrative Agent of any change in circumstances that would modify or
render invalid any claimed exemption or reduction, and take such steps as shall
not be materially disadvantageous to it, in the reasonable judgment of such
Lender, and as may be reasonably necessary (including the re-designation of its
Lending Office) to avoid any requirement of applicable Laws of any jurisdiction



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr121.jpg]
106 that the Borrower or the Administrative Agent make any withholding or
deduction for taxes from amounts payable to such Lender. (vi) Each of the Credit
Parties shall promptly deliver to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender shall reasonably request, on or prior to the
Closing Date (or such later date on which it first becomes a Credit Party), and
in a timely fashion thereafter, such documents and forms required by any
relevant taxing authorities under the Laws of any jurisdiction, duly executed
and completed by such Credit Party, as are required to be furnished by such
Lender or the Administrative Agent under such Laws in connection with any
payment by the Administrative Agent or any Lender of Taxes or Other Taxes, or
otherwise in connection with the Credit Documents, with respect to such
jurisdiction. (f) Treatment of Certain Refunds. If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Credit Party or with respect to which any Credit Party has
paid additional amounts pursuant to this Section, it shall pay to such Credit
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Credit Party under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses and net of any loss or gain realized in the
conversion of such funds from or to another currency incurred by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that each Credit Party, upon
the request of the Administrative Agent, such Lender or the L/C Issuer, agrees
to repay the amount paid over to such Credit Party (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to the Credit Parties, any of their Subsidiaries or any other
Person. (g) Survival. Each party’s obligation under Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document. Section 3.02. Illegality. If any Lender reasonably determines that any
Law has made it unlawful, or that any Governmental Authority has asserted that
it is unlawful, for any Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to the
Eurocurrency Rate, or to determine or charge interest rates based upon the
Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligation of
such Lender to make or continue Eurocurrency Rate Loans or to convert Base Rate
Loans to Eurocurrency Rate Loans shall be suspended and if such



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr122.jpg]
107 notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurocurrency
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon the Borrower’s receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all of such Lender’s Eurocurrency Rate Loans to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate component of the
Base Rate with respect to any Base Rate Loans, the Administrative Agent shall
during the period of such suspension compute the Base Rate applicable to such
Lender without reference to the Eurocurrency Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted. Section 3.03.
Inability to Determine Rates. If (x) the Administrative Agent reasonably
determines that for any reason in connection with any request for a Eurocurrency
Rate Loan or a conversion to or continuation thereof that Dollar deposits are
not being offered to banks in the London interbank market, the applicable amount
or the applicable Interest Period for such Eurocurrency Rate Loan, adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or
(y) the Required Lenders notify the Administrative Agent that the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan, or in connection with an existing or proposed Base Rate Loan which is
based on the Eurocurrency Rate, does not adequately and fairly reflect the cost
to such Lenders of funding such Loan, the Administrative Agent will promptly
notify the Borrower and Lenders. Thereafter, (x) the obligation of the Lenders
to make or maintain such Eurocurrency Rate Loans shall be suspended and (y) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders in the case of clause (y) of the previous sentence) revokes such notice.
Upon receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans or conforming Eurocurrency Rate Loans, as
appropriate, in the amount specified therein. Section 3.04. Increased Cost;
Capital Adequacy. (a) Increased Costs Generally. If any Change in Law shall:



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr123.jpg]
108 (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurocurrency Rate or
contemplated by Section 3.04(e) hereof) or the L/C Issuer; (ii) subject any
Lender or the L/C Issuer to any tax of any kind whatsoever with respect to this
Credit Agreement, any Letter of Credit, any participation in a Letter of Credit
or any Eurocurrency Rate Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for (A)
Indemnified Taxes or Other Taxes covered by Section 3.01(a) and Section 3.01(b),
(B) the imposition of, or any change in the rate of, any Taxes described in
clauses (c) through (f) of the definition of Excluded Tax and (C) Connection
Income Taxes) payable by such Lender or the L/C Issuer; or (iii) impose on any
Lender or the L/C Issuer or the London interbank market any other condition,
cost or expense affecting this Credit Agreement or Eurocurrency Rate Loans made
by such Lender or any Letter of Credit or participation therein; and the result
of any of the foregoing shall be to increase the cost to such Lender of making
or maintaining any Eurocurrency Rate Loan, the interest on which is determined
by reference to the Eurocurrency Rate (or of maintaining its obligation to make
any such Loan), or to increase the cost to such Lender or the L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Borrower will pay, or cause to be
paid, to such Lender or the L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or the L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered. (b) Capital
Requirements. If any Lender or the L/C Issuer reasonably determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Credit Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by the L/C Issuer, to a level below that which such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the L/C Issuer’s policies and the policies of such Lender’s or the
L/C Issuer’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender or the L/C Issuer,
as the case may be, such additional amount or amounts as will compensate such
Lender or L/C Issuer or such Lender’s or the L/C Issuer’s holding company for
any such reduction suffered.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr124.jpg]
109 (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or the L/C Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof. (d) Delay in Requests.
Failure or delay on the part of any Lender or the L/C Issuer to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s or the L/C Issuer’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the L/C Issuer pursuant to the foregoing provisions of this Section
for any increased costs incurred or reductions suffered more than six months
prior to the date that such Lender or the L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).
(e) Reserves on Eurocurrency Rate Loans. Without duplication of amounts paid
pursuant to the definition of “Eurocurrency Rate,” the Borrower shall pay, or
cause to be paid, to each Lender, as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous requirement of any
central banking or financial regulatory authority imposed in respect of the
maintenance of the Commitments or the funding of the Eurocurrency Rate Loans,
such additional costs (expressed as a percentage per annum and rounded upwards,
if necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan; provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice. Section 3.05. Compensation for
Losses. Upon written demand of any Lender (with a copy to the Administrative
Agent) from time to time, which demand shall set forth in reasonable detail the
basis for requesting such compensation, the Borrower shall promptly compensate,
or cause to be compensated, such Lender for and hold such Lender harmless from
any loss, cost or expense incurred by it as a result of: (a) any continuation,
conversion, payment or prepayment of any Eurocurrency Rate Loan on a day other
than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); (b) any failure
by the Borrower (for a reason other than the failure of such Lender to make a
Loan) to prepay, borrow, continue or convert any Eurocurrency Rate Loan on the
date or in the amount notified by the Borrower; or



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr125.jpg]
110 (c) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13; including any loss or expense (excluding loss of
anticipated profits, any foreign exchange losses or margin) arising from the
liquidation or redeployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrower shall
also pay, or cause to be paid, any customary administrative fees charged by such
Lender in connection with the foregoing. A certificate of a Lender setting forth
in reasonable detail the amount or amounts necessary to compensate such Lender
as specified in this Section and delivered to the Borrower shall be conclusive
absent manifest error. Section 3.06. Mitigation Obligations; Replacement of
Lenders. (a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender (including the L/C Issuer) or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender (including the L/C Issuer) gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or issuing or participating in
Letters of Credit hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any material unreimbursed
cost or expense and would not otherwise be materially disadvantageous to such
Lender in any material economic, legal or regulatory respect; provided that
nothing in this Section 3.06(a) shall affect or postpone any Obligations of the
Borrower or the rights of the Lenders under this Article 3. The Borrower hereby
agrees to pay, or cause to be paid, all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment. (b) If any
Lender requests compensation by the Borrower under Section 3.04, the Borrower
may, by notice to such Lender (with a copy to the Administrative Agent), suspend
the obligation of such Lender to make or continue Eurocurrency Rate Loans from
one Interest Period to another Interest Period, or to convert Base Rate Loans
into Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(d)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested. (c) If the obligation
of any Lender to make or continue any Eurocurrency Rate Loan or to convert Base
Rate Loans into Eurocurrency Rate Loans shall be suspended pursuant to Section
3.06(b) hereof, such Lender’s applicable Eurocurrency Rate Loans shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
any immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr126.jpg]
111 (i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and (ii) all Loans that would otherwise be made
or continued from one Interest Period to another by such Lender as Eurocurrency
Rate Loans shall be made or continued instead as Base Rate Loans (if possible),
and all Base Rate Loans of such Lender that would otherwise be converted into
Eurocurrency Rate Loans shall remain as Base Rate Loans. (d) If any Lender gives
notice to a Borrower (with a copy to the Administrative Agent) that the
circumstances specified in Section 3.01, Section 3.02, Section 3.03 or Section
3.04 hereof that gave rise to the conversion of such Lender’s Eurocurrency Rate
Loans pursuant to this Section 3.06 no long exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when
Eurocurrency Rate Loans made by other Lenders are outstanding, such Lender’s
Base Rate Loans shall be automatically converted irrespective of whether such
conversion results in greater than ten Interest Periods (as adjusted pursuant to
Section 2.02(f)) being outstanding under this Agreement, on the first day(s) of
the next succeeding Interest Period(s) for such outstanding Eurocurrency Rate
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding Eurocurrency Rate Loans and by such Lender are held
pro rata (as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments. (e) Replacement of Lenders. If any
Lender requests compensation under Section 3.04, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, or if any Lender gives notice
pursuant to Section 3.02, or if any Lender is then a Defaulting Lender, the
Borrower may replace such Lender in accordance with Section 11.13. Section 3.07.
Survival Losses. All of the Borrower’s obligations under this Article 3 shall
survive termination of the Commitments hereunder and repayment of the
Obligations. ARTICLE 4 GUARANTY Section 4.01. The Guaranty. (a) Each of the
Guarantors hereby jointly and severally guarantees to the Administrative Agent
and each of the holders of the Obligations as hereinafter provided, as primary
obligor and not as surety, the prompt payment of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof. The Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr127.jpg]
112 renewal of any of the Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal. (b) Notwithstanding any provision
to the contrary contained herein or in any other of the Credit Documents or Swap
Contracts, the obligations of each Guarantor (in its capacity as such) under
this Credit Agreement and the other Credit Documents and Swap Contracts shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable Law. Section 4.02. Obligations
Unconditional. (a) The obligations of the Guarantors under Section 4.01 are
joint and several, absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Credit
Documents or other documents relating to the Obligations, or any substitution,
compromise, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable Law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor (other than payment or performance), it being the intent of this
Section 4.02 that the obligations of the Guarantors hereunder shall be absolute
and unconditional under any and all circumstances. Each Guarantor agrees that
such Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against any other Guarantor for amounts paid under this Article 4
until such time as the Obligations have been paid in full and the commitments
relating thereto have expired or terminated. (b) It is agreed that, to the
fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above: (i) at any
time or from time to time, without notice to any Guarantor, the time for any
performance of or compliance with any of the Obligations shall be extended, or
such performance or compliance shall be waived; or (ii) any of the acts
mentioned in any of the provisions of any of the Credit Documents, or other
documents relating to the obligations or any other agreement or instrument
referred to therein shall be done or omitted. (c) With respect to its
obligations hereunder, each Guarantor hereby expressly waives diligence,
presentment, demand of payment, protest, notice of acceptance of the guaranty
given hereby and of extensions of credit that may constitute obligations
guaranteed hereby, notices of amendments, waivers, consents and supplements to
the Credit Documents and other documents relating to the Obligations, or the
compromise, release or exchange of collateral or security, and all other notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Obligations exhaust any right, power or remedy or proceed against any Person
under any of the Credit Documents or any other documents relating to the
Obligations or any other agreement or instrument referred to therein, or against
any other Person under any other guarantee of, or security for, any of the
Obligations.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr128.jpg]
113 Section 4.03. Reinstatement. Neither the Guarantors’ obligations hereunder
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of the Borrower, by reason of the
Borrower’s bankruptcy or insolvency or by reason of the invalidity or
unenforceability of all or any portion of the Obligations. In addition, the
obligations of each Guarantor under this Article 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each holder of the Obligations on demand for all
reasonable and documented costs and expenses (including reasonable and
documented attorneys’ fees and disbursements) incurred by the Administrative
Agent or such holder of the Obligations in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Debtor Relief Law. Section 4.04. Certain
Waivers. Each Guarantor acknowledges and agrees that the guaranty given hereby
may be enforced without the necessity of resorting to or otherwise exhausting
remedies in respect of any other security or collateral interests, and without
the necessity at any time of having to take recourse against the Borrower or any
other Person or against any collateral securing the Obligations or otherwise,
and it will not assert any right to require that action first be taken against
the Borrower or any other Person (including any co- guarantor) or pursuit of any
other remedy or enforcement of any other right, and nothing contained herein
shall prevent or limit action being taken against the Borrower hereunder, under
the other Credit Documents or the other documents and agreements relating to the
Obligations or from foreclosing on any security or collateral interests relating
hereto or thereto, or from exercising any other rights or remedies available in
respect thereof, if the Guarantors shall not timely perform their obligations,
and the exercise of any such rights and completion of any such foreclosure
proceedings shall not constitute a discharge of the Guarantors’ obligations
hereunder unless as a result thereof, the Obligations shall have been paid in
full and the commitments relating thereto shall have expired or terminated, it
being the purpose and intent that the Guarantors’ obligations hereunder be
absolute, irrevocable, independent and unconditional. Each Guarantor agrees that
such Guarantor shall have no right of recourse to security for the Obligations,
except through the exercise of rights of subrogation pursuant to Section 4.02(a)
and through the exercise of rights of contribution pursuant to Section 4.06.
Section 4.05. Remedies. The Guarantors agree that, to the fullest extent
permitted by Law, as between the Guarantors, on the one hand, and holders of the
Obligations, on the other hand, the Obligations may be declared to be forthwith
due and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances specified in Section 9.02))
for purposes of Section 4.01. notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.01. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr129.jpg]
114 Collateral Documents and that the holders of the Obligations may exercise
their remedies thereunder in accordance with the terms thereof. Section 4.06.
Rights of Contribution. The Guarantors hereby agree as among themselves that, in
connection with payments made hereunder, each Guarantor shall have a right of
contribution from each other Guarantor in accordance with applicable Law. Such
contribution rights shall be subordinate and subject in right of payment to the
Obligations until such time as the Obligations have been irrevocably paid in
full and the commitments relating thereto shall have expired or been terminated,
and none of the Guarantors shall exercise any such contribution rights until the
Obligations have been irrevocably paid in full and the commitments relating
thereto shall have expired or been terminated. Section 4.07. Guaranty of
Payment; Continuing Guarantee. The guarantee given by the Guarantors in this
Article 4 is a guaranty of payment and not of collection, is a continuing
guaranty, and shall apply to all Obligations whenever arising. Section 4.08.
Keepwell. Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under the guaranty given hereby in respect of the Swap
Obligations; provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 4.08 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 4.08, or
otherwise under the guaranty given hereby, voidable under applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. The obligations of each Qualified ECP Guarantor under this
Section 4.08 shall remain in full force and effect until the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations (other than (i) contingent indemnification obligations as to which
no claim has been asserted, (ii) Obligations described in clauses (b) and (c) of
the definition thereof and (iii) any Letter of Credit that has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the L/C Issuer or such Letter of Credit has been deemed reissued under another
agreement reasonably acceptable to the L/C Issuer). Each Qualified ECP Guarantor
intends that this Section 4.08 constitute, and this Section 4.08 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. Section 4.09. Release of Guarantors. If, in compliance with the
terms and provisions of the Credit Documents, any Guarantor ceases to be a
Restricted Subsidiary or becomes an Excluded Subsidiary as a result of a
transaction or designation permitted hereunder (any such Guarantor, a
“Transferred Guarantor”), such Transferred Guarantor shall be automatically
released from its obligations under this Agreement (including under Section
11.04 hereof) and its obligations to pledge and grant any Collateral owned by it
pursuant to any Collateral Document and, so long as the Borrower shall have
provided the Administrative Agent and Collateral Agent such certifications or
documents as any such Agent shall reasonably request, the Administrative Agent
and Collateral Agent shall take such actions as are necessary to effect each
release described in this Section 4.09 in accordance with the relevant
provisions of the Collateral Documents; provided, however, that the release of
any Subsidiary Guarantor from its obligations under this Agreement if such
Subsidiary Guarantor becomes an Excluded Subsidiary shall only be permitted if
at the time such Subsidiary Guarantor becomes an Excluded Subsidiary of such
type (1) after giving pro forma effect to such release and the consummation of
the transaction



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr130.jpg]
115 that causes such Person to be an Excluded Subsidiary of such type, the
Borrower is deemed to have made a new Investment in such Person (as if such
Person were then newly acquired) and such Investment is permitted at such time
and (2) a Responsible Officer of the Borrower certifies to the Administrative
Agent compliance with the preceding clause (1); provided, further, that no such
release shall occur if such Subsidiary Guarantor continues to be a guarantor in
respect of any Incremental Equivalent Debt, any Refinancing Equivalent Debt or
any Permitted Refinancing in respect of any of the foregoing. ARTICLE 5
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS Section 5.01. Conditions to the
Closing Date. The obligation of the L/C Issuer and each Lender to make the
initial Credit Extensions on the Closing Date shall, in each case, be subject to
satisfaction (or waiver in accordance with Section 11.01) of the following
conditions: (a) Credit Documents. Receipt by the Administrative Agent of
executed counterparts of the following documents, in each case, executed by the
Credit Parties party thereto: 1. this Credit Agreement; 2. the Security
Agreement; 3. the Perfection Certificate; 4. the Intellectual Property Security
Agreements for filing in the United States Patent and Trademark Office and the
United States Copyright Office; 5. Notes, if requested by a Lender at least
three (3) Business Days in advance of the Closing Date; and 6. a Loan Notice.
(b) Opinions of Counsel. Receipt by the Administrative Agent, on behalf of
itself and the Lenders, of customary opinions of legal counsel from (i) Ropes &
Gray LLP, New York Counsel to the Credit Parties and (ii) Knightlinger & Gray,
LLP, Indiana counsel to Microsemi Corp. – Memory and Storage Solutions. (c)
Organization Documents, Resolutions, Etc. Receipt by the Administrative Agent of
the following: (i) with respect to each Credit Party, copies of the Organization
Documents of such Credit Party certified to be true and complete as of a recent
date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a Responsible Officer of such Credit Party to be true and correct
as of the Closing Date;



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr131.jpg]
116 (ii) with respect to each Credit Party, such certificates of resolutions or
other action, incumbency certificates and/or other certificates of Responsible
Officers of such Credit Party as the Administrative Agent may reasonably require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Credit Agreement and the other Credit Documents to which such Credit Party is a
party; and (iii) good standing certificates for each Credit Party as of recent
date in its state of organization or formation. (d) Personal Property
Collateral. Receipt by the Administrative Agent of (i) all certificates
evidencing any certificated Capital Stock or equity interests of the Borrower’s
direct or indirect Subsidiaries pledged pursuant to the Security Agreement,
together with undated stock powers duly executed in blank attached thereto, and
(ii) evidence that all other actions, recordings and filings required by the
Collateral Documents that the Administrative Agent may deem reasonably necessary
to satisfy the Collateral and Guarantee Requirement shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent; provided, however, that, to the extent any of the
requirements set forth in clauses (i) and (ii) of this clause (d), including the
delivery of documents and instruments necessary to satisfy the Collateral and
Guarantee Requirement, cannot be provided or perfected after the Borrower’s use
of commercially reasonable efforts to do so without undue burden or expense
(except for the execution and delivery of the Security Agreement and perfection
of security interests created thereunder to the extent that a Lien on the
Collateral may be perfected (x) by the filing of a financing statement under the
Uniform Commercial Code or (y) by the delivery of stock certificates of the
Borrower and the Material Domestic Subsidiaries that are Wholly-Owned with
respect to which a Lien may be perfected upon closing by the delivery of a stock
certificate), then such requirement shall not constitute conditions precedent to
any Credit Extension on the Closing Date but the Borrower agrees to deliver, or
cause to be delivered, such documents and instruments, or take or cause to be
taken such other actions as may be required to perfect such security interests
within the time periods set forth on Schedule 7.15 (subject, in either case, to
extensions approved by the Administrative Agent in its reasonable discretion).
(e) Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower as of the Closing Date
certifying that the conditions specified in subsections (g), (h) and (i) of this
Section 5.01 have been satisfied as of the Closing Date. (f) Fees. Payment of
all fees and expenses required to be paid on the Closing Date (including fees
pursuant to the Fee Letter), including the reasonable and documented out-
of-pocket fees and expenses of counsel for the Administrative Agent and the
Arrangers that, in the case of such expenses, have been invoiced at least three
Business Days prior to the Closing Date (except as otherwise reasonably agreed
by the Borrower). (g) Consummation of Microsemi Acquisition. The Microsemi
Acquisition shall have been, or shall substantially concurrently with such
initial Credit Extension on the Closing Date be, consummated in accordance with
the terms of the Acquisition Agreement. The



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr132.jpg]
117 Acquisition Agreement shall not have been amended or waived, and no consents
shall have been given with respect thereto, in each case, in any material
respect by the Borrower and its Subsidiaries in a manner materially adverse to
the Lenders or the Arrangers (in each case, in their capacity as such) without
the consent of the Arrangers provided that (a) any amendment, waiver or consent
that results in a change in the amount of consideration required to consummate
the Microsemi Acquisition shall be deemed not to be materially adverse to the
Lenders or the Arrangers so long as (i) subject to clause (d) below, any
reduction shall be applied to reduce the Term Loan Facility, the use of cash
from the Borrower’s balance sheet and the proceeds from any common equity
issuance (if any) on a pro rata basis and (ii) any increase is funded by cash on
the Borrower’s balance sheet or the proceeds of common equity of the Borrower,
(b) the granting of any consent under the Acquisition Agreement that is not
materially adverse to the interests of the Lenders or the Arrangers shall not
otherwise constitute an amendment or waiver, (c) any change to the definition of
“Material Adverse Effect” in the Acquisition Agreement shall be deemed
materially adverse to the Lenders and the Arrangers and (d) any reduction in the
purchase price of the Acquisition in excess of 10% shall be deemed materially
adverse to the Lenders and the Arrangers. (h) Accuracy of Representations and
Warranties. (i) The Specified Representations shall be true and correct in all
material respects (except for representations and warranties that are already
qualified by materiality, which representations and warranties shall be true and
correct after giving effect to such materiality qualifier); and (ii) the
Acquisition Agreement Representations shall be true and correct in all material
respects but only to the extent that the Borrower has the right (taking into
account any applicable cure provisions), pursuant to the Acquisition Agreement,
to terminate its obligations under the Acquisition Agreement to consummate the
Microsemi Acquisition (or the right not to consummate the Microsemi Acquisition
pursuant to the Acquisition Agreement) as a result of a breach of such
representations and warranties. (i) No Target Material Adverse Effect. Since
March 23, 2016, except as set forth in the disclosure schedules to the
Acquisition Agreement, there shall not have been a Target Material Adverse
Effect or the occurrence of any change, effect, event, occurrence, state of
facts or development, which would, individually or in the aggregate, be
reasonably likely to have a Target Material Adverse Effect. (j) Solvency
Certificate. Receipt by the Administrative Agent of the Solvency Certificate.
(k) Financial Statements. Receipt by the Administrative Agent of (i) the
Historical Financial Statements and (ii) the Pro Forma Financial Statements. (l)
Refinancing. Receipt by the Administrative Agent of reasonably satisfactory
evidence that (A) all indebtedness under that certain Credit Agreement, dated as
of October 12, 2012, by and among the Borrower, KeyBank National Association, as
administrative



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr133.jpg]
118 agent, and the lenders and other parties thereto (as amended, restated,
supplemented or otherwise modified through the Closing Date) has been paid in
full, and all commitments and guaranties in connection therewith have been
terminated and released and (B) the guarantees of the Target and/or its
Subsidiaries, and any security interests granted in the Target, its Subsidiaries
and their assets have been terminated and released under (I) that certain
Guarantee and Collateral Agreement, dated as of January 15, 2016, by and among
Microsemi Corporation, the other Grantors (as defined therein) party thereto and
Morgan Stanley Senior Funding, Inc. and (II) that certain Indenture, dated as of
January 15, 2016, by and among Microsemi Corporation, the guarantors named
therein and U.S. Bank National Association (collectively, the “Refinancing”).
(m) Patriot Act. Receipt by the Administrative Agent, at least three (3)
Business Days prior to the Closing Date, of all documentation and other
information relating to the Borrower and the other Credit Parties that are
required by regulatory authorities under applicable “know-your-customer” rules
and regulations, including the Act, to the extent requested by the
Administrative Agent in writing from the Borrower at least ten (10) Business
Days prior to the Closing Date. Without limiting the generality of the
provisions of Section 10.04, for purposes of determining compliance with the
conditions specified in this Section 5.01, each Lender that has signed this
Credit Agreement shall be deemed to have consented to, approved or accepted or
to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or reasonable acceptable or satisfactory to a Lender
unless the Administrative Agent shall have received notice from such Lender
prior to the proposed Closing Date specifying its objection thereto. Section
5.02. Conditions to all Credit Extensions after the Closing Date. The obligation
of each Lender to honor any Request for Credit Extension after the Closing Date
is subject to the satisfaction (or waiver in accordance with Section 11.01) of
the following conditions precedent: (a) The representations and warranties of
the Borrower and each other Credit Party contained in Article 6 or any other
Credit Document shall be true and correct in all material respects on and as of
the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date; provided, however, that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates, and except that for purposes of this Section 5.02, the
representations and warranties contained in subsections (a) and (b) of Section
6.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 7.01. (b) Other than in
connection with the initial Credit Extensions on the Closing Date, no Default or
Event of Default shall exist immediately before or immediately after giving
effect to such Credit Extension. (c) The Administrative Agent, the L/C Issuer
and/or the Swingline Lender shall have received a Request for Credit Extension
in accordance with the requirements hereof.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr134.jpg]
119 Each Request for Credit Extension (other than a Loan Notice requesting only
a conversion of Loans to other Types of Loans, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in Section 5.02(a) and
(b) have been satisfied (to the extent such conditions are required to be
satisfied with respect to such Credit Extension) on and as of the date of the
applicable Credit Extension. ARTICLE 6 REPRESENTATIONS AND WARRANTIES Each of
the Credit Parties represent and warrant to the Administrative Agent and the
Lenders, as of the Closing Date, the Amendment No. 1 Effective Date and each
other date on which such representations and warranties are required to be true
and correct pursuant to Section 5.02 or otherwise, that: Section 6.01.
Existence, Qualification and Power. Each Credit Party (a) is duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization; (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the Credit Documents to which it is a
party; and (c) is duly qualified and is licensed and in good standing (to the
extent such concept exists in such jurisdiction) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except, in each
case referred to in clause (a) (other than with respect to the Borrower), (b)(i)
or (c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. Section 6.02. Authorization; No Contravention.
The execution, delivery and performance by each Credit Party of each Credit
Document to which it is party, (a) have been duly authorized by all necessary
corporate or other organizational action, (b) do not and will not contravene the
terms of any of such Person’s Organization Documents; and (c) do not and will
not conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 8.01), or require any
payment to be made under any Contractual Obligation to which such Person is a
party or affecting such Person or the properties of such Person or any of its
Restricted Subsidiaries or any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or violate any Law applicable to such Person; except with
respect to any contravention, conflict or violation referred to in clause (c),
to the extent that such contravention, conflict or violation could not
reasonably be expected to have a Material Adverse Effect. Section 6.03.
Governmental Authorization; Other Consents. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Credit Party of this Credit Agreement or any other Credit Document
(other than as have already been obtained and are in full force and effect,
filings to perfect security interests granted pursuant to the Credit Documents
(except to the extent not required to be obtained, taken, given or made or in
full force and effect pursuant to the Collateral and Guarantee Requirement) and
those approvals, consents, exemptions,



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr135.jpg]
120 authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect). Section 6.04. Binding Effect. This Credit Agreement has been, and each
other Credit Document, when delivered hereunder, will have been, duly executed
and delivered by each Credit Party that is party thereto. This Credit Agreement
constitutes, and each other Credit Document when so delivered will constitute, a
legal, valid and binding obligation of such Credit Party, enforceable against
each Credit Party that is party thereto in accordance with its terms, except (a)
to the extent the enforceability thereof may be limited by applicable Debtor
Relief Laws affecting creditors’ rights generally and by equitable principles of
law (regardless of whether enforcement is sought in equity or at law) and (b)
for any filing necessary to perfect security interests granted pursuant to the
Credit Documents. Section 6.05. Financial Statements. (a) The Annual Financial
Statements fairly present in all material respects the financial condition of
the Borrower and its Subsidiaries, as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein. (b) The Quarterly Financial Statements fairly present in all
material respects the financial condition of the Borrower and its Subsidiaries,
as of the date thereof and their results of operations for the period covered
thereby, in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and subject to the
absence of footnotes and to normal year-end audit adjustments. Section 6.06. No
Material Adverse Effect. Since the Closing Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect. Section 6.07.
Litigation. There are no actions, suits, investigations, criminal prosecutions,
civil investigative demands, imposition of criminal or civil fines or penalties,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
overtly threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, by or against the Borrower or any Restricted
Subsidiary or against any of their properties or revenues that either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect. Section 6.08. Labor Matters. Except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
there are no strikes or other labor disputes against the Borrower or any of its
Restricted Subsidiaries pending or, to the knowledge of the Borrower,
threatened. Section 6.09. Ownership of Property; Liens. The Borrower and its
Restricted Subsidiaries have good record and marketable title in fee simple to,
or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Restricted Subsidiaries is
not subject to Liens, other than Permitted Liens.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr136.jpg]
121 Section 6.10. Environmental Matters. Except with respect to any matters
that, either individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect: (a) Each Credit Party, and their
respective operations and properties, are in compliance with Environmental Laws,
which includes obtaining and maintaining all permits, licenses and other
approvals as required under any Environmental Law to carry on the business of
the Credit Parties; (b) neither the Borrower nor any of its Restricted
Subsidiaries have received or are subject to any claim under Environmental Laws;
(c) there has been no Release of Hazardous Materials on, at, under or from any
real property or facilities owned, operated or leased by any of the Credit
Parties, or, to the knowledge of the Borrower, real property formerly owned,
operated or leased by any Credit Party that, in any case, could reasonably be
expected to require the Borrower to perform any investigation, remedial activity
or corrective action or cleanup under Environmental Laws or could otherwise
reasonably be expected to result in the Borrower incurring Environmental
Liability. The Borrower and its Restricted Subsidiaries periodically conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law and Environmental Liabilities on their respective
businesses, operations and properties, and such Environmental Laws, claims and
Environmental Liabilities would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect. Section 6.11.
[Reserved]. Section 6.12. Taxes. The Borrower and its Restricted Subsidiaries
have filed all U.S. federal income and other material tax returns and reports
required to be filed, and have paid all taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those that are being contested in good
faith by appropriate proceedings and for which adequate reserves have been
provided in accordance with GAAP or that could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
Section 6.13. ERISA Compliance. (a) Except as could not reasonably be expected
to result in a Material Adverse Effect, each Plan is in compliance in all
material respects with the applicable provisions of ERISA, the Internal Revenue
Code and other federal or state Laws and each Credit Party and each ERISA
Affiliate is in compliance with ERISA, the Internal Revenue Code and other
applicable United States federal or United States state Laws with respect to
each Multiemployer Plan. Except as could not reasonably be expected to result in
a Material Adverse Effect, each Plan that is intended to qualify under Section
401(a) of the Internal Revenue Code is covered by a favorable determination
letter from the IRS (or an application for such a letter is currently pending
before the IRS with respect thereto) or is maintained under a prototype document
that has received a favorable opinion letter from the IRS and, to the best
knowledge of the Credit



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr137.jpg]
122 Parties, nothing has occurred that would prevent, or cause the loss of, such
qualification. Except as could not reasonably be expected to result in a
Material Adverse Effect, each Credit Party and each ERISA Affiliate have made
all required contributions that are due and owing to each Plan subject to
Section 412 of the Internal Revenue Code or Section 303 of ERISA and to each
Multiemployer Plan under Section 412 of the Internal Revenue Code or Section 304
of ERISA, and no application for a waiver of the minimum funding standard
pursuant to Section 412 of the Internal Revenue Code or Section 302 of ERISA has
been made with respect to any Plan. (b) There are no pending or, to the best
knowledge of the Credit Parties, threatened claims, actions or lawsuits, or
action by any Governmental Authority, with respect to any Plan that would
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that would reasonably be expected to result in a Material
Adverse Effect. (c) (i) No ERISA Event has occurred or is reasonably expected to
occur that could reasonably be expected to result in a Material Adverse Effect;
(ii) no Pension Plan has any Unfunded Pension Liability in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect; (iii)
neither any Credit Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability in an aggregate amount which could reasonably be
expected to result in a Material Adverse Effect (and no event has occurred that,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Sections 4201 of ERISA with respect to a Multiemployer Plan;
and (iv) neither any Credit Party nor any ERISA Affiliate has engaged in a
transaction involving any Pension Plan or Multiemployer Plan that would
reasonably be expected to be subject to Sections 4069 or 4212(c) of ERISA.
Section 6.14. Subsidiaries. As of the Closing Date (after giving effect to the
Transactions), no Credit Party has any Subsidiaries other than those
specifically disclosed in Schedule 6.14. The outstanding Capital Stock of each
Subsidiary that has been or is required to be pledged to the Collateral Agent
pursuant to the Collateral and Guarantee Requirement has been validly issued, is
owned free of Liens other than Permitted Liens, and with respect to any
outstanding shares of such Capital Stock of a corporation, such shares have been
validly issued and are fully paid and non-assessable. As of the Closing Date,
the outstanding shares of Capital Stock of each Subsidiary that have been or are
required to be pledged to the Collateral Agent pursuant to the Collateral and
Guarantee Requirement are not subject to any buy-sell, voting trust or other
shareholder agreement except as identified on Schedule 6.14. Section 6.15.
Margin Regulations; Investment Company Act. (a) The Credit Parties are not
engaged and will not engage, principally or as one of their important
activities, in the business of purchasing or carrying “margin stock” (within the
meaning of Regulation U issued by the FRB), or extending credit for the purpose
of purchasing or carrying margin stock. (b) Neither the Borrower nor any Credit
Party is or is required to be registered as an “investment company” under the
Investment Company Act of 1940. Section 6.16. Disclosure. No report, financial
statement, certificate or other written information furnished by or on behalf of
any Credit Party (other than projected financial



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr138.jpg]
123 information and information of a general economic or industry nature) to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Credit Agreement or delivered
hereunder or under any other Credit Document considered as a whole contain any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, not materially misleading in light of the
circumstances under which they were made (after giving effect to all supplements
and updates thereto); provided that, with respect to projected financial
information, the Credit Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time furnished; it being understood that such projections may vary from actual
results and that such variances may be material. Section 6.17. Compliance with
Laws. The Borrower and its Restricted Subsidiaries are in compliance with the
requirements of all Laws and all orders, writs, injunctions, settlements or
other agreements with any Governmental Authority and decrees having the force of
law applicable to them or to their properties, except in such instances in which
(i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (ii)
the failure to comply therewith, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. Section 6.18.
Collateral Documents. Each Collateral Document is effective to create in favor
of the Collateral Agent, for the benefit of the holders of the Obligations, a
legal, valid and enforceable security interest in the Collateral identified
therein, except to the extent that the enforceability thereof may be limited by
applicable Debtor Relief Laws affecting creditors’ rights generally and by
equitable principles of law (regardless of whether enforcement is sought in
equity or at law) and, together with such filings and other actions required to
be taken hereby or by the applicable Collateral Documents, the Collateral
Documents shall create a fully perfected first priority Lien on, and security
interest in, all right, title and interest of the grantors thereunder in such
Collateral (to the extent that such Liens may be perfected by the filing of a
financing statement or other appropriate action), in each case subject to no
other Lien (other than Permitted Liens). Notwithstanding anything herein
(including this Section 6.18) or in any other Credit Document to the contrary,
neither the Borrower nor any other Credit Party makes any representation or
warranty as to (A) the effects of perfection or non-perfection, the priority or
the enforceability of any pledge of or security interest in any Capital Stock of
any Foreign Subsidiary, or as to the rights and remedies of the Collateral Agent
or any Lender with respect thereto, under foreign Law, (B) the pledge or
creation of any security interest, or the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest to the extent such pledge, security interest, perfection or priority is
not required pursuant to the Collateral and Guarantee Requirement or (C) on the
Closing Date and until required pursuant to Section 7.12 or 5.01(d), the pledge
or creation of any security interest, or the effects of perfection or
non-perfection, the priority or enforceability of any pledge or security
interest to the extent not required on the Closing Date pursuant to Section
5.01(d). Section 6.19. Intellectual Property. The Borrower and its Restricted
Subsidiaries own, license or possess the right to use all of the trademarks,
service marks, trade names, domain names, copyrights, patents, patent rights,
licenses, technology, software, know-how database rights, design rights and
other intellectual property rights (collectively, “IP Rights”) that are



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr139.jpg]
124 reasonably necessary for the operation of their respective businesses as
currently conducted, and such IP Rights do not conflict with the rights of any
Person, except to the extent the absence of such IP Rights and such conflicts,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. The operation of the respective businesses of
the Borrower and its Restricted Subsidiaries as currently conducted does not
infringe upon any rights held by any Person except for such infringements,
individually or in the aggregate, which would not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any of the IP Rights
is pending or, to the knowledge of the Borrower, threatened in writing against
any Credit Party or any of the Restricted Subsidiaries, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Section 6.20. Solvency. On the Amendment No. 1
Effective Date, after giving effect to the transactions contemplated to occur on
the Amendment No. 1 Effective Date, the Borrower and its Restricted Subsidiaries
are, on a consolidated basis, Solvent. Section 6.21. Patriot Act; Sanctioned
Persons. (a) To the extent applicable, each Credit Party is in compliance, in
all material respects, with (i) the United States Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, (ii) the Act and (iii)
the United States Foreign Corrupt Practices Act of 1977, as amended (the
“FCPA”), the UK Bribery Act or other applicable anti-corruption laws. No part of
the proceeds of the Loans will be used, directly or, to the Borrower’s
knowledge, indirectly, for any payments to any official or employee of a
Governmental Authority, political party or official, or candidate for political
office in order to obtain, retain or direct business or obtain any improper
advantage, in each such case in violation of the FCPA, the UK Bribery Act or
other applicable anti- corruption laws. (b) Neither the Borrower, nor any of its
Subsidiaries, nor, to the knowledge of the Borrower, any director, officer,
employee, agent or controlled affiliate of the Borrower is an individual or
entity (for purposes of this Section 6.21(b), a “Person”) that is, or is owned
or controlled by Persons that are the subject of any sanctions (i) administered
or enforced by the United States, including the U.S. Department of the
Treasury’s Office of Foreign Assets Control, the United Nations Security
Council, the European Union or Her Majesty’s Treasury or other applicable
sanctions authority, (ii) pursuant to the U.S. Iran Sanctions Act, as amended,
or Executive Order 13590 (collectively, “Sanctions”) or (iii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of a comprehensive trade Sanctions program or embargo. The Borrower will
not, directly or, to its knowledge, indirectly, use the proceeds of the Loans,
or lend, contribute or otherwise make available such proceeds to any Person (x)
to fund any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, in each such case as would violate Sanctions, or (y) in
any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loan, whether as a lender,
underwriter, advisor, investor or otherwise). Section 6.22. EEA Financial
Institutions. No Credit Party is an EEA Financial Institution.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr140.jpg]
125 ARTICLE 7 AFFIRMATIVE COVENANTS From and after the Closing Date, until the
Loan Obligations (other than (i) contingent indemnification obligations as to
which no claim has been asserted, (ii) Obligations described in clauses (b) and
(c) of the definition thereof and (iii) any Letter of Credit that has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the L/C Issuer or such Letter of Credit has been deemed reissued under another
agreement reasonably acceptable to the L/C Issuer) shall have been paid in full
or otherwise satisfied, and the Commitments hereunder shall have expired or been
terminated, the Borrower and its Restricted Subsidiaries will: Section 7.01.
Financial Statements. Deliver to the Administrative Agent (and the
Administrative Agent will deliver to each Lender): (a) within ninety (90) days
after the end of each fiscal year of the Borrower, a consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of comprehensive income, shareholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, including a customary management’s discussion
and analysis narrative, audited and accompanied by a report and opinion of KPMG
LLP or any other independent registered public accounting firm of nationally
recognized standing, which report and opinion (i) shall be prepared in
accordance with generally accepted auditing standards and (ii) shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (except as may be
required as a result of (x) a prospective Event of Default with respect to the
Financial Covenants or (y) the impending maturity of any Facility, any
Incremental Equivalent Debt or any Refinancing Equivalent Debt); (b) within
forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of the Borrower, a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal quarter and the
related (i) consolidated statements of comprehensive income for such fiscal
quarter and for the portion of the fiscal year then ended, (ii) consolidated
statements of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding portion
of the previous fiscal year and (iii) a customary management’s discussion and
analysis narrative, all in reasonable detail and certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments; and (c) simultaneously with the delivery of each set of
consolidated financial statements referred to in Sections 7.01(a) and 7.01(b)
above, the related unaudited consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) (which may be in footnote form only) from such consolidated financial
statements.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr141.jpg]
126 Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of
this Section 7.01 may be satisfied with respect to financial information of the
Borrower and the Restricted Subsidiaries by furnishing (A) the applicable
financial statements of the Borrower or (B) the Borrower’s Form 10-K or 10-Q, as
applicable, filed with the SEC; provided that, with respect to clauses (A) and
(B), to the extent such information is in lieu of information required to be
provided under Section 7.01(a), such materials are, to the extent applicable,
accompanied by a report and opinion of KPMG LLP or any other independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit (except as may be required as a result of (x) a prospective Event of
Default with respect to the Financial Covenants or (y) the impending maturity of
any Facility, any Incremental Equivalent Debt or any Refinancing Equivalent
Debt). Section 7.02. Certificates; Other Information. Deliver to the
Administrative Agent (and the Administrative Agent will deliver to each Lender),
in form and detail reasonable satisfactory to the Administrative Agent: (a)
concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b) and (b) (beginning with the first full fiscal quarter
ending after the Closing Date), a duly completed Compliance Certificate signed
by a Responsible Officer of the Borrower; (b) concurrently with the delivery of
the financial statements referred to in Sections 7.01(a) and (b), a reasonably
detailed consolidated budget for the then-current fiscal year on a quarterly
basis (including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of such fiscal year and the related consolidated
statements of projected cash flow and projected income for such fiscal year and
a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
furnished, it being understood that actual results may vary from such
Projections and that such variations may be material; (c) promptly after the
same are available, copies of each annual report, proxy or financial statement
or other report or communication sent to the stockholders of the Borrower, and
copies of all annual, regular, periodic and special reports and registration
statements that the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Exchange Act, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto; and (d) promptly, such
additional information regarding the business, financial or corporate affairs of
any Credit Party or any Restricted Subsidiary of a Credit Party, or compliance
with the terms of the Credit Documents, as the Administrative Agent (including
at the direction of a Lender) may from time to time reasonably request.
Documents required to be delivered pursuant to Section 7.01 or Section 7.02(b)
or (c) (to the extent that any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr142.jpg]
127 date on which the Borrower posts such documents, or provide a link thereto
on the Borrower’s website on the Internet at the website address listed on
Schedule 11.02 (as may be updated by the Borrower from time to time); or on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (a) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies and (b) the Borrower shall notify
(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 7.02(a) to the Administrative Agent (which may be electronic copies
delivered via electronic mail). The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents. The Credit Parties hereby acknowledge that (a) the
Administrative Agent and/or the Arrangers will make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Credit Parties hereunder (collectively, “Credit Party Materials”) by posting the
Credit Party Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Subsidiaries and Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities. The
Credit Parties hereby agree that so long as any of the Credit Parties is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities that (w) all Credit Party Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Credit Party Materials “PUBLIC,” the
Credit Parties shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuer and the Lenders to treat such Credit Party Materials
as not containing any material non-public information (although such information
may be sensitive and proprietary) with respect to the Credit Parties or their
securities for purposes of United States federal and state securities Laws
(provided that to the extent that such Credit Party Materials constitute
Information, they shall be treated as set forth in Section 11.07), (y) all
Credit Party Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Side Information” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Credit Party Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Credit Parties shall be under no obligation
to mark any Credit Party Materials “PUBLIC.” Section 7.03. Notification.
Promptly after a Responsible Officer of the Borrower or any Guarantor has
obtained actual knowledge thereof, notify the Administrative Agent:



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr143.jpg]
128 (a) of the occurrence of any Default; (b) of the filing or commencement of,
or any written threat or notice of intention of any person to file or commence,
any action, suit, litigation or proceeding (including pursuant to any applicable
Environmental Laws), whether at law or in equity by or before any Governmental
Authority against the Borrower or any of its Restricted Subsidiaries, that could
in each case reasonably be expected to result in a Material Adverse Effect; and
(c) of the occurrence of any ERISA Event which could reasonably be expected to
result in a Material Adverse Effect. Each notice pursuant to this Section shall
be accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Credit Agreement and any other Credit Document that have been
breached. Section 7.04. Payment of Taxes. Pay and discharge, as the same shall
become due and payable (beyond any period of grace or cure, if applicable), all
its obligations and liabilities, in respect of Taxes imposed upon it or upon its
income or profits or in respect of its property, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
and its Restricted Subsidiaries or the failure to pay or discharge the same
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Section 7.05. Preservation of Existence, Etc. (a)
Preserve, renew and maintain in full force and effect its legal existence and
good standing under the Laws of the jurisdiction of its organization, except (i)
in connection with a transaction permitted by Section 8.04 or 8.05 or (ii) with
respect to any Restricted Subsidiary, to the extent that the failure to do so
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; (b) take all commercially reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect; and (c)
preserve or renew all of its patents, registered copyrights, registered
trademarks, trade names and service marks, the non-preservation or non-renewal
of which could reasonably be expected to have a Material Adverse Effect. Section
7.06. Maintenance of Properties. Maintain, preserve and protect all of its
material Property necessary in the operation of its business in good working
order and condition, ordinary wear and tear excepted and casualty and
condemnation excepted and make all necessary repairs and replacements thereof or
thereto in accordance with customary industry practice, except where the failure
to do so could not reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr144.jpg]
129 Section 7.07. Maintenance of Insurance. Maintain in full force and effect
with financially sound and reputable insurance companies (in the good faith
judgment of the Borrower) that are not Affiliates of the Borrower, flood,
casualty and liability insurance with respect to its material properties (that
are necessary for the operation of their respective businesses) and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons
(provided that the Borrower and its Restricted Subsidiaries may self-insure to
the extent customary among companies engaged in similar businesses or advisable
in the good faith judgment of the Borrower) and identifying the Administrative
Agent as mortgagee and loss payee as its interests may appear, with respect to
flood hazard and casualty insurance, and as additional insured, with respect to
liability insurance and providing for prior notice to the Administrative Agent
of the termination, lapse or cancellation of any such insurance. Section 7.08.
Compliance with Laws; Environmental Laws. (a) Comply in all respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (ii)
the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect. (b) Except, in each case, to the extent that the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, comply, and take all reasonable
actions to cause all lessees and other Persons operating or occupying its
properties to comply with all Environmental Laws; obtain and renew all
Environmental Permits necessary for its operations and properties; and, in each
case to the extent the Credit Parties are required by applicable Environmental
Laws, conduct any investigation, remedial or other corrective action necessary
to address Hazardous Materials at any property or facility in accordance with
applicable Environmental Laws. Section 7.09. Books and Records. Maintain proper
books of record and account, in which true and correct entries in conformity
with GAAP shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Restricted Subsidiary, as the case
may be (it being understood and agreed that certain Foreign Subsidiaries
maintain individual books and records in conformity with generally accepted
accounting principles in their respective countries of organization and that
such maintenance shall not constitute a breach of the representations,
warranties or covenants hereunder), and such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over the Borrower or such Restricted
Subsidiary. Section 7.10. Inspection Rights. Permit representatives and
independent contractors of the Administrative Agent to visit and inspect any of
its properties, to examine its corporate, financial and operating records, and
make copies thereof or abstracts therefrom, and to discuss its affairs, finances
and accounts with its directors, officers, and independent public accountants
(subject to such accountants’ customary policies and procedures), all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours once each fiscal year, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr145.jpg]
130 Default has occurred and is continuing, the Administrative Agent (or any of
its respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours upon reasonable advance notice; provided, further, that, excluding any
such visits and inspections during the continuance of an Event of Default, the
Borrower will be responsible for the costs and expenses of the Administrative
Agent only for one such visit and inspection in any fiscal year of the Borrower.
The Administrative Agent shall give the Borrower the opportunity to participate
in any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 7.10, none of the
Borrower or any of the Restricted Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (a) constitutes
non-financial trade secrets or non- financial proprietary information, (b) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (c) is subject to attorney-client or similar privilege or
constitutes attorney work product; provided that, in each case, the Borrower
shall provide notice to the Administrative Agent that such information is being
withheld and (other than with respect to clause (c) above) the Borrower shall
use its commercially reasonable efforts to obtain the relevant consents and to
communicate, to the extent both feasible and permitted under applicable Law or
confidentiality obligation, the applicable information. Section 7.11. Use of
Proceeds. Use the proceeds from any Credit Extension to finance working capital,
capital expenditures and other general corporate purposes, including
Acquisitions and Restricted Payments otherwise permitted hereunder. Section
7.12. Joinder of Subsidiaries as Guarantors. At the Borrower’s expense, subject
to the limitations and exceptions of this Credit Agreement, including the
provisions of the Collateral and Guarantee Requirement and any applicable
limitation in any Collateral Document, take all action necessary or reasonably
requested by the Administrative Agent to ensure that the Collateral and
Guarantee Requirement continues to be satisfied, including: (a) Upon the
formation or acquisition of any new direct or indirect wholly owned Material
Domestic Subsidiary (in each case, other than an Excluded Subsidiary) by any
Credit Party or the designation in accordance with Section 7.14 of any existing
direct or indirect wholly owned Material Domestic Subsidiary as a Restricted
Subsidiary (in each case, other than an Excluded Subsidiary) or any Subsidiary
becoming a wholly owned Material Domestic Subsidiary (in each case, other than
an Excluded Subsidiary): (i) within 30 days after such formation, acquisition or
cessation, or such longer period as the Administrative Agent may agree in its
discretion: (A) cause each such Material Domestic Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Administrative Agent a Joinder Agreement, joinders to
the Security Agreement, Intellectual Property Security Agreements, a counterpart
of the Intercompany Note and other security agreements and documents as
reasonably requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreement, Intellectual
Property



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr146.jpg]
131 Security Agreements and other security agreements in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement, other than, in each case, with respect to any Excluded Property;
(B) cause each such Material Domestic Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (and the parent
of each such Material Domestic Subsidiary that is a Guarantor) to deliver any
and all certificates representing Capital Stock (to the extent certificated) and
intercompany notes (to the extent certificated) that are required to be pledged
pursuant to the Collateral and Guarantee Requirement or the Security Agreement,
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank; (C) take and cause such Material Domestic Subsidiary that is
required to become a Guarantor pursuant to the Collateral and Guarantee
Requirement and the parent of such Material Domestic Subsidiary to take whatever
action (including the filing of UCC financing statements and delivery of stock
and membership interest certificates to the extent certificated) as may be
required pursuant to the terms of the Collateral Documents or as may be
necessary in the reasonable opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and perfected Liens to the extent required by the
Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement; (ii) if reasonably
requested by the Administrative Agent, within forty- five (45) days after such
request (or such longer period as the Administrative Agent may agree in its
discretion), deliver to the Administrative Agent a signed copy of an opinion,
addressed to the Administrative Agent and the Lenders, of counsel for the Credit
Parties to the Administrative Agent as to such matters set forth in this Section
7.12(a) as the Administrative Agent may reasonably request; (iii) [reserved];
and (iv) if reasonably requested by the Administrative Agent, within sixty (60)
days after such request (or such longer period as the Administrative Agent may
agree in its discretion), deliver to the Administrative Agent any other items
necessary from time to time to satisfy the Collateral and Guarantee Requirement
with respect to perfection and existence of security interests with respect to
property of any Guarantor acquired after the Closing Date and subject to the
Collateral and Guarantee Requirement, but not specifically covered by the
preceding clauses (i), (ii) or (iii) or subsection (b) below. (b) [Reserved].



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr147.jpg]
132 Section 7.13. Further Assurances. Promptly upon reasonable request by the
Administrative Agent (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re- record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
the Collateral Documents, to the extent required pursuant to the Collateral and
Guarantee Requirement. Section 7.14. Designation of Subsidiaries. The Borrower
may at any time after the Closing Date designate any Restricted Subsidiary of
the Borrower as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Event of Default shall have occurred and be continuing, and (ii)
the Borrower is in pro forma compliance with the Financial Covenants. The
designation of any Subsidiary as an Unrestricted Subsidiary after the Closing
Date shall be deemed to constitute an Investment by the Borrower therein at the
date of designation. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower in Unrestricted
Subsidiaries. Section 7.15. Post-Closing Obligations. Complete each of the
actions described on Schedule 7.15 as soon as commercially reasonable and by no
later than the date set forth in Schedule 7.15 with respect to such action or
such later date as the Administrative Agent may agree in its sole discretion.
ARTICLE 8 NEGATIVE COVENANTS From and after the Closing Date, until the Loan
Obligations (other than (i) contingent indemnification obligations as to which
no claim has been asserted, (ii) Obligations described in clauses (b) and (c) of
the definition thereof and (iii) any Letter of Credit that has been Cash
Collateralized or back-stopped by a letter of credit reasonably satisfactory to
the L/C Issuer or such Letter of Credit has been deemed reissued under another
agreement reasonably acceptable to the L/C Issuer) shall have been paid in full
or otherwise satisfied, and the Commitments hereunder shall have expired or been
terminated, the Borrower shall not, and shall not permit any Restricted
Subsidiary to: Section 8.01. Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than the following: (a) Liens pursuant to any Credit
Document securing the Loan Obligations, including Cash Collateral and other
Adequate Assurance pledged to the L/C Issuer and the Swingline Lender to secure
obligations of Defaulting Lenders; (b) Liens securing Indebtedness permitted by
Section 8.03(q) and (r); (c) Liens securing obligations pursuant to a Swap
Contract or Treasury Management Agreement permitted hereunder in favor of a
Person that was (or was an Affiliate of) a Lender hereunder on the Closing Date
or on the date such transaction was entered into, but



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr148.jpg]
133 only to the extent that (i) for any Swap Contract, the obligations under
such Swap Contract are permitted under Section 8.03(d), (ii)such Liens are on
the same collateral that secures the Loan Obligations and (iii) the obligations
under such Swap Contract or Treasury Management Agreement and the Loan
Obligations share pari passu in the collateral that is subject to such Liens;
(d) Liens existing on the Closing Date and listed on Schedule 8.01 and any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (i) the property covered thereby is not changed other than
after-acquired property that is affixed or incorporated into the property
covered by such Lien and any proceeds of products of such property, (ii) the
amount secured or benefited thereby is not increased except by an amount equal
to unpaid accrued interest and premium thereon plus other amounts owing or paid
related to such Indebtedness, and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal, replacement
or extension, (iii) the direct or any contingent obligor with respect thereto is
not changed and (iv) any modification, replacement, renewal, refinancing or
extension of the obligations secured or benefited thereby is permitted by
Section 8.03(b); (e) Liens for taxes not yet due or that are being contested in
good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP; (f) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlords’ or sublandlords’ or other like Liens
arising in the ordinary course of business that are not overdue for a period of
more than 60 days or if more than 60 days overdue, are unfiled and no other
action has been taken to enforce such Lien or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP or the equivalent accounting principles in the relevant
local jurisdiction; (g) (i) pledges or deposits in the ordinary course of
business in connection with workers’ compensation, health, disability or
employee benefits, unemployment insurance and other social security legislation
or similar legislation or regulation or other insurance-related obligations
(including in respect of deductibles, self-insured retention amounts and
premiums and adjustments thereto), other than any Lien imposed by Title IV of
ERISA and (ii) pledges and deposits in the ordinary course of business securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
the Borrower or any of its Restricted Subsidiaries; (h) deposits to secure the
performance of bids, trade contracts, governmental contracts and leases (other
than Indebtedness for borrowed money), statutory obligations, surety, stay,
customs and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business or consistent with past
practice or industry practice; (i) zoning restrictions, easements,
rights-of-way, covenants, conditions, restrictions, reservations, encroachments
and other similar encumbrances affecting real property



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr149.jpg]
134 that, in the aggregate, are not substantial in amount, and that do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Restricted Subsidiaries, taken as a whole; (j) Liens securing
judgments for the payment of money not constituting an Event of Default under
Section 9.01(h) or securing appeal or other surety bonds related to such
judgments; (k) Liens securing, or in respect of, obligations under Capitalized
Leases and purchase money obligations for fixed or capital assets; provided that
such Liens do not at any time encumber any property (except for replacements,
additions and accessions to such property) other than the property financed by
such Indebtedness except that that individual financings of equipment provided
by one lender may be cross collateralized to other financings of equipment
provided by such lender; (l) Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods in the ordinary course of business; (m) Liens on
property or assets acquired in connection with an Acquisition permitted under
this Agreement; provided that (i) the indebtedness secured by such Liens is
permitted under Section 8.03 and (ii) the Liens (A) are not incurred in
connection with, or in contemplation or anticipation of, the acquisition, (B)
are not, in the case of any Credit Party, “blanket liens”, and (C) do not attach
or extend to any other property or assets (other than the proceeds or products
thereof and other than after-acquired property subjected to such Lien in
accordance with the terms governing the Indebtedness secured by such Lien); (n)
Liens of landlords or mortgages of landlords on fixtures, equipment and movable
property located on premises leased by the Borrower or any Restricted Subsidiary
which do not interfere in any material respect with the business of the Borrower
and its Restricted Subsidiaries, taken as a whole; (o) Liens incurred and
financing statements filed or recorded in each case with respect to property
leased by the Borrower and its Restricted Subsidiaries to the owners of such
property which are operating leases; provided that such Lien does not extend to
any other property of the Borrower and its Restricted Subsidiaries; (p) Liens
(i) of a collection bank arising under Section 4-208 of the UCC on items in the
course of collection, (ii) attaching to commodity trading accounts or other
commodities brokerage accounts incurred in the ordinary course of business and
(iii) in favor of a banking or other financial institution arising as a matter
of Law or under customary general terms and conditions encumbering deposits or
other funds maintained with a financial institution (including the right of
set-off) and that are within the general parameters customary in the banking
industry or arising pursuant to such banking institution’s general terms and
conditions; (q) deposits of cash or the issuance of a Letter of Credit made to
secure liability to insurance carriers under insurance or self-insurance
arrangements;



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr150.jpg]
135 (r) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted under Section 8.02 to be applied against the
purchase price for such Investment or other acquisition, and (ii) consisting of
an agreement to Dispose of any property in a Disposition permitted under Section
8.05, in each case, solely to the extent such Investment or other acquisition or
Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien; (s) Liens on property or assets of Restricted
Subsidiaries that are not Credit Parties securing obligations of Restricted
Subsidiaries that are not Credit Parties; (t) Liens on Collateral securing Ratio
Debt (and any Permitted Refinancing thereof); provided that such Liens shall be
junior to the Liens securing the Obligations and shall be subject to a lien
subordination and intercreditor arrangement in form and substance reasonably
satisfactory to the Administrative Agent; (u) leases, licenses, cross-licenses,
subleases or sublicenses not interfering in any material respect with the
business of the Borrower and its Restricted Subsidiaries, or otherwise
materially diminishing the value of the Collateral, in either case taken as a
whole; (v) Liens arising from precautionary UCC financing statements or similar
filings in connection with any transaction otherwise not prohibited under this
Agreement; (w) additional Liens so long as the aggregate principal amount of the
obligations so secured does not exceed the greater of (i) $20,250,000 and (ii)
2.25% of Total Assets; (x) Liens that are contractual rights of set-off or
rights of pledge (i) relating to the establishment of depository relations with
banks or other deposit-taking financial institutions and not given in connection
with the issuance of Indebtedness, (ii) relating to pooled deposit or sweep
accounts of the Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or any of its Restricted Subsidiaries or (iii)
relating to purchase orders and other agreements entered into with customers of
the Borrower or any of its Restricted Subsidiaries in the ordinary course of
business; (y) Liens solely on any cash earnest money deposits made by the
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder; and (z) Liens on specific
items of inventory or other goods and the proceeds thereof of any Person
securing such Person’s obligations in respect of letters of credit or banker’s
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or goods in the ordinary course
of business. The expansion of Liens by virtue of accrual of interest, accretion
of accreted value, amortization of original issue discount and increases in the
amount of Indebtedness outstanding solely as a result of fluctuations in the
exchange rate of currencies will not be deemed to be an incurrence of Liens for
purposes of this Section 8.01.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr151.jpg]
136 Section 8.02. Investments. Make or permit to exist any Investments, except:
(a) cash and Cash Equivalents; (b) Investments (including intercompany
Investments) existing on the Closing Date or committed to be made pursuant to an
agreement existing on the Closing Date, in each case listed on Schedule 8.02, or
an Investment consisting of any extension, modification, replacement, renewal or
reinvestment of any such Investment or binding commitment existing on the
Closing Date; provided that the amount of any such Investment or binding
commitment may be increased (i) as required by the terms of such Investment or
binding commitment as in existence on the Closing Date (including as a result of
the accrual or accretion of interest or original issue discount or the issuance
of pay-in-kind securities) or (ii) as otherwise permitted under this Credit
Agreement; (c) to the extent not prohibited by applicable Law, (i) advances to
officers, directors, employees, managers, consultants and independent
contractors of the Borrower and its Restricted Subsidiaries for travel,
entertainment, relocation and other ordinary business purposes, (ii) loans and
advances to officers, directors, employees, managers, consultants and
independent contractors of the Borrower or any of its Restricted Subsidiaries to
finance the purchase of Capital Stock of the Borrower and (iii) loans and
advances to, or guarantees of Indebtedness of, officers, directors, employees,
managers, consultants and independent contractors; provided that that the
aggregate amount outstanding at any time under clauses (ii) and (iii) shall not
exceed the greater of (x) $6,750,000 and (y) 0.75% of Total Assets; (d) (i)
Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, (ii) Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and (iii)
Investments received in satisfaction of judgments against other Persons; (e) any
Investments in the Borrower or any of its Restricted Subsidiaries; provided that
the aggregate amount of Investments by Credit Parties in Restricted Subsidiaries
that are not Credit Parties (other than any Investment, the proceeds of which
are used directly or indirectly in connection with an Acquisition by such
non-Credit Parties) shall not exceed, together with the aggregate amount of cash
or property provided by Credit Parties pursuant to Section 8.02(f)(A)(2), at the
time of the making of any such Investment, an aggregate amount outstanding at
any time equal to the greater of (i) $20,250,000 and (ii) 2.25% of Total Assets;
(f) any Acquisition by the Borrower or any of its Restricted Subsidiaries and
any Investment that is part of the assets acquired in such Acquisition or
otherwise held by a Person that is, directly or indirectly, a target of such
Acquisition; provided that, with respect to each such Acquisition made pursuant
to this Section 8.02(f): (A) (1) each applicable Credit Party and any such newly
created or acquired Subsidiary shall, or will within the times specified
therein, have complied with the applicable requirements of Section 7.12 to the
extent required thereby, and (2) the aggregate amount of cash or property
provided by Credit Parties to make any such purchase or



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr152.jpg]
137 acquisition of assets that are not purchased or acquired (or do not become
owned) by a Credit Party or in Capital Stock in Persons that do not become
Credit Parties upon consummation of such purchase or acquisition shall not
exceed at any time outstanding, together with Investments pursuant to Section
8.02(e), the greater of (i) $20,250,000 and (ii) 2.25% of Total Assets;
provided, however, that the limitation related to assets that are not acquired
by a Credit Party or Persons that do not become Credit Parties under this clause
(A)(2) shall not apply to any acquisition to the extent the ultimate Person so
acquired (or the Person owning the assets so acquired) becomes a Credit Party
even though such Credit Party owns Capital Stock in Persons that are not
otherwise required to become Credit Parties, if, for such acquisition, not less
than 90.0% of the Consolidated EBITDA of the Person(s) acquired (for this
purpose and for the component definitions used therein, determined on a
consolidated basis for such Persons and their Subsidiaries) is directly
generated by Person(s) that become Credit Parties (i.e., disregarding all such
Consolidated EBITDA generated by Subsidiaries of such Guarantors that are shall
not become Credit Parties); provided, further, that for the avoidance of doubt,
such limitations on cash or property provided by Credit Parties shall exclude
consideration provided in the form of Capital Stock of the Borrower; (B)
immediately after giving Pro Forma Effect to any such purchase or other
acquisition, (1) no Event of Default (or if such Permitted Acquisition is not
conditioned on the availability of, or on obtaining third party financing any
Event of Default under Section 9.01(a) or (f)) shall have occurred and be
continuing and (2) the Consolidated Total Net Leverage Ratio is not greater than
the Consolidated Total Net Leverage Ratio permitted under Section 8.11(b) as of
the most recently ended Test Period for which financial statements have been
delivered pursuant to Section 7.01 less 0.25x; and (C) the Borrower shall have
delivered to the Administrative Agent, no later than five (5) Business Days (or
such later date as acceptable to the Administrative Agent in its sole
discretion) after the date on which any such purchase or other acquisition is
consummated, a certificate of a Responsible Officer certifying that all of the
requirements set forth in this clause (f) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;
(g) Investments to the extent that payment for such investments is made with the
Capital Stock of the Borrower; (h) Investments in respect of Swap Contracts
permitted under Section 8.03(d); (i) Investments consisting of purchases and
acquisitions of assets or services in the ordinary course of business;



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr153.jpg]
138 (j) Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business; (k)
Investments in the ordinary course of business consisting of Uniform Commercial
Code Article 3 endorsements for collection or deposit and Article 4 customary
trade arrangements with customers; (l) Investments consisting of purchases or
other acquisitions of inventory, supplies, services, material or equipment or
the licensing or contribution of intellectual property pursuant to joint
marketing arrangements with other Persons; (m) Investments in an outstanding
amount not to exceed, at the time any such Investment is made, the sum of (x)
the greater of (i) $30,375,000 and (ii) 3.50% of Total Assets and (y) the
Cumulative Equity Credit so long as, in each case, no Event of Default shall
exist or result immediately after giving effect thereto; (n) Investments to the
extent that, at the time any such Investments are made, the Payment Conditions
are satisfied; and (o) Investments by the Borrower and its Subsidiaries in any
Escrow Borrower for purposes of funding original issue discount, upfront fees,
redemption or repayment premium and interest with respect to any Escrow
Incremental Term Loans or debt securities issued pursuant to escrow
arrangements, in each case, to the extent such Escrow Incremental Term Loans and
debt securities are intended to provide a portion of the funds to finance an
Acquisition permitted under this Agreement. For purposes of determining whether
an Investment is a permitted to be made pursuant to this Section 8.02, in the
event that an Investment (or any portion thereof) meets the criteria of more
than one of any provision of Section 8.02, the Borrower, in its sole discretion,
will classify such Investment (or any portion thereof) in any one or more of the
types of Investments described in any applicable clause in Section 8.02 and will
only be required to include the amount and type of such Investment in such of
the above clauses in this Section 8.02 as determined by the Borrower at such
time. Section 8.03. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except: (a) Indebtedness under the Credit Documents; (b)
Indebtedness outstanding on the Closing Date and listed on Schedule 8.03 and any
Permitted Refinancing thereof; (c) [reserved]; (d) obligations (contingent or
otherwise) of the Borrower or any Restricted Subsidiary existing or arising
under any Swap Contract; provided that such obligations are entered into by such
Person in the ordinary course of business for the purpose of directly



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr154.jpg]
139 mitigating risks associated with liabilities, commitments, investments,
assets, or property held or reasonably anticipated by such Person, or changes in
the value of securities issued by such Person, and not for purposes of
speculation or taking a “market view”; (e) Indebtedness of the Borrower and its
Restricted Subsidiaries owing to the Borrower or any Restricted Subsidiary to
the extent permitted by Section 8.02; provided that any such Indebtedness owed
by a Credit Party to a Restricted Subsidiary that is not a Credit Party shall be
subject to the Intercompany Note; (f) Indebtedness (including Indebtedness under
Capitalized Leases and purchase money obligations) incurred to provide all or a
portion of the purchase price (or cost of construction, acquisition, repair,
lease or improvement), in each case, for capital assets and refinancings,
refundings, renewals or extensions thereof, provided that the aggregate
principal amount of all such Indebtedness shall not at any time outstanding
exceed the greater of (i) $20,250,000 and (ii) 2.25% of Total Assets; (g)
unsecured Indebtedness or Indebtedness secured by a Lien, that, in the case of a
Lien on the assets of a Credit Party, such Lien on the Collateral is junior to
the Lien securing the Obligations, so long as, after giving effect to the
incurrence of such Indebtedness (whether or not secured), the Consolidated Total
Net Leverage Ratio is not greater than the Consolidated Total Net Leverage Ratio
permitted under Section 8.11(b) as of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 7.01 less
0.50x (“Ratio Debt”); provided that (i) such Ratio Debt does not mature prior to
the date that is 91 days following the Latest Maturity Date of the Revolving
Credit Facility or have a Weighted Average Life to Maturity less than any then
existing Class of Term Loans, (ii) such Ratio Debt does not have mandatory
prepayment, redemption or offer to purchase events that are earlier than the
Revolving Termination Date (but may include customary amortization, change of
control and asset sale proceeds offers), (i) such Ratio Debt either (a) does not
have financial maintenance covenants or (b) contains financial maintenance
covenants that are no more restrictive than the Financial Covenants, (iv) to the
extent such Ratio Debt is subordinated to the Facilities, is subject to
subordination terms reasonably satisfactory to the Administrative Agent and (v)
to the extent such Ratio Debt is secured by a Lien which is junior to the Lien
securing the Obligations, it is subject to a lien subordination and
intercreditor arrangement reasonably satisfactory to the Borrower and the
Administrative Agent; provided, further, that any such Indebtedness incurred by
a Restricted Subsidiary that is not a Credit Party, together with Indebtedness
incurred by a Restricted Subsidiary that is not a Credit Party pursuant to
Section 8.03(h), does not exceed in the aggregate at any time outstanding the
greater of (a) $27,000,000 and (b) 3.00% of Total Assets; (h) Indebtedness of
the Borrower or any Restricted Subsidiary assumed (including Acquired
Indebtedness) in connection with, but not incurred in contemplation of, any
Acquisition so long as, after giving Pro Forma Effect thereto and any related
transactions, the Borrower could incur $1.00 of Ratio Debt; provided that any
such Indebtedness incurred by a Restricted Subsidiary that is not a Credit Party
does not exceed, together with Indebtedness incurred by a Restricted Subsidiary
that is not a Credit Party pursuant to Section 8.03(g), in the aggregate at any
time outstanding the greater of (i) $27,000,000 and (ii) 3.00% of Total Assets;



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr155.jpg]
140 (i) Support Obligations by the Borrower and its Restricted Subsidiaries in
respect of Indebtedness otherwise permitted hereunder; provided that Support
Obligations by the Credit Parties with respect to Indebtedness of Restricted
Subsidiaries that are not Credit Parties is an Investment permitted by Section
8.02; (j) Indebtedness (i) representing deferred compensation to employees of
the Borrower or any of its Restricted Subsidiaries incurred in the ordinary
course of business (including, for the avoidance of doubt, in connection with
the Transactions or any Acquisition permitted hereunder), or (ii) to current or
former officers, managers, consultants, directors and employees, and their
respective estates, spouses or former spouses to finance the purchase or
redemption of Capital Stock or other equity-based awards of the Borrower
permitted by Section 8.06; (k) Indebtedness of Restricted Subsidiaries that are
not Credit Parties in an aggregate principal amount at any time outstanding not
to exceed the greater of (i) $20,250,000 and (ii) 2.25% of Total Assets; (l)
Treasury Management Obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guaranties thereof; (m) Indebtedness
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements, in each case, incurred in the
ordinary course of business; (n) obligations in respect of performance, bid,
appeal and surety bonds and performance and completion guarantees and similar
obligations provided by the Borrower or any of its Restricted Subsidiaries or
obligations in respect of letters of credit, bank guarantees or similar
instruments related thereto, in each case in the ordinary course of business or
consistent with past practice; (o) (A) Indebtedness of the Borrower or any
Restricted Subsidiary in an aggregate principal amount not to exceed the amount
of the net cash proceeds received by the Borrower since the Closing Date from
the issuance or sale of Capital Stock of the Borrower or cash contributed to the
capital of the Borrower (in each case, other than proceeds of Disqualified Stock
or sales of Capital Stock to the Borrower or any of its Subsidiaries) as
determined in accordance with clauses (a) and (b) of the definition of
“Cumulative Equity Credit” to the extent such net cash proceeds have not been
applied pursuant to such clauses to make Investments pursuant to Section 8.02,
Restricted Payments pursuant to Section 8.06 or to prepay, redeem, purchase,
defease or satisfy Indebtedness pursuant to Section 8.12, so long as (i) such
Indebtedness is incurred within one year following the receipt by the Borrower
of such net cash proceeds, and (ii) such Indebtedness is designated as
“Contribution Indebtedness” on the date incurred and (B) any Permitted
Refinancing thereof; (p) Indebtedness pursuant to any Plan or owed to any Person
providing health, retirement, disability or other employee benefits;



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr156.jpg]
141 (q) (A) Indebtedness in respect of one or more series of senior or
subordinated notes or loans (which may be unsecured or secured on a junior lien
basis to the Obligations), and, in the case of notes, issued in a public
offering, Rule 144A or other private placement or bridge in lieu of the
foregoing, in each case, that are issued or made in lieu of Incremental
Revolving Commitments and/or Incremental Term Commitments (the “Incremental
Equivalent Debt”); provided that (i) the aggregate principal amount of such
Incremental Equivalent Debt shall be subject to the limitations set forth under
Section 2.18(c)(ii) as if such Incremental Equivalent Debt constituted
Incremental Term Loans incurred in compliance therewith; (ii) such Incremental
Equivalent Debt shall not be subject to any Guaranty by any Person other than a
Credit Party, (iii) if such Incremental Equivalent Debt is secured, the
obligations in respect thereof shall not be secured by any Lien on any asset of
the Borrower or any Restricted Subsidiary other than any asset constituting
Collateral, (iv) no Default or Event of Default shall have occurred and be
continuing or would exist immediately after giving effect to such incurrence,
(v) if such Incremental Equivalent Debt is secured, the security agreements and
other collateral documents relating to such Incremental Equivalent Debt shall be
substantially similar to the Collateral Documents (with such differences as are
reasonably satisfactory to the Administrative Agent), (vi) (a) if such
Incremental Equivalent Debt is secured, then such Incremental Equivalent Debt
shall be subject to a lien subordination and intercreditor arrangement
satisfactory to the Borrower and the Administrative Agent or (b) if such
Incremental Equivalent Debt is unsecured and subordinated to the Obligations,
then such Incremental Equivalent Debt shall be subject to a subordination
agreement satisfactory to the Borrower and the Administrative Agent, (vii) such
Incremental Equivalent Debt shall have a final maturity date which is no earlier
than 91 days after the Revolving Termination Date, (viii) such Incremental
Equivalent Debt shall have a Weighted Average Life to Maturity no shorter than
that of any Class of then-existing Term Loans, (ix) such Incremental Equivalent
Debt shall not be subject to any mandatory redemption or prepayment provisions
or rights (except customary amortization and offers to repurchase and prepayment
events upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default), in each case prior to Revolving
Termination Date, (x) such Incremental Equivalent Debt shall (a) have financial
maintenance covenants that are not more restrictive than the Financial Covenants
or (b) not have any financial maintenance covenants, and (xi) except as
otherwise set forth in this clause (g), such Incremental Equivalent Debt shall
have terms and conditions (other than with respect to pricing, fees, rate floors
and optional prepayment or redemption terms) substantially similar to, or (taken
as a whole) no more favorable (as reasonably determined by the Borrower in good
faith) to the lenders or holders providing such Incremental Equivalent Debt,
than those applicable to the Revolving Credit Loans (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
the time of the issuance or incurrence of such Incremental Equivalent Debt) and
(B) any Permitted Refinancing thereof; (r) (x) Indebtedness of the Borrower in
the form of or more series of senior or subordinated notes of loans (which may
be unsecured or secured on a junior lien basis to the Obligations), and, in the
case of notes, issued in a public offering, Rule 144A or other private placement
in lieu of the foregoing and, in each case, any Permitted Refinancing thereof
(the “Refinancing Equivalent Debt”), in each case, in exchange for, or to
extend, renew, replace, repurchase, retire or refinance, in whole or in part,
any Refinanced Debt; provided that any Refinancing Equivalent Debt: (A) (1)
shall not have a Maturity Date prior to the 91 days after the Revolving
Termination Date, (2) if in the form of term loans, shall not have a Weighted



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr157.jpg]
142 Average Life to Maturity shorter than the remaining Weighted Average Life to
Maturity of the Refinanced Debt, (3) [reserved], (4) shall not be subject to
mandatory redemption, repurchase, prepayment or sinking fund obligations (except
with respect to customary amortization, offers to repurchase and prepayment
events upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default), in each case prior to the
Revolving Termination Date, (5) shall not be guaranteed by Persons other than
Guarantors, (6) (A) if secured, shall be subject to a lien subordination and
intercreditor arrangement satisfactory to the Borrower and the Administrative
Agent or (B) if unsecured and subordinated to the Obligations, shall be subject
to a subordination agreement satisfactory to the Borrower and the Administrative
Agent, (7) if secured, shall be subject to security agreements relating to such
Refinancing Equivalent Debt that are substantially the same as or more favorable
to the Credit Parties than the Collateral Documents (with such differences as
are reasonably satisfactory to the Administrative Agent), (8) if secured shall
be secured by the Collateral on a junior lien basis with the Obligations under
the Term Loans and Revolving Credit Loans and shall not be secured by any
property or assets of the Borrower or any Restricted Subsidiary other than the
Collateral, (9) shall not have a greater principal amount than the principal
amount of the Refinanced Debt plus accrued and unpaid interest, fees, premiums
(if any) and penalties thereon and reasonable fees, expenses, OID and upfront
fees associated with the refinancing, (10) (A) shall have financial maintenance
covenants that are not more restrictive than the Financial Covenants or (B)
shall not have financial maintenance covenants, and (11) except as otherwise set
forth in this clause (f)(ii), shall have terms and conditions (other than with
respect to pricing, fees, rate floors and optional prepayment or redemption
terms) substantially similar to, or (taken as a whole) no more favorable (as
determined by the Borrower in good faith) to the lenders or holders providing
such Refinancing Equivalent Debt, than those applicable to the Revolving Credit
Loans (except for covenants or other provisions applicable only to periods after
the Latest Maturity Date at the time of the issuance or incurrence of such
Refinancing Equivalent Debt) and (B) shall be incurred solely to repay,
repurchase, retire or refinance substantially concurrently the Refinanced Debt
and (y) any Permitted Refinancing thereof; (s) other Indebtedness in an
aggregate principal amount at any time outstanding not to exceed the greater of
(i) $30,375,000 and (ii) 3.50% of Total Assets; and (t) all premiums (if any),
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses (a)
through (t) above. For purposes of determining compliance with Section 8.03, in
the event that an item of Indebtedness (or any portion thereof) at any time,
whether at the time of incurrence meets the criteria of more than one of the
categories of permitted Indebtedness described in Section 8.03(a) through (t)
above, the Borrower, in its sole discretion, will classify such item of
indebtedness (or any portion thereof) in any one or more of the types of
Indebtedness described in Section 8.03(a) through (t) and will only be required
to include the amount and type of such Indebtedness in such of the above clauses
as determined by the Borrower at such time. The Borrower will be entitled to
divide and classify an item of Indebtedness in more than one of the types of
Indebtedness described in Section 8.03(a) through (t). Notwithstanding the
foregoing, Indebtedness incurred (a) under the Credit Documents, any Incremental
Commitments, any Incremental Loans, any Refinancing Commitments and any
Refinancing Loans shall only be classified as incurred under



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr158.jpg]
143 Section 8.03(a), (b) as Incremental Equivalent Debt shall only be classified
as incurred under Section 8.03(q), and (c) as Refinancing Equivalent Debt shall
only be classified as incurred under Section 8.03(r). For purposes of
determining compliance with any Dollar-denominated restriction on the incurrence
of Indebtedness, the Dollar-equivalent principal amount of Indebtedness
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term debt, or first committed, in the case of revolving credit debt;
provided that if such Indebtedness is incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing. The
accrual of interest or the accretion of accreted value shall not be deemed to be
an incurrence of Indebtedness for purposes of this Section 8.03. Section 8.04.
Mergers and Dissolutions. Enter into a transaction of merger or consolidation;
provided that: (a) the Borrower and its Restricted Subsidiaries may merge or
consolidate with any Credit Party; provided that (i) if the Borrower is a party
to the merger or consolidation, it shall be the surviving entity and (ii) if the
Borrower is not a party to the merger or consolidation, then a Credit Party
thereto shall be the surviving entity; (b) a Restricted Subsidiary of the
Borrower that is not a Credit Party may merge or consolidate with any other
Subsidiary that is not a Credit Party; or (c) the Borrower and its Restricted
Subsidiaries may merge or consolidate with Persons that are not Credit Parties;
provided that (i) if the Borrower is a party to the merger or consolidation, it
shall be the surviving entity and (ii) if a Restricted Subsidiary of the
Borrower that is a Credit Party is a party to the merger or consolidation,
either (I) the Restricted Subsidiary that is a Credit Party will be the
surviving entity, or (II) such transaction shall be an Investment permitted
under Section 8.02; (d) So long as no Default has occurred and is continuing or
would result therefrom, the Borrower may merge or consolidate with any other
Person; provided that (i) the Borrower shall be the continuing or surviving
corporation or (ii) if the Person formed by or surviving any such merger or
consolidation is not the Borrower (any such Person, the “Successor Company”),
(A) the Successor Company shall be an entity organized or existing under the
Laws of the United States, any state thereof, the District of Columbia or any
territory thereof, (B) the Successor Company shall expressly assume all the
obligations of the Borrower



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr159.jpg]
144 under this Agreement and the other Credit Documents to which the Borrower is
a party pursuant to a supplement hereto or thereto in form reasonably
satisfactory to the Administrative Agent, (C) each Guarantor, unless it is the
other party to such merger or consolidation, shall have confirmed that its
Guaranty shall apply to the Successor Company’s obligations under the Credit
Documents, (D) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Security Agreement and other
applicable Collateral Documents confirmed that its obligations thereunder shall
apply to the Successor Company’s obligations under the Credit Documents, (E)
[reserved], and (F) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided, further, that if the foregoing
are satisfied, the Successor Company will succeed to, and be substituted for,
the Borrower under this Agreement; (e) any Restricted Subsidiary may Dispose of
all or substantially all of its assets (upon voluntary liquidation or otherwise)
to the Borrower or to another Restricted Subsidiary; provided that if the
transferor in such a transaction is a Credit Party, then (i) the transferee must
be a Credit Party or (ii) to the extent constituting an Investment, such
Investment must be an Investment permitted by Section 8.02; (f) Credit Parties
(other than the Borrower) may (i) be dissolved or liquidated into another Credit
Party or (ii) otherwise have their existence terminated to the extent that the
assets of such Credit Party are distributed, upon such termination, to one or
more Credit Parties or to a Restricted Subsidiary that is not a Credit Party so
long as such transaction shall be an Investment permitted under Section 8.02;
(g) Restricted Subsidiaries that are not Credit Parties may be dissolved,
liquidated or otherwise have their existence terminated; and (h) so long as no
Event of Default has occurred and is continuing or would result therefrom, a
merger, consolidation, amalgamation, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 8.05. Section 8.05. Dispositions. Make any Disposition, except: (a)
(i) Dispositions between and among Credit Parties, (ii) Dispositions between and
among Restricted Subsidiaries that are not Credit Parties and (iii) Dispositions
between Credit Parties, on the one hand, and Restricted Subsidiaries that are
not Credit Parties, on the other hand, provided that in the case of any
disposition by a Credit Party to a Restricted Subsidiary that is not a Credit
Party, such Disposition shall be an Investment permitted by Section 8.02; (b)
Dispositions by the Borrower or any Restricted Subsidiary; provided that (i) at
the time of such Disposition, no Event of Default shall exist or would result
from such Disposition, (ii) the aggregate book value of all property Disposed of
in reliance on this clause (b) in any fiscal year shall not exceed an amount
equal to ten percent (10%) of Total Assets of the Borrower and its Restricted
Subsidiaries as of the last day of the immediately preceding fiscal year, and
(iii) with respect to any Disposition for a purchase price in excess of
$5,000,000, the consideration for any such Disposition shall be at least 75%
cash or Cash Equivalents;



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr160.jpg]
145 provided, however, that for the purposes of this clause (iii), the following
shall be deemed to be cash: (A) any liabilities (as shown on the Borrower’s most
recent balance sheet provided hereunder or in the footnotes thereto) of the
Borrower or such Restricted Subsidiary, other than liabilities that are by their
terms subordinated to the payment in cash of the Obligations, that (i) are
assumed by the transferee with respect to the applicable Disposition or (ii) are
otherwise cancelled or terminated in connection with the transaction with such
transferee (other than intercompany debt owed to the Borrower or its Restricted
Subsidiaries) and, in each case, for which the Borrower and all of its
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities, notes or other obligations or assets
received by the Borrower or the applicable Restricted Subsidiary from such
transferee that are converted by the Borrower or such Restricted Subsidiary into
cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition,
and (C) aggregate non-cash consideration received by the Borrower or the
applicable Restricted Subsidiary having an aggregate fair market value
(determined as of the closing of the applicable Disposition for which such
non-cash consideration is received) not to exceed the greater of (x) $10,125,000
and (y) 1.25% of Total Assets (net of any non-cash consideration converted into
cash and Cash Equivalents) and (ii) such Disposition shall be for at least the
fair market value (as determined by the Borrower in good faith) of the assets or
property subject to such Disposition; (c) Dispositions consisting of the
licensing or sublicensing of intellectual property and licenses, leases or
subleases of other property, in each case in the ordinary course of business or
Dispositions of intellectual property, in the Borrower’s reasonable business
judgment, that are not material to the business of the Borrower and its
Restricted Subsidiaries, taken as a whole; (d) Dispositions permitted by Section
8.04, that constitute a Lien permitted by Section 8.01, that constitute an
Investment permitted by Section 8.02 and that constitute a Restricted Payment
permitted by Section 8.06; (e) to the extent allowable under Section 1031 of the
Code (or comparable or successor provision), any exchange of like property
(excluding any boot thereon permitted by such provision); (f) any swap of assets
in exchange for services or other assets in the ordinary course of business of
comparable or greater value or usefulness to the business of the Borrower and
its Subsidiaries as a whole, as determined in good faith by the management of
the Borrower; (g) any sale of Capital Stock in, or Indebtedness or other
securities of, an Unrestricted Subsidiary; (h) Dispositions of Investments
(including equity interests) in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements; (i) the lapse or abandonment in the ordinary course of business of
any registrations or applications for registration of any immaterial IP Rights;



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr161.jpg]
146 (j) Dispositions of non-core assets acquired in any Acquisition consummated
after the Closing Date; provided that the aggregate value of any property
Disposed of after any Acquisition shall not exceed 20% of the aggregate
consideration for such Acquisition; and (k) Dispositions by any Credit Party to
any wholly-owned Restricted Subsidiary of the type described in clauses (d), (h)
and (i) of the definition of “Excluded Subsidiary” to the extent consisting of
contributions or other Dispositions of Capital Stock in other Subsidiaries of
the type described in clauses (d), (h) or (i) of the definition of “Excluded
Subsidiary” to such wholly-owned Restricted Subsidiary. To the extent any
Collateral is Disposed of as expressly permitted by this Section 8.05 to any
Person other than the Borrower or a Credit Party, such Collateral shall be sold
free and clear of the Liens created by the Credit Documents, and the
Administrative Agent shall be authorized to take any actions deemed appropriate
in order to effect the foregoing. Section 8.06. Restricted Payments. Declare or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that: (a) Restricted Subsidiaries of
the Borrower may pay dividends and make distributions in respect of their
Capital Stock ratably to their equity holders; (b) the Borrower may declare and
make dividend payments or other distributions payable solely in the common stock
or other common equity interests of the Borrower; (c) repurchases of Capital
Stock in the Borrower or any Restricted Subsidiary of the Borrower deemed to
occur upon exercise of stock options or warrants or the settlement or vesting of
other equity-based awards if such Capital Stock represents a portion of the
exercise price of, or tax withholdings with respect to, such options, warrants
or other equity-based awards; (d) the Borrower may purchase, redeem or otherwise
acquire shares of its common stock or other common equity interests or warrants
or options to acquire any such shares with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
equity interests to the extent such proceeds have not been applied as a
utilization of the Cumulative Equity Credit; (e) the Borrower and each
Restricted Subsidiary may pay for the repurchase, retirement or other
acquisition or retirement for value of Capital Stock or settlement of equity-
based awards of such Restricted Subsidiary (or of the Borrower) held by any
future, present or former employee, officer, director, manager, consultant or
independent contractor (or any spouses, former spouses, successors, executors,
administrators, heirs, legatees or distributes of any of the foregoing) of such
Restricted Subsidiary (or the Borrower) or any of its Subsidiaries, in each
case, upon the death, disability, retirement or termination of employment or
services, as applicable, of any such Person or pursuant to any equity plan,
stock option plan or any other benefit or incentive plan or any agreement
(including any stock subscription agreement, shareholder agreement or
stockholders’ agreement) with any employee, director, officer, manager,
consultant or independent contractor of such Restricted Subsidiary (or the
Borrower) or



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr162.jpg]
147 any of its Restricted Subsidiaries; provided that the aggregate amount of
Restricted Payments made pursuant to this clause (e) shall not exceed the
greater of (x) $6,750,000 and (y) 0.75% of Total Assets determined as of the
last day of the immediately preceding fiscal year in any calendar year (with
100% of the unused amounts in any calendar year being carried over to the next
two succeeding calendar years); provided, further, that the foregoing amount
shall be increased by the Net Cash Proceeds of key man life insurance policies
received by the Borrower or its Restricted Subsidiaries less the amount of
Restricted Payments previously made with the cash proceeds of such key man life
insurance policies; (f) the Borrower or any of the Restricted Subsidiaries may
pay cash in lieu of fractional Capital Stock in connection with any dividend,
split or combination thereof or any Acquisition; (g) so long as no Event of
Default shall have occurred and be continuing at the time, Restricted Payments
in an aggregate amount per annum not to exceed an amount equal to 6% of the net
proceeds received by (or contributed to) the Borrower and its Restricted
Subsidiaries from all Equity Offerings after the Closing Date; (h) so long as no
Event of Default shall have occurred and be continuing at the time, Restricted
Payments in an aggregate amount not to exceed, together with the aggregate
amount of all prepayments of Junior Debt made pursuant to Section 8.12(a)(iii),
at the time any such Restricted Payment is made, the sum of (x) the greater of
(i) $20,250,000 and (ii) 2.25% of Total Assets and (y) the Cumulative Equity
Credit; (i) Restricted Payments may be made by the Borrower so long as, at the
time any such Restricted Payment is made, the Payment Conditions are satisfied;
and (j) to the extent constituting Restricted Payment, the Borrower or any of
its Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 8.04 and Section 8.09 (other than Section
8.09(d)). Section 8.07. Change in Nature of Business. Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and its Restricted Subsidiaries on the Closing Date (or that
would be conducted after giving effect to the Transactions) or any business
substantially related, complementary, synergistic, ancillary or incidental
thereto (including related, complementary, synergistic, ancillary or incidental
technologies) or reasonable extensions thereof. Section 8.08. Change in Fiscal
Year. Change its fiscal year (except, on one occasion, to change its fiscal year
to a fiscal year ending September 30 or December 31); provided, however, that
the Borrower may, upon written notice to the Administrative Agent, change its
fiscal year to any other fiscal year reasonably acceptable to the Administrative
Agent, in which case, the Borrower and the Administrative Agent will, and are
hereby authorized by the Lenders to, make any adjustments to this Agreement that
are necessary to reflect such change in fiscal year. Section 8.09. Transactions
with Affiliates. Enter into any transaction of any kind with any Affiliate of
the Borrower involving aggregate payments or consideration in excess of
$1,000,000 for any individual transaction or series of related transactions,
whether or not in the



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr163.jpg]
148 ordinary course of business, other than (a) transactions on fair and
reasonable terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s length transaction with a Person other than an
Affiliate, (b) transactions amongst the Borrower and its Restricted Subsidiaries
or any entity that becomes a Restricted Subsidiary as a result of such
transaction, (c) payment of reasonable compensation (including reasonable
salary, bonus and other reasonable incentive arrangements) and stock option and
other equity or incentive award plans and employee benefit plans, practices and
arrangements for directors, officers, employees, managers, consultants and
independent contractors, (d) directors’ fees and reasonable out of pocket costs
to, and indemnities provided on behalf of, directors, officers, employees,
consultants and independent contractors of the Borrower and its Restricted
Subsidiaries, (e) Restricted Payments permitted pursuant to Section 8.06, (f)
Investments permitted by Section 8.02(b), Section 8.02(c), Section 8.02(g),
Section 8.02(o), (g) Dispositions permitted by Section 8.05(h), (h) transactions
pursuant to agreements, instruments or arrangements in existence on the Closing
Date and set forth in Schedule 8.09 or any amendment thereto to the extent such
an amendment is not adverse to the Lenders in any material respect, (i)
transactions with customers, clients, joint venture partners, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement that
are fair to the Borrower and its Restricted Subsidiaries, in the reasonable
determination of the Board of Directors or the senior management of the
Borrower, or are on terms at least as favorable as might reasonably have been
obtained at such time from a Person that is not an Affiliate, (j) transactions
in which the Borrower or any of the Restricted Subsidiaries, as the case may be,
deliver to the Administrative Agent a letter from an independent financial
advisor stating that such transaction is fair to the Borrower or such Restricted
Subsidiary from a financial point of view or meets the requirements of clause
(a) of this Section 8.08, (k) payments to or from, and transactions with, joint
ventures (to the extent any such joint venture is only an Affiliate as a result
of Investments by the Borrower and its Restricted Subsidiaries in such joint
venture) to the extent otherwise constituting an Investment or Restricted
Payment permitted under this Agreement, (l) Indebtedness permitted by Section
8.03(j), and (m) transactions with an Escrow Borrower, including any Escrow
Funding Assignment, any Escrow Assumption and the entrance into any agreements
related thereto so long as the proceeds of any related Indebtedness of the
assets or Capital Stock acquired therewith are promptly contributed or otherwise
transferred to the Borrower or a Subsidiary promptly upon the use of such
proceeds. Section 8.10. [Reserved]. Section 8.11. Financial Covenants. (a)
Consolidated Cash Interest Coverage Ratio. Permit the Consolidated Cash Interest
Coverage Ratio as of the last day of any Test Period (commencing with the Test
Period ending September 30, 2016) to be less than 3.00:1.00. (b) Consolidated
Total Net Leverage Ratio. Permit the Consolidated Total Net Leverage Ratio as of
the last day of any Test Period (commencing with the Test Period ending
September 30, 2016) to be greater than 3.50:1.00 (or, for any Test Period ending
after the consummation of any Material Acquisition and prior to the end of the
fourth fiscal quarter end following such Material Acquisition, 4.00 to 1.00).



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr164.jpg]
149 Section 8.12. Prepayments etc. of Indebtedness. (a) Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner (it being understood that payments of regularly scheduled
principal, interest and mandatory prepayments shall be permitted) any
Incremental Equivalent Debt, any Refinancing Equivalent Debt, any Ratio Debt or
any other Indebtedness for borrowed money of a Credit Party, in each case, that
is (x) unsecured or (y) subordinated in right of payment to the Loan Obligations
expressly by its terms or to the Lien securing the Collateral expressly by its
terms (other than Indebtedness among the Borrower and its Restricted
Subsidiaries) to the extent permitted by any applicable subordination provisions
(collectively, “Junior Debt”), except (i) any Permitted Refinancing thereof,
(ii) the conversion of any such Junior Debt to Capital Stock (other than
Disqualified Stock) of the Borrower from the substantially concurrent issuance
of new shares of its common stock or other common equity interests, (iii)
prepayments, redemptions, purchases, defeasances and other repayments in respect
to Junior Debt in an aggregate amount not to exceed, together with the aggregate
amount of all Restricted Payments made pursuant to Section 8.06(h), at the time
any such prepayment, redemption, purchase, defeasance or other repayment is
made, the sum of (x) the greater of (a) $20,250,000 and (b) 2.25% of Total
Assets and (y) the Cumulative Equity Credit, and (iv) prepayments, redemptions,
purchases, defeasances and other repayments in respect of Junior Debt so long
as, after giving effect to such prepayments, redemptions, purchases, defeasances
and other repayments, the Payment Conditions are satisfied. (b) Amend, modify or
change in any manner materially adverse to the interests of the Lenders, as
determined in good faith by the Borrower, any term or condition of any Junior
Debt having an aggregate outstanding principal amount in excess of $15,000,000
(other than as a result of any Permitted Refinancing in respect thereof) without
the consent of the Administrative Agent (which consent shall not be unreasonably
withheld, conditioned or delayed). Section 8.13. Burdensome Agreements. Enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of the
Borrower or any Credit Party to create, incur or permit to exist any Lien upon
any of its property or assets to secure the Obligations or (ii) the ability of
any Restricted Subsidiary that is not a Credit Party to pay dividends or other
distributions with respect to any of its Capital Stock; provided that (A) the
foregoing shall not apply to restrictions and conditions imposed by Law, or by
any Credit Document, or with respect to clause (ii) above any document
evidencing any Ratio Debt, Incremental Equivalent Debt or Refinancing Equivalent
Debt (or any Permitted Refinancing thereof), (B) the foregoing shall not apply
to customary provisions in joint venture agreements and other similar agreements
applicable to joint ventures constituting Investments permitted hereunder and
applicable solely to such joint venture, (C) the foregoing shall not apply to
restrictions and conditions imposed on any Restricted Subsidiary that is not a
Credit Party by the terms of any Indebtedness of such Restricted Subsidiary that
is not a Credit Party permitted to exist or be incurred hereunder, (D) clause
(i) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted hereunder if such
restrictions or conditions apply only to the property or assets financed by such
Indebtedness, (E) clause (i) of the foregoing shall not apply to customary
provisions in leases, licenses, purchase money contracts and other contracts
(including joint venture agreements)



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr165.jpg]
150 restricting the assignment, sublease or sublicense thereof, (F) the
foregoing shall not apply to restrictions that arise in connection with cash or
other deposits imposed by customers under contracts entered into in the ordinary
course of business and not prohibited hereunder, (G) the foregoing shall not
apply to Contractual Obligations which (x) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 8.13) are listed in Schedule 8.13
and (y) to the extent Contractual Obligations permitted by clause (x) are set
forth in an agreement evidencing Indebtedness, are set forth in any agreement
evidencing any permitted modification, replacement, renewal, extension or
refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation, (H) the foregoing shall not apply to Contractual Obligations which
are binding on a Restricted Subsidiary at the time such Restricted Subsidiary
first becomes a Restricted Subsidiary of the Borrower, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary of the Borrower or entered into for the
purpose of creating such prohibition or restrictions, (I) the foregoing shall
not apply to Contractual Obligations which arise in connection with cash or
other deposits permitted under Sections 8.01, and limited to such cash or
deposits, (J) the foregoing shall not apply to Contractual Obligations which
comprise restrictions imposed by any agreement relating to secured Indebtedness
permitted pursuant to Section 8.03(f), (k) (with respect to clause (i)), (h) and
(m)(i) to the extent that such restrictions apply only to the property or assets
subject to such Indebtedness or, in the case of Section 8.03(h), to the
Restricted Subsidiaries incurring or guaranteeing such Indebtedness, (K) the
foregoing shall not apply to Contractual Obligations which are customary
restrictions that arise in connection with (x) any Lien permitted by Sections
8.01(g), (h), (p), (r), (x)(i), (x)(ii), (y) and (z) and relate to the property
subject to such Lien or (y) arise in connection with any Disposition permitted
by Section 8.04 or 8.05 and relate solely to the assets or Person subject to
such Disposition, (L) the foregoing shall not apply to Contractual Obligations
which comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Closing Date and permitted under Section 8.03 that
are, taken as a whole, in the good faith judgment of the Borrower, no more
restrictive in any material respect with respect to the Borrower or any
Restricted Subsidiary than those encumbrances and other restrictions that are in
effect on the Closing Date pursuant to agreements and instruments in effect on
the Closing Date or, if applicable, on the date on which such Restricted
Subsidiary became a Restricted Subsidiary pursuant to agreements and instruments
in effect on such date. ARTICLE 9 EVENTS OF DEFAULT AND REMEDIES Section 9.01.
Events of Default. Any of the following shall constitute an Event of Default:
(a) Non-Payment. The Borrower or any other Credit Party fails to pay (i) when
and as required to be paid herein and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within five (5)
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, any fee due hereunder or any other amount payable hereunder or under
any other Credit Document; or (b) Specific Covenants. The Borrower or any other
Credit Party fails to perform or observe any term, covenant or agreement
contained in any of Sections 7.03(a), 7.05(a) (solely with respect to the
Borrower), 7.11, 7.15 or Article 8; or



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr166.jpg]
151 (c) Other Defaults. The Borrower or any other Credit Party fails to perform
or observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in any Credit Document on its part to be performed or
observed and such failure continues for 30 days after the date upon which
written notice thereof is given by the Administrative Agent; or (d)
Representations and Warranties. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
other Credit Party herein, in any other Credit Document, or in any document
delivered in connection herewith or therewith shall be false or misleading in
any material respect when made or deemed made; or (e) Cross-Default. The
Borrower or any Restricted Subsidiary (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise, but after giving effect to any applicable grace period) in respect of
any Indebtedness (other than Indebtedness hereunder) having an aggregate
outstanding principal amount (including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than $15,000,000, or (B)
fails to observe or perform any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto (in each case, after giving effect to any
applicable grace period), or any other event occurs (other than, in any case
pursuant to this clause (B) with respect to Indebtedness consisting of Swap
Contracts, termination events or equivalent events pursuant to the terms of such
Swap Contracts and not as a result of any other default thereunder by any Credit
Party), the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness (or a trustee or agent on behalf of such
holder or holders) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity but only to the extent that such failure is unremedied and is not
waived by the holders of such Indebtedness prior to any termination of the
Revolving Credit Commitments or acceleration of the Loans pursuant to Section
9.02; or (f) Insolvency Proceedings, Etc. The Borrower or any Restricted
Subsidiary that is a Material Subsidiary institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or (g) Inability
to Pay Debts; Attachment. (i) The Borrower or any Restricted Subsidiary that is
a Material Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr167.jpg]
152 execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 60 days after its issue or levy; or (h) Judgments. There is
entered against the Borrower or any Restricted Subsidiary a final judgment or
order for the payment of money in an aggregate amount exceeding $15,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not dispute coverage), and (i) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (ii) there is a period
of 60 consecutive days during which (1) a stay of enforcement of such judgment,
by reason of a pending appeal or otherwise, is not in effect or (2) the same is
not discharged, satisfied or vacated; or (i) ERISA. (i) An ERISA Event occurs
with respect to a Pension Plan or Multiemployer Plan that has resulted or would
reasonably be expected to result in liability of a Credit Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount which could reasonably be expected to result in a Material Adverse
Effect, or (ii) a Credit Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect; or (j) Invalidity of Credit Documents. Any
material provision of any Credit Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Credit Party contests in any manner the validity or
enforceability of any Credit Document; or any Credit Party denies that it has
any or further liability or obligation under any Credit Document, or purports to
revoke, terminate or rescind any Credit Document; or (k) Collateral Documents.
(i) Any Collateral Document after delivery thereof pursuant to Section 5.01,
7.11, 7.13 or 7.15 shall for any reason (other than pursuant to the terms hereof
or thereof including as a result of a transaction not prohibited under this
Agreement) cease to create a valid and perfected Lien, with the priority
required by the Collateral Documents on and security interest in any material
portion of the Collateral purported to be covered thereby, subject to Liens
permitted under Section 8.01, (x) except to the extent that any such perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or results from the failure of the Administrative Agent to maintain possession
of certificates actually delivered to it representing securities pledged under
the Collateral Documents or to file the original Uniform Commercial Code
financing statements provided to it on the Closing Date or to file Uniform
Commercial Code continuation statements and (y) except as to Collateral
consisting of real property to the extent that such losses are covered by a
lender’s title insurance policy and such insurer has not denied coverage or (ii)
any Lien created or purported to be created by the Collateral Documents shall
cease to have the lien priority established or purported to be established by
the applicable intercreditor agreement; or (l) Change of Control. There occurs
any Change of Control.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr168.jpg]
153 Section 9.02. Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions: (a) declare the Commitments of the Lenders to make Loans and the
obligation of the L/C Issuer to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated; (b) declare the
unpaid principal amount of all outstanding Loans, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder or under any
other Credit Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; (c) require that the Borrower Cash Collateralize the L/C
Obligations (in an amount equal to 103% of the then Outstanding Amount thereof);
and (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it or to the Lenders under the Credit Documents or applicable Law;
provided that upon the occurrence of an Event of Default under Section 9.01(f),
the obligation of each Lender to make Loans and any obligation of the L/C Issuer
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the
Administrative Agent or any Lender. Section 9.03. Application of Funds. After
the exercise of remedies provided for in Section 9.02 (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02(d)), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order: First, to
payment of that portion of the Obligations constituting fees, indemnities,
expenses and other amounts (including reasonable attorneys’ fees and
disbursements and amounts payable under Article 3) payable to the Administrative
Agent in its capacity as such; Second, to payment of that portion of the
Obligations constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders (including
reasonable attorneys’ fees and disbursements and amounts payable under Article
3), ratably among the Lenders in proportion to the amounts described in this
clause Second payable to them; Third, to payment of that portion of the
Obligations constituting accrued and unpaid Letter of Credit Fees, interest on
the Loans and L/C Borrowings, ratably among the Lenders and the L/C Issuer in
proportion to the respective amounts described in this clause Third payable to
them; Fourth, to (i) payment of that portion of the Obligations constituting
unpaid principal of the Loans, L/C Borrowings and other Obligations, (ii)
payment of fees, premiums, scheduled periodic payments, breakage, termination
and any interest accrued thereon or other amounts



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr169.jpg]
154 owing in respect of any Swap Contract between the Borrower and any of its
Restricted Subsidiaries and any Lender, or any Affiliate of a Lender, to the
extent that such Swap Contract is permitted hereunder, (iii) payments of amounts
due under any Treasury Management Agreement between the Borrower or any of its
Restricted Subsidiaries and any Lender, or any Affiliate of a Lender and (iv)
the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of the L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit, ratably among such parties in proportion to
the respective amounts described in this clause Fourth payable to them; Last,
the balance, if any, after all of the Obligations have been indefeasibly paid in
full, to the Borrower or as otherwise required by Law; provided that, subject to
Section 2.03, amounts used to Cash Collateralize the aggregate undrawn amount of
Letters of Credit pursuant to clause Fourth above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above, and if not so applied shall
be returned to the Borrower. ARTICLE 10 ADMINISTRATIVE AGENT Section 10.01.
Appointment and Authorization of Administrative Agent. (a) Each of the Lenders
and the L/C Issuer hereby irrevocably appoints (i) Bank of America to act on its
behalf as the Administrative Agent and Collateral Agent hereunder and under the
other Credit Documents and (ii) authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
10 (other than Section 10.06 (solely with respect to the removal and
consent/consultation rights set forth therein) and Section 10.10) are solely for
the benefit of the Administrative Agent, the Lenders and the L/C Issuer, and the
Credit Parties shall not have rights as a third party beneficiary of any of such
provisions. (b) Each Lender hereby irrevocably appoints, designates and
authorizes the Collateral Agent to take such action on its behalf under the
provisions of this Credit Agreement and each other Credit Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Credit Agreement or any other Credit Document, together with
such powers as are reasonably incidental thereto. In connection herewith, the
Administrative Agent, as Collateral Agent, and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section
10.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Credit Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article 10 and
Article 11 (including Section 11.04, as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Credit Documents) as if
set forth in full herein with respect thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Credit Document, the
Collateral Agent shall not have any duties or responsibilities, except those
expressly set forth herein or therein, nor shall the Collateral Agent have or be
deemed to have any fiduciary relationship with any Lender or participant, and no
implied covenants,



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr170.jpg]
155 functions, responsibilities, duties, obligations or liabilities shall be
read into this Credit Agreement or any other Credit Document or otherwise exist
against the Collateral Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Credit Documents
with reference to the Collateral Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Collateral Agent shall act on behalf of the
Lenders with respect to the Collateral and the Credit Documents, and the
Collateral Agent shall have all of the benefits and immunities (i) provided to
the Administrative Agent under the Credit Documents with respect to any acts
taken or omissions suffered by the Collateral Agent in connection with any
Collateral or the Collateral Documents as fully as if the term “Administrative
Agent” as used in such Credit Documents included the Collateral Agent with
respect to such acts or omissions, and (ii) as additionally provided herein or
in the other Credit Documents with respect to the Collateral Agent. Section
10.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders. Section 10.03. Exculpatory Provisions. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Credit Documents, and its duties hereunder shall be administrative
in nature. Without limiting the generality of the foregoing, the Administrative
Agent: (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing; (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; (c) shall not, except as expressly set forth herein and
in the other Credit Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr171.jpg]
156 information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity; and (d) shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor the list
or identities of, or enforce, compliance with the provisions hereof relating to
Disqualified Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution. The Administrative Agent shall not
be liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
11.01 and 9.02) or (ii) in the absence of its own gross negligence, bad faith or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until notice describing
such Default is given to the Administrative Agent in writing by the Borrower, a
Lender or the L/C Issuer. The Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (1) any statement, warranty or
representation made in or in connection with this Credit Agreement or any other
Credit Document, (2) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (3)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default or
Event of Default, (4) the validity, enforceability, effectiveness or genuineness
of this Credit Agreement, any other Credit Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (5) the value or
sufficiency of any Collateral, or (6) the satisfaction of any condition set
forth in Article 5 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent. Section 10.04.
Reliance by Administrative Agent. The Administrative Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
reasonable satisfactory to such Lender or the L/C Issuer unless the



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr172.jpg]
157 Administrative Agent shall have received notice to the contrary from such
Lender or the L/C Issuer prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
Section 10.05. Delegation of Duties. The Administrative Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent; provided, however, that any such sub-agent receiving
payments from the Credit Parties shall be a “U.S. person” and a “financial
institution” within the meaning of Treasury Regulations 1.1441-1. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. Section 10.06. Resignation of the Administrative Agent.
The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuer and the Borrower. If the Administrative Agent is subject
to an Agent-Related Distress Event, the Required Lenders may remove the
Administrative Agent upon ten (10) days’ notice. Upon receipt of any such notice
of resignation or upon such removal of the Administrative Agent, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States; provided that
such successor shall be a “U.S. person” and a “financial institution” within the
meaning of Treasury Regulations Section 1.1441-1. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed to by the Required
Lenders) (the “Resignation Effective Date”)), then the retiring Administrative
Agent may (but shall not be obligated to) on behalf of the Lenders and the L/C
Issuer, appoint a successor Administrative Agent meeting the qualifications set
forth above subject to the consultation rights of the Borrower in connection
with such appointment. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date. Commencing on the Resignation Effective Date (1) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Credit Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders or the L/C Issuer under any of the Credit Documents, the retiring or
removed Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr173.jpg]
158 retiring or removed Administrative Agent, and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed to between the Borrower and such successor.
After the retiring Administrative Agent’s resignation or the removed
Administrative Agent’s removal hereunder and under the other Credit Documents,
the provisions of this Article and Section 11.04 shall continue in effect for
the benefit of such retiring or removed Administrative Agent, its sub- agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring or removed Administrative Agent
was acting as Administrative Agent. Any resignation by or removal of Bank of
America as Administrative Agent pursuant to this Section shall also constitute
its resignation or removal as the Collateral Agent, the L/C Issuer and the
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Collateral Agent, L/C Issuer and Swingline Lender, (ii) the retiring Collateral
Agent, L/C Issuer and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents,
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements reasonable satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit. Section 10.07. Non-Reliance on Administrative Agent and
Other Lenders. Each Lender and the L/C Issuer acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Credit Agreement. Each Lender and the L/C Issuer
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Credit Document or any
related agreement or any document furnished hereunder or thereunder. Section
10.08. No Other Duties. Anything herein to the contrary notwithstanding, none of
the Arrangers, book managers or syndication or documentation agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Credit Agreement or any of the other Credit Documents, except in its
capacity, as applicable, as the Administrative Agent, a Lender or the L/C Issuer
hereunder. Section 10.09. Administrative Agent May File Proofs of Claim; Credit
Bidding. In case of the pendency of any proceeding under any Debtor Relief Law
or any other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated), by intervention in such proceeding or otherwise:



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr174.jpg]
159 (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts or Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuer and the Administrative Agent under Sections 2.09 and
11.04) allowed in such judicial proceeding; and (b) to collect and receive any
monies or other property payable or deliverable on any such claims and to
distribute the same; and any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the L/C Issuer to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the L/C
Issuer, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due to the Administrative
Agent under Sections 2.09 and 11.04. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or the L/C Issuer any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or the L/C Issuer to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding. The Secured Parties
hereby irrevocably authorize the Administrative Agent, at the direction of the
Required Lenders, to credit bid all or any portion of the Secured Obligations
(including accepting some or all of the Collateral in satisfaction of some or
all of the Secured Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Credit
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be entitled
to be, and shall be, credit bid on a ratable basis (with Secured Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Capital Stock or debt instruments of the
acquisition vehicle or vehicles that are used to consummate such purchase). In
connection with any such bid (i) the Administrative Agent shall be authorized to
form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr175.jpg]
160 disposition of the assets or Capital Stock thereof shall be governed,
directly or indirectly, by the vote of the Required Lenders, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in clauses (a) through (e) of Section
11.01 of this Agreement, (iii) the Administrative Agent shall be authorized to
assign the relevant Secured Obligations to any such acquisition vehicle pro rata
by the Lenders, as a result of which each of the Lenders shall be deemed to have
received a pro rata portion of any Capital Stock and/or debt instruments issued
by such an acquisition vehicle on account of the assignment of the Secured
Obligations to be credit bid, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (iv) to the extent that
Secured Obligations that are assigned to an acquisition vehicle are not used to
acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Secured Obligations assigned to the acquisition
vehicle exceeds the amount of debt credit bid by the acquisition vehicle or
otherwise), such Secured Obligations shall automatically be reassigned to the
Lenders pro rata and the Capital Stock and/or debt instruments issued by any
acquisition vehicle on account of the Secured Obligations that had been assigned
to the acquisition vehicle shall automatically be cancelled, without the need
for any Secured Party or any acquisition vehicle to take any further action.
Section 10.10. Collateral and Guaranty Matters. Each of the Lenders and the L/C
Issuer irrevocably authorize the Administrative Agent and the Collateral Agent:
(a) to automatically release any Lien on any property granted to or held by the
Collateral Agent under any Credit Document (i) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (i) contingent
indemnification obligations as to which no claim has been asserted and (ii)
Obligations described in clauses (b) and (c) of the definition thereof) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
that have been Cash Collateralized or back-stopped by a letter of credit in
form, amount and substance reasonably satisfactory to the Administrative Agent
and the L/C Issuer or a deemed reissuance under another facility or as to which
other arrangements reasonable satisfactory to the Administrative Agent and the
L/C Issuer shall have been made), (ii) that is sold or otherwise disposed of or
to be sold or otherwise disposed of as part of or in connection with any sale or
other disposition permitted hereunder or under any other Credit Document to a
Person that is not a Credit Party, (iii) subject to Section 11.01, if approved,
authorized or ratified in writing by the Required Lenders, (iv) if the property
subject to such Lien is owned by a Guarantor, upon release of such Guarantor
from its obligations under its Guaranty pursuant to subsection (c) below or (v)
if such property becomes Excluded Property; (b) to subordinate any Lien on any
property granted to or held by the Collateral Agent under any Credit Document to
the holder of any Lien on such property that is permitted by Section 8.01(k);
and (c) to release any Guarantor from its obligations under any Guaranty
pursuant to Section 4.09. Upon request by the Administrative Agent or the
Collateral Agent at any time, the Required Lenders will confirm in writing the
authority of the Collateral Agent to release or subordinate its interest in
particular property and of the Administrative Agent to release any Guarantor
from its obligations hereunder pursuant to this Section 10.10. In each case as



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr176.jpg]
161 specified in this Section 10.10, the Administrative Agent and the Collateral
Agent will (and each Lender irrevocably authorizes the Administrative Agent and
the Collateral Agent to), at the Borrower’s expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Collateral Documents or to subordinate
its interest in such item, or to evidence the release of such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Credit Documents and this Section 10.10. Section 10.11. Swap Contracts and
Treasury Management Agreements. No Lender or any Affiliate of a Lender that is
party to any Swap Contract or any Treasury Management Agreement permitted
hereunder that obtains the benefits of Section 9.03 or any Collateral by virtue
of the provisions hereof or of any other Credit Document shall have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any other Credit Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Credit Documents. Notwithstanding any other provision of this Article 10 to
the contrary, the Administrative Agent shall not be required to verify the
payment of, or that other reasonable satisfactory arrangements have been made
with respect to, Obligations arising under Swap Contracts and Treasury
Management Agreements unless the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Lender or Affiliate of a
Lender that is party to such Swap Contract or such Treasury Management
Agreement, as the case may be. Section 10.12. Compliance with ERISA. Each Lender
represents and warrants as of the Amendment No. 1 Effective Date to the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, for the benefit of the Borrower or any other Credit
Party, that such Lender is not and will not be (1) an employee benefit plan
subject to Title 1 of ERISA, (2) a plan or account subject to Section 4975 of
the Internal Revenue Code; (3) an entity deemed to hold “plan assets” of any
such plans or accounts for purposes of ERISA or the Internal Revenue Code; or
(4) a “governmental plan” within the meaning of ERISA. ARTICLE 11 MISCELLANEOUS
Section 11.01. Amendments, Etc. Except as expressly provided in, Section 2.18,
2.19 and 2.20 and herein below, no amendment or waiver of, or any consent to
deviation from, any provision of this Credit Agreement or any other Credit
Document shall be effective unless in writing and signed by the Required Lenders
(or by the Administrative Agent on behalf of the Required Lenders upon receipt
of a consent and direction letter from the Required Lenders) and the Borrower
and other Credit Parties, as the case may be, and acknowledged by the
Administrative Agent in its role as such (such acknowledgment not to be
unreasonably withheld, delayed or conditioned), and each such amendment, waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which it is given; provided that: (a) no such amendment, waiver or
consent (however characterized) shall:



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr177.jpg]
162 (i) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) (it being understood and agreed
that amendment or waiver of any condition precedent set forth in Section 5.02 or
of any Default or Event of Default shall not be considered an extension or
increase in Commitments for purposes hereof) without the written consent of such
Lender; (ii) waive non-payment or postpone any date fixed by this Credit
Agreement or any other Credit Document for any payment (excluding mandatory
prepayments) of principal, interest, fees or other amount due to the Lenders (or
any of them) hereunder or under any other Credit Document without the written
consent of each Lender directly and adversely affected thereby; (iii) reduce the
principal of, or the rate of interest specified herein on, any Loan or L/C
Borrowing (it being understood that any change to the definition of
“Consolidated Total Net Leverage Ratio” or in the component definitions thereof
shall not constitute a reduction in any rate of interest), or any fees or other
amounts payable hereunder or under any other Credit Document, in each case
without the written consent of each Lender directly and adversely affected
thereby; provided that only (A) the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate,” (B) the consent of the
applicable Required Facility Lenders shall be necessary to waive any obligation
of the Borrower to pay interest at the Default Rate with respect to Loans under
any Facility, and (C) the consent of the Required Revolving Credit Lenders shall
be necessary to waive any obligation of the Borrower to pay Letter of Credit
Fees at the Default Rate; (iv) change any provision of this Section 11.01(a) or
the definitions of “Aggregate Commitment Percentage,” “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
Lender directly and adversely affected thereby; provided that the definitions of
“Required Revolving Credit Lenders,” and “Required Term Lenders,” may only be
amended with the written consent of each Lender under the applicable Facility;
(v) release all or substantially all of the Guarantors from their obligations
under the Credit Documents (other than as provided herein or as appropriate in
connection with transactions permitted hereunder) without the written consent of
each Lender; (vi) except in connection with a transaction permitted under
Section 8.04 or Section 8.05 or as permitted by Section 10.10, release all or
substantially all of the Collateral without the written consent of each Lender;



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr178.jpg]
163 (vii) change Section 2.12 or Section 9.03 in a manner that would alter the
pro rata sharing of amounts required thereby without the written consent of each
Lender directly and adversely affected thereby; (viii) (a) waive any condition
set forth in Section 5.02 as to any Credit Extension under one or more Classes
of Revolving Credit Commitments or (b) amend, waive or otherwise modify any term
or provision which directly and adversely affects Lenders under one or more
Classes of Revolving Credit Commitments and does not adversely affect Lenders
under any other Class, in each case, without the written consent of the Required
Revolving Credit Lenders under such applicable Class or Classes of Revolving
Credit Commitments (and in the case of multiple Classes which are affected, such
Required Revolving Credit Lenders shall consent together as one Class) (it being
understood that any amendment to the conditions of effectiveness of Incremental
Commitments set forth in Section 2.18 shall be subject to clause (ix) below);
provided, however, that the waivers described in this clause (viii) shall not
require the consent of any Lenders other than (A) the Required Revolving Credit
Lenders under such Class or Classes and (B) in the case of any waiver that
otherwise would be subject to clause (i), (ii), (iii), (iv) or (v) above, each
Lender or each directly and adversely affected Lender (as specified in clause
(i), (ii), (iii), (iv) or (v) above) under the applicable Class or Classes of
Revolving Credit Commitments; (ix) amend, waive or otherwise modify any term or
provision (including the availability and conditions to funding under Section
2.18 with respect to Incremental Term Loans and Incremental Revolving
Commitments and the rate of interest applicable thereto) which directly affects
Lenders of one or more Incremental Term Loans or Incremental Revolving
Commitments (including Loans extended under such Commitments) and does not
adversely affect Lenders under any other Class, in each case, without the
written consent of the Required Facility Lenders under such applicable Class of
Incremental Term Loans or Incremental Revolving Commitments; provided, however,
that the waivers described in this clause (ix) shall not require the consent of
any Lenders other than (A) the Required Facility Lenders under such applicable
Class of Incremental Term Loans or Incremental Revolving Commitments and (B) in
the case of any waiver that otherwise would be subject to clause (i), (ii),
(iii), (iv) or (v) above, each Lender, each directly affected Lender or each
directly and adversely affected Lender (as specified in clause (i), (ii), (iii),
(iv) or (v) above) under the applicable Class or Classes of Incremental Term
Loans or Incremental Revolving Commitments (including Loans extended under such
Commitments); (b) unless also consented to in writing by the L/C Issuer, no such
amendment, waiver or consent shall affect the rights or duties of the L/C Issuer
under this Credit Agreement or any Issuer Document relating to any Letter of
Credit issued or to be issued by it or the definition of “Alternative Currency”;



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr179.jpg]
164 (c) unless also consented to in writing by the Swingline Lender, no such
amendment, waiver or consent shall affect the rights or duties of the Swingline
Lender under this Credit Agreement; (d) unless also consented to in writing by
the Administrative Agent, no such amendment, waiver or consent shall affect the
rights or duties of the Administrative Agent under this Credit Agreement or any
other Credit Document; and (e) unless also consented to in writing by the
Collateral Agent, no such amendment, waiver or consent shall affect the rights
or duties of the Collateral Agent under this Credit Agreement or any other
Credit Document; provided that notwithstanding anything to the contrary
contained herein, (1) no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (any amendment, waiver or
consent which by its terms requires the consent of all Lenders or each affected
Lender may be effected with the consent of the applicable Lenders other than
Defaulting Lenders), except that (a) the Revolving Credit Commitment of such
Defaulting Lender may not be increased or extended without the consent of such
Defaulting Lender and (b) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (2) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy or insolvency reorganization plan that affects
the Loans, and (3) each Lender acknowledges that the provisions of Section
1126(c) of the Bankruptcy Code supersede the unanimous consent provisions set
forth herein. Notwithstanding anything to the contrary herein, this Agreement
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (a) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Credit Documents with the Term Loans, Revolving Credit Loans,
Swingline Loans and L/C Obligations and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders. In addition,
notwithstanding the foregoing, this Agreement may be amended with the written
consent of the Administrative Agent, the Borrower and the Lenders providing the
Replacement Term Loans (as defined below) to permit the refinancing of all
outstanding Term Loans of any Class (“Replaced Term Loans”) with replacement
term loans (“Replacement Term Loans”) hereunder (a “Replacement Amendment”);
provided that (a) the aggregate principal amount of such Replacement Term Loans
shall not exceed the aggregate principal amount of such Replaced Term Loans,
plus accrued interest, fees, premiums (if any) and penalties thereon and
reasonable fees and expenses associated with such Replacement Term Loans, (b)
the all-in yield with respect to such Replacement Term Loans (or similar
interest rate spread applicable to such Replacement Term Loans) shall not be
higher than the all-in yield for such Refinanced Debt (or similar interest rate
spread applicable to such Refinanced Debt) immediately prior to such
refinancing, (c) the Weighted Average Life to Maturity of such Replacement Term
Loans shall not be shorter than the Weighted Average Life to Maturity of such
Replaced Term Loans at the time of such refinancing (except by virtue of
amortization or



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr180.jpg]
165 prepayment of the Replaced Term Loans prior to the time of such incurrence)
and (d) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Replaced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the Latest Maturity Date of any Term Loans in
effect immediately prior to such refinancing. Each amendment to this Agreement
providing for Replacement Term Loans may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate, in the opinion of the Administrative Agent
and the Borrower to effect the provisions of this paragraph, and for the
avoidance of doubt, this paragraph shall supersede any other provisions in this
Section 11.01 to the contrary. If the Administrative Agent and the Borrower
shall have jointly identified an obvious error (including, but not limited to,
an incorrect cross-reference) or any error or omission of a technical or
immaterial nature, in each case, in any provision of this Agreement or any other
Credit Document (including, for the avoidance of doubt, any exhibit, schedule or
other attachment to any Credit Document), then the Administrative Agent (acting
in its sole discretion) and the Borrower or any other relevant Credit Party
shall be permitted to amend such provision and such amendment shall be deemed
approved by the Lenders if the Lenders shall have received five Business Days’
prior written notice of such change and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment. Notwithstanding any provision herein to the contrary,
this Agreement may be amended with the written consent of the Administrative
Agent, the L/C Issuer and the Borrower to amend the definition of “Alternative
Currency” solely to add additional currency options and the applicable interest
rate with respect thereto, in each case solely to the extent permitted pursuant
to Section 1.11. Section 11.02. Notices; Effectiveness; Electronic
Communications. (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows: (i) if to any Credit Party, the Administrative
Agent, the L/C Issuer or the Swingline Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02 or as provided pursuant to subsection (d) below; and (ii) if to
any other Lender, to the address, telecopier number, electronic mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr181.jpg]
166 Lender on its Administrative Questionnaire then in effect for the delivery
of notices that may contain material non-public information relating to the
Credit Parties) or as provided pursuant to subsection (d) below. Notices and
other communications sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices and other communications sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in subsection (b) below
shall be effective as provided in such subsection (b). (b) Electronic
Communications. Notices and other communications to the Lenders and the L/C
Issuer hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article 2
if such Lender or the L/C Issuer, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower each may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor. (c) The
Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES
(AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE CREDIT
PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE CREDIT PARTY MATERIALS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE CREDIT PARTY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower or any other Credit Party,
any Lender, the L/C Issuer or any other



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr182.jpg]
167 Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or any
other Credit Party’s or the Administrative Agent’s transmission of Credit Party
Materials through the Internet, except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Agent Party; provided,
however, that in no event shall any Agent Party have any liability to the
Borrower or any other Credit Party, any Lender, the L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages). (d) Change of Address, Etc. Each of the
Borrower, the Administrative Agent, the L/C Issuer and the Swingline Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender. In addition, each Lender agrees
to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (1) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (2) accurate wire instructions for such
Lender. Furthermore, each Public Lender agrees to cause at least one individual
at or on behalf of such Public Lender to at all times have selected the “Private
Side Information” or similar designation on the content declaration screen of
the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Credit Party Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrower or its securities for purposes of
United States federal or state securities Laws. (e) Reliance by Administrative
Agent, L/C Issuer and Lenders. The Administrative Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Loan Notices) purportedly given by or on behalf of the Borrower or any other
Credit Party even if (1) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (2) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower or any other Credit Party in the absence of gross negligence, bad faith
or willful misconduct of such Person, as determined by a court of competent
jurisdiction in a final and non-appealable judgment. All telephonic notices to
and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording. Section 11.03. No Waiver; Cumulative Remedies;
Enforcement. No failure by any Lender, the L/C Issuer, the Swingline Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr183.jpg]
168 or privilege hereunder or under any other Credit Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided and provided under each other
Credit Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law. Notwithstanding anything to the contrary
contained herein or in any other Credit Document, the authority to enforce
rights and remedies hereunder and under the other Credit Documents against the
Credit Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Section 9.02 for the benefit of all the Lenders and the L/C Issuer; provided;
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Credit Documents, (ii) the L/C Issuer or the Swingline Lender from exercising
the rights and remedies that inure to their benefit (solely in their capacity as
L/C Issuer or Swingline Lender, as the case may be) hereunder and under the
other Credit Documents, (iii) any Lender from exercising setoff rights in
accordance with Section 11.08 (subject to the terms of Section 2.12), or (iv)
any Lender from filing proofs of claim or appearing and filing pleadings on its
own behalf during the pendency of a proceeding relative to any Credit Party
under any Debtor Relief Law and provided, further, that if at any time there is
no Person acting as Administrative Agent hereunder and under the other Credit
Documents, then (1) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 9.02 and (2) in
addition to the matters set forth in clauses (i), (ii) and (iii) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. Section 11.04. Expenses; Indemnity; Damage
Waiver. (a) Costs and Expenses. The Borrower shall pay (1) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent and their respective Affiliates (including the reasonable and
documented out-of-pocket fees, charges and disbursements of one counsel for the
Administrative Agent and the Collateral Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Credit Agreement and
the other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
thereby shall be consummated), (2) all reasonable and documented out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (3) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent, the Collateral Agent, any Lender or the L/C Issuer
in connection with the enforcement or protection of its rights (a) in connection
with this Credit Agreement and the other Credit Documents, including its rights
under this Section, or (b) in connection with the Loans made or Letters of
Credit issued hereunder, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit (provided that with
respect the fees and disbursements of counsel, all such Persons shall be
represented by one primary counsel and (x) any special counsel and local counsel
in each relevant jurisdiction retained by the Administrative Agent and (y)



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr184.jpg]
169 solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction to the affected Person similarly situated, and for each of
clauses (i) and (ii) herein, such amounts shall be limited to those reasonable
and documented out-of-pocket fees and actual disbursements of such counsel). (b)
Indemnification by the Borrower. The Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Arranger, the Collateral Agent, each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related out-of-pocket expenses (including the reasonable and documented
out-of-pocket fees, charges and disbursements of one counsel for all
Indemnitees), incurred by any Indemnitee or asserted against any Indemnitee by
the Borrower, any other Credit Party or any other Person arising out of, in
connection with, or as a result of (i) the execution, enforcement or delivery of
this Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, the syndication of the credit
facilities provided for herein, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Credit Agreement and the other Credit Documents, (i) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (ii) any actual or alleged presence or
Release of Hazardous Materials at, on, under or from any property currently or
formerly owned, leased or operated by the Borrower or any of its Restricted
Subsidiaries or any of their respective predecessors, or any Environmental
Liability related in any way to the Borrower or any of its Restricted
Subsidiaries, or any of their respective predecessors, in each case relating to
any of the foregoing or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR
IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE
INDEMNITEE, nor shall any Indemnitee, Related Party, Credit Party or any
Subsidiary have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Credit Document or
arising out of its activities in connection herewith or therewith (whether
before or after the Closing Date) (other than, in the case of any Credit Party,
in respect of any such damages incurred or paid by an Indemnitee to a third
party, or which are included in a third-party claim); provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct or material
breach of such Person’s obligations under any Credit Document of such Indemnitee
or (y) result from a claim brought by the Borrower or any other Credit Party
against an Indemnitee for material breach of such Indemnitee’s obligations
hereunder or under any other Credit Document, if the Borrower or other such
Credit Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) arise from
disputes solely among Indemnitees, and in such event solely to the



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr185.jpg]
170 extent that the underlying dispute does not (i) arise as a result of an
action, inaction or representation of, or information provided by or on behalf
of, the Credit Parties or their Subsidiaries or Affiliates as determined by a
court of competent jurisdiction by a final and nonappealable judgment, or (ii)
relate to any action of such Indemnitee in its capacity as Administrative Agent
or Arranger; provided, further, that each Indemnitee shall promptly refund any
amount received pursuant to this Section to the extent that there is a final
judicial or arbitral determination that such Indemnitee was not entitled to
indemnification rights with respect to such payment pursuant to the express
terms of this Section 11.04. This Section 11.04(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, and damages arising
from any non-Tax claim. Payments under this Section 11.04(b) shall be made by
the Borrower to the Administrative Agent for the benefit of the relevant
Indemnitee. (c) Reimbursement by Lenders. To the extent that the Borrower for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), the Collateral Agent, the L/C Issuer or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the Collateral Agent, the L/C Issuer or such
Related Party, as the case may be, such Lender’s pro rata share (determined in
each case as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Collateral Agent, the L/C Issuer in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Collateral Agent or the L/C
Issuer in connection with such capacity. The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.11(b). (d) Waiver
of Consequential Damages, Etc. To the fullest extent permitted by applicable
Law, no Credit Party shall assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Credit Agreement, any other Credit
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in subsection (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby other than for such direct or actual damages resulting from
the gross negligence, bad faith or willful misconduct of such Indemnitee or from
a breach in bad faith of such Indemnitee’s obligations hereunder or under any
Credit Document, in any case, as determined by a final and nonappealable
judgment of a court of competent jurisdiction. (e) Payments. All amounts due
under this Section shall be payable not later than 10 Business Days after demand
therefor.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr186.jpg]
171 (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swingline Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other obligations hereunder or
under any other Credit Document. Section 11.05. Payments Set Aside. To the
extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the L/C Issuer or any Lender, or the Administrative Agent,
the L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, the L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and each Lender and the L/C Issuer severally agrees to pay to the
Administrative Agent on demand its applicable share (without duplication) of any
amount so recovered from or repaid by the Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Overnight Rate from time to time in effect, in
the applicable currency of such recovery or payment. The obligations of the
Lenders and the L/C Issuer under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Credit Agreement. Section 11.06. Successors and Assigns. (a) Successors and
Assigns Generally. The provisions of this Credit Agreement and the other Credit
Documents shall be binding upon and inure to the benefit of the parties hereto
and thereto and their respective successors and assigns permitted hereby, except
that neither the Borrower nor any other Credit Party may assign or otherwise
transfer any of their respective rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an Assignee pursuant to an assignment made in accordance with the
provisions of Section 11.06(b) (such an assignee, an “Eligible Assignee”), (ii)
by way of participation in accordance with the provisions of subsection (d) of
this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, express or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuer and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement. (b) Assignments by Lenders. Any Lender may at any time
assign to one or more assignees (“Assignees”) all or a portion of its rights and
obligations under this Credit Agreement and the other Credit Documents
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr187.jpg]
172 Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions: (i) Minimum Amounts. (A) In the
case of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the related Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned and (B) in any case not described in subsection (b)(i),
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 and integral multiples thereof (or if
less, all of such Lender’s remaining Loans or Commitments in respect of such
Class), in the case of an assignment of the Revolving Credit Commitments (and
the Revolving Credit Loans relating thereto), and $5,000,000 and integral
multiples thereof, in the case of an assignment of Term Commitments or Term
Loans; provided that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met; (ii) Proportionate Amounts. Each partial assignment shall
be made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Credit Agreement with respect to the Loans or
the Commitment assigned, except that this clause (ii) shall not apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans; (iii)
Required Consents. No consent shall be required for any assignment except to the
extent required by subsection (b)(i) of this Section and, in addition: (A) the
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (1) an Event of Default under
Section 9.01(a) or (f) (solely with respect to the Borrower) has occurred and is
continuing at the time of such assignment or (2) in the case of an assignment of
Term Loans, such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr188.jpg]
173 (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required for assignments
in respect of (1) the Revolving Credit Commitments (and the Revolving Credit
Loans relating thereto) if such assignment is to a Person that is not a Lender
with a Revolving Credit Commitment (for holding Revolving Credit Loans), an
Affiliate of such Lender or an Approved Fund with respect to such Lender or (2)
any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund; and (C) the consent of the Swingline Lender and the L/C Issuer
(such consents not to be unreasonably withheld, conditioned or delayed) shall be
required for any assignment in respect of the Revolving Credit Commitments (and
the Revolving Credit Obligations relating thereto). (iv) Assignment and
Assumption. The parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500 (other than an assignment from a
Lender to one or more of its Affiliates or pursuant to Section 11.13); provided
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire; (v) No Assignment to Certain Persons. No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries,
except as set forth in Section 11.06(i), (B) to any Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (iv), (C) to a
natural person or (D) to any Disqualified Institution; and (vi) Certain
Additional Payments. In connection with any assignment of rights and obligations
of any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Aggregate Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr189.jpg]
174 applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Credit Agreement until such compliance occurs. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto) but shall continue to be entitled to the benefits of Sections 3.01,
3.04, 3.05 and 11.04 with respect to facts and circumstances occurring prior to
the effective date of such assignment. Upon request, the Borrower (at its
expense) shall execute and deliver a Note to the assignee Lender. Any assignment
or transfer by a Lender of rights or obligations under this Credit Agreement
that does not comply with this subsection shall be treated for purposes of this
Credit Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with subsection (d) of this Section. (c) Register. The
Administrative Agent, acting solely for this purpose as an agent of the Borrower
(and such agency being solely for tax purposes), shall maintain at the
Administrative Agent’s Office in the United States a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender and the owner of the amounts owing to
it under the Credit Documents as reflected in the Register for all purposes of
the Credit Documents, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by any of the Borrower,
the L/C Issuer and the Lenders at any reasonable time and from time to time upon
reasonable prior notice. (d) Participations. Any Lender may at any time (without
notice to, or the consent of, any Person) sell participations to any Person
(other than a natural person, a Disqualified Institution, a Defaulting Lender or
the Borrower or the Borrower’s Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Credit Agreement (including all or a portion of its Commitment and/or
the Loans (including such Lender’s participations in L/C Obligations and/or
Swingline Loans) owing to it); provided that (i) such Lender’s obligations under
this Credit Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent, the



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr190.jpg]
175 Lenders and the L/C Issuer shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Credit Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the second proviso of Section 11.01 that affects such Participant. Subject to
subsection (e) of this Section, the Borrower agree that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section; provided that such Participant agrees to be
subject to the provisions of Sections 3.06 as if it were an assignee under
paragraph (b) of this Section. To the extent permitted by Law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided that such Participant agrees to be subject to Section 2.12 as
though it were a Lender. (e) Limitations on Participant Rights. A Participant
shall not be entitled to receive any greater payment under Section 3.01 or 3.04
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or of its
other Obligations under any Credit Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other Obligation is in registered form under Section
5f.103-1(c) of the U.S. Treasury Regulations, or is otherwise required
thereunder. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register. (f) Certain
Pledges. Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Credit Agreement (including under its
Note(s), if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank or other central bank
having jurisdiction over such Lender; provided that no such pledge or assignment
shall release such Lender from any of its



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr191.jpg]
176 obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto. (g) [Reserved]. (h) Resignation as L/C Issuer or
Swingline Lender after Assignment. Notwithstanding anything to the contrary
contained herein, if at any time Bank of America assigns all of its Revolving
Credit Commitment and Revolving Credit Loans pursuant to subsection (b) above.
Bank of America may, (i) upon 30 days’ notice to the Borrower and the Revolving
Credit Lenders, resign as the L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrower, resign as the Swingline Lender. In the event of any such resignation
as the L/C Issuer or the Swingline Lender, the Borrower shall be entitled to
appoint from among the Revolving Credit Lenders, a successor L/C Issuer or
Swingline Lender hereunder; provided that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as the L/C
Issuer or the Swingline Lender, as the case may be. If Bank of America resigns
as the L/C Issuer, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as the L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Revolving
Credit Lenders to make Base Rate Loans or fund risk participations in L/C
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
the Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Revolving Credit Lenders to make Base Rate Loans or fund risk
participations in outstanding Swingline Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swingline Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swingline Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements reasonable satisfactory to Bank of America
to effectively assume the obligations of Bank of America with respect to such
Letters of Credit. (i) Assignments to the Borrower and its Subsidiaries.
Notwithstanding anything to the contrary contained in this Section 11.06 or any
other provision of this Agreement, so long as no Event of Default has occurred
and is continuing or would result therefrom, each Term Lender shall have the
right at any time to sell, assign or transfer all or a portion of the Term Loans
owing to it to the Borrower or any of its Subsidiaries on a non-pro rata basis,
subject to the following limitations: (i) Such sale, assignment or transfer
shall be pursuant to one or more modified Dutch auctions conducted by the
Borrower (each, an “Auction”) to repurchase all or any portion of the Term
Loans; provided that (A) notice of and the option to participate in the Auction
shall be provided to all Term Lenders and (B) the Auction shall be conducted
pursuant to such procedures as the Auction Manager may establish, which are
consistent with this Section 11.06(i) and the Auction Procedures and are
otherwise reasonably acceptable to the Borrower, the Auction Manager and the
Administrative Agent;



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr192.jpg]
177 (ii) With respect to all repurchases made by the Borrower or any of its
Subsidiaries pursuant to this Section 11.06(i), (A) the Borrower shall (x)
represent and warrant to the Term Lenders that, as of the launch date of the
related Auction and the effective date of any such repurchase, it does not
possess material non- public information with respect to the Borrower and its
Subsidiaries that has not been disclosed to the Administrative Agent and the
non-Public Lenders or (y) make a statement that it cannot make such
representation and warranty, (B) the Borrower or any of its Subsidiaries shall
not use the proceeds of any Revolving Credit Loans to repurchase such Term Loans
and (C) the assigning Term Lender and the Borrower or its applicable Subsidiary
shall execute and deliver to the Auction Manager an Assignment and Assumption
with respect to such repurchase; and (iii) Following a repurchase by the
Borrower or any of its Subsidiaries pursuant to this Section 11.06(i), the Term
Loans so repurchased shall, without further action by any Person, be deemed
canceled and no longer outstanding (and may not be resold by the Borrower or any
of its Subsidiaries) for all purposes of this Credit Agreement and all other
Credit Documents, including, but not limited to (A) the making of, or the
application of, any payments to the Term Lenders under this Credit Agreement or
any other Credit Document, (B) the making of any request, demand, authorization,
direction, notice, consent or waiver under this Credit Agreement or any other
Credit Document or (C) the determination of the Required Lenders or the Required
Term Lenders, or for any similar or related purpose, under this Credit Agreement
or any other Credit Document. If any Term Loan is purchased and canceled in
accordance with this Section 11.06(i), all such prepayments shall be applied to
the remaining scheduled installments of principal of the relevant Class of Term
Loans pursuant to Section 2.05(a) on a pro rata basis across such installments.
In connection with any Term Loans repurchased and canceled pursuant to this
Section 11.06(i), the Administrative Agent is authorized to make appropriate
entries in the Register to reflect any such cancellation. (j) If any assignment
is made to any Disqualified Institution without the Borrower’s prior consent in
violation of clause (b)(v) above, the Borrower may, at its sole expense and
effort, upon notice to the applicable Disqualified Institution and the
Administrative Agent, notwithstanding anything to the contrary in Section 2.07
or Section 2.12, (A) terminate any Revolving Credit Commitment of such
Disqualified Institution and repay all Obligations of the Borrower owing to such
Disqualified Institution in connection with such Revolving Credit Commitment,
(B) in the case of outstanding Term Loans held by Disqualified Institutions,
prepay such Term Loan by paying the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such Term
Loans, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder and under the other
Credit Documents and/or (C) require such Disqualified Institution to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in this Section 11.06), all of its interest, rights and obligations
under this Agreement and related Credit Documents to an Eligible Assignee that
shall assume such obligations at the lesser of (x) the principal amount thereof
and (y) the amount that such Disqualified Institution paid to acquire such
interests, rights and obligations, in each case plus accrued interest, accrued



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr193.jpg]
178 fees and all other amounts (other than principal amounts) payable to it
hereunder and other the other Credit Documents; provided that (i) such
assignment does not conflict with applicable Laws and (ii) in the case of clause
(B), the Borrower shall not use the proceeds from any Loans to prepay Term Loans
held by Disqualified Institutions. (k) Notwithstanding anything to the contrary
contained in this Agreement, the Disqualified Institutions (A) will not (x) have
the right to receive information, reports or other materials provided to Lenders
by the Borrower, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Credit Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (a “Reorganization Plan”) each
Disqualified Institution party hereto hereby agrees (1) not to vote on such
Reorganization Plan, (2) if such Disqualified Institution does vote on such
Reorganization Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Reorganization Plan
in accordance with Section 1126(c) of the Bankruptcy Code (or any similar
provision in any other Debtor Relief Laws) and (3) not to contest any request by
any party for a determination by the Bankruptcy Court (or other applicable court
of competent jurisdiction) effectuating the foregoing clause (2). Section 11.07.
Treatment of Certain Information; Confidentiality. Each of the Administrative
Agent, the Lenders and the L/C Issuer agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, trustees, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process (in which case such Person, to the extent
practicable and so long as it is permitted by Law and except in connection with
any order or request as part of a regulatory examination or audit, agrees to
inform the Borrower promptly thereof), to any other party hereto, in connection
with the exercise of any remedies hereunder or under any other Credit Document
or any action or proceeding relating to this Credit Agreement or any other
Credit Document or the enforcement of rights hereunder or thereunder, subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Credit
Agreement or any Eligible Assignee invited to become a Lender pursuant to
Section 11.06(b), (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, with the



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr194.jpg]
179 consent of the Borrower or to the extent such Information, (iii) becomes
publicly available other than as a result of a breach of this Section, (iv) to
the extent that such information is independently developed by the
Administrative Agent, a Lender, L/C Issuer or such parties Affiliates, in each
case, so long as not based on information obtained in a manner that would
otherwise violate this provision, (v) becomes available to the Administrative
Agent, any Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or (vi) with the
Borrower’s consent. For purposes of this Section, “Information” means all
information received from the Credit Parties or their Subsidiaries or Affiliates
relating to the Credit Parties or their Subsidiaries or Affiliates or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a nonconfidential
basis prior to disclosure by the Credit Parties or their Subsidiaries or
Affiliates; provided that all information received after the Closing Date from
the Borrower or any of its Subsidiaries shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Each of the Administrative Agent, the Lenders
and the L/C Issuer acknowledges that (a) the Information may include material
non-public information concerning the Credit Parties or their Subsidiaries or
Affiliates, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non- public information in accordance with applicable Law, including
federal and state securities Laws. Section 11.08. Right of Setoff. If an Event
of Default shall have occurred and be continuing, each Lender, the L/C Issuer
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower or any other
Credit Party against any and all of the obligations of the Borrower or such
Credit Party now or hereafter existing under this Credit Agreement or any other
Credit Document to such Lender or the L/C Issuer, irrespective of whether or not
the Lender or the L/C Issuer shall have made any demand under this Credit
Agreement or any other Credit Document and although such obligations of the
Borrower or such Credit Party may be contingent or unmatured or are owed to a
branch or office of such Lender or the L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender,



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr195.jpg]
180 the L/C Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have. Each Lender
and the L/C Issuer agrees to notify the Borrower and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
Section 11.09. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Credit Document, the interest paid or agreed to be
paid under the Credit Documents shall not exceed the maximum rate of
non-usurious interest permitted by applicable Law (the “Maximum Rate”). If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, characterize any payment that is not
principal as an expense, fee, or premium rather than interest, exclude voluntary
prepayments and the effects thereof, and amortize, prorate, allocate, and spread
in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder. Section 11.10. Counterparts;
Integration. This Credit Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Credit Agreement and the other Credit Documents constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Delivery of an executed counterpart of a
signature page of this Credit Agreement by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Credit Agreement. Section 11.11. Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Credit Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or Event of Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied (other than any Obligations under
any Swap Contract Obligation, Treasury Management Obligation or contingent
indemnity obligations, in any such case not then due and payable) or any Letter
of Credit shall remain outstanding (unless the such Letter of Credit has been
Cash Collateralized or back-stopped by a letter of credit in form, amount and
substance reasonably satisfactory to the Administrative Agent or a deemed
reissuance under another facility or as to which other arrangements reasonable
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made). Section 11.12. Severability. If any provision of this Credit Agreement or
the other Credit Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this Credit
Agreement and the other Credit Documents shall not



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr196.jpg]
181 be affected or impaired thereby and the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Credit Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited. Section 11.13. Replacement of Lenders. If (a) any Lender requests
compensation under Section 3.04, (b) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, (c) any Lender gives a notice pursuant to
Section 3.02, (d) any Lender does not consent to a proposed change, waiver,
discharge or termination (a “Non-Consenting Lender”) with respect to any Credit
Document requiring the approval of all the Lenders or of all the Lenders
directly affected thereby that has been approved by the applicable Required
Facility Lenders or, to the extent applicable, the Required Lenders, or (e) any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), (i)
all of such Lender’s interests, rights and obligations under this Credit
Agreement and the related Credit Documents, or (ii) solely in the case of a
Non-Consenting Lender, all of such Lender’s Class of Loans with respect to which
such Lender is a Non-Consenting Lender, in each case to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that: (i) the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 11.06(b)(iv); (ii)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and L/C Advances, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Credit
Documents (including any amounts under Section 3.05) that is to be assigned
hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; (iv) such assignment does not conflict with applicable Law; (v) in
the case of any such assignment resulting from a Non- Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Credit Document, the applicable assignee consents to the proposed
change, waiver, discharge or termination; and



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr197.jpg]
182 (vi) the failure by any Lender described in clauses (a) – (e) above to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Lender, and the assignment of such Lender’s Commitments
and outstanding Loans and participations in L/C Obligations and Swingline Loans
pursuant to this Section 11.13 shall nevertheless be effective without the
execution by such Lender of an Assignment and Assumption. A Lender shall not be
required to make any such assignment or delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply. Section
11.14. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS CREDIT
AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS
CREDIT AGREEMENT (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. (b) SUBMISSION TO
JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE
STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN AND OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF SUCH STATE AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT, AND, SUBJECT TO THE LAST SENTENCE
OF THIS CLAUSE (B), EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
BROUGHT, HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS CREDIT AGREEMENT OR IN ANY
OTHER CREDIT DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST THE
BORROWER OR ANY OTHER CREDIT PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION. (c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER
CREDIT DOCUMENT IN



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr198.jpg]
183 ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT. (d) SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02. NOTHING IN THIS CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
Section 11.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 11.16. USA Patriot Act Notice. Each Lender that is subject to the Act
(as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Credit Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of the Credit Parties and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Act. The Credit Parties shall, promptly following
a request by the Administrative Agent or any Lender, provide all reasonable
documentation and other information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act. Section 11.17. Termination. Notwithstanding any other provision to the
contrary, upon termination of the commitments hereunder and payment in full of
all Obligations (other than (i) contingent indemnification obligations as to
which no claim has been asserted and (ii) Obligations described in clauses (b)
and (c) of the definition thereof) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
reasonable satisfactory to the Administrative Agent and the L/C Issuer shall
have been made), the Collateral Documents and the security interests created
thereby shall terminate, all rights in the Collateral shall revert to the
applicable Credit Party and the Administrative Agent and the Collateral Agent,
at the request and sole expense of the Borrower, will execute and deliver such
documents as the Borrower shall reasonably request to evidence such termination;
provided that



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr199.jpg]
184 if an Event of Default shall have occurred and is continuing, no such
termination will be effective unless arrangements reasonable satisfactory to the
holders of the Swap Contract Obligations and Treasury Management Obligations
shall have been made, and will not affect provisions which expressly survive
termination. Section 11.18. No Advisory or Fiduciary Responsibility. In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document), the Borrower and each other Credit Party acknowledge and
agree, and acknowledge their respective Affiliates’ understanding, that: (i) the
arranging and other services regarding this Credit Agreement provided by the
Administrative Agent and the Arrangers are arm’s-length commercial transactions
between the Borrower, each other Credit Party and their respective Affiliates,
on the one hand, and the Administrative Agent and the Arrangers, on the other
hand, (ii) each of the Borrower and the other Credit Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) each of the Borrower and each other Credit Party is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Credit
Documents; the Administrative Agent, each Arranger and each Lender each is and
has been acting solely as a principal and, except as expressly agreed in writing
by the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Credit Party or any of
their respective Affiliates, or any other Person and the Administrative Agent,
the Arrangers and the Lenders shall not have any obligation to the Borrower, any
other Credit Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Credit Documents; and the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower, the other Credit Parties and their respective Affiliates, and the
Administrative Agent, the Arrangers and the Lenders shall not have any
obligation to disclose any of such interests to the Borrower, any other Credit
Party or any of their respective Affiliates. To the fullest extent permitted by
Law, each of the Borrower and the other Credit Parties hereby waives and
releases any claims that it may have against the Administrative Agent, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby. Section 11.19. Electronic Execution. The words “execution,” “signed,”
“signature,” and words of like import in in connection with this Agreement and
the transaction contemplated hereby (including, without limitation any
Assignment and Assumption, amendment or other modifications, Loan Notices,
waivers and consent) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state Laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr200.jpg]
185 Section 11.20. Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and (b)
the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Credit Document; or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority. Section 11.21. Judgment Currency. If,
for the purposes of obtaining judgment in any court, it is necessary to convert
a sum due hereunder or any other Credit Document in one currency into another
currency, the rate of exchange used shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Credit Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Credit Documents shall, notwithstanding any judgment in a
currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Credit
Party in the Agreement Currency, such Credit Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Credit Party (or to any other Person who may be
entitled thereto under applicable Law).



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr201.jpg]
186 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr202.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written. Borrower MERCURY SYSTEMS, INC.
By:___________________________________ Name: Title:



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr203.jpg]
Guarantors MERCURY DEFENSE SYSTEMS, INC. By: Name: Gerald M. Haines II Title:
Vice President, Chief Financial Officer, Treasurer, and Secretary MERCURY CORP.
– SECURITY SOLUTIONS By: Name: Gerald M. Haines II Title: Executive Vice
President, Chief Financial Officer, Treasurer, and Secretary ARXAN RESEARCH,
INC. By: Name: Gerald M. Haines II Title: Executive Vice President, Chief
Financial Officer, Treasurer, and Secretary DELTA MICROWAVE, LLC By: Name:
Gerald M. Haines II Title: Executive Vice President, Chief Financial Officer,
Treasurer, and Secretary



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr204.jpg]
[Credit Agreement] Administrative Agent BANK OF AMERICA, N.A., as Administrative
Agent and Collateral Agent By: ___________________________________ Name: Title:



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr205.jpg]
[Credit Agreement] BANK OF AMERICA, N.A., as L/C Issuer and Swingline Lender By:
___________________________________ Name: Title:



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr206.jpg]
[Credit Agreement] Lenders [LENDERS], By: ___________________________________
Name: Title



--------------------------------------------------------------------------------



 
[secedgaramendmentno1tocr207.jpg]
SCHEDULE 2.01 Lenders and Commitments Revolving Credit Lender Revolving Credit
Commitment Aggregate Commitment Percentage Bank of America, N.A. $57,500,000.00
14.375000000% Citibank, N.A. $52,500,000.00 13.125000000% JPMorgan Chase Bank,
N.A. $52,500,000.00 13.125000000% Key Bank National Association $52,500,000.00
13.125000000% SunTrust Bank $52,500,000.00 13.125000000% U.S. Bank National
Association $37,500,000.00 9.375000000% Wells Fargo Bank, N.A. $37,500,000.00
9.375000000% TD Bank, N.A. $37,500,000.00 9.375000000% Santander Bank, N.A.
$20,000,000.00 5.000000000% TOTAL: $400,000,000.00 100.000000000%



--------------------------------------------------------------------------------



 